                   EXHIBIT 75




                   EXHIBIT 75

Case: 20-03050   Doc# 129-2   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 1
                                       of 84
     Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 1 of 30



 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Charles K. Verhoeven (Bar No. 170151)
   charlesverhoeven@quinnemanuel.com
    David A. Perlson (Bar No. 209502)
   davidperlson@quinnemanuel.com
    Melissa Baily (Bar No. 237649)
   melissabaily@quinnemanuel.com
    John Neukom (Bar No. 275887)
   johnneukom@quinnemanuel.com
    Jordan Jaffe (Bar No. 254886)
   jordanjaffe@quinnemanuel.com
   50 California Street, 22nd Floor
  San Francisco, California 94111-4788
   Telephone:     (415) 875-6600
  Facsimile:     (415) 875-6700

  Attorneys for WAYMO LLC

                            UNITED STATES DISTRICT COURT

          NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

 WAYMO LLC,                                    CASE NO. 3:17-cv-00939
             Plaintiff,
      vs.                                      PLAINTIFF WAYMO LLC’S
   UBER TECHNOLOGIES, INC.;                      OPPOSITION TO DEFENDANTS’
 OTTOMOTTO LLC; OTTO TRUCKING                  MOTION TO COMPEL ARBITRATION
   LLC,                                          OF, AND TO STAY, TRADE SECRET
           Defendants.                         AND UCL CLAIMS

                                                 Date:       April 27, 2017
                                               Time:       8:00 a.m.
                                                 Ctrm:       8, 19th Floor
                                               Judge:      Honorable William H. Alsup
                                                 Trial Date: October 2, 2017




















Case: 20-03050   Doc# 129-2   Filed: 02/24/21 Entered: 02/24/21 04:14:33 Page 2
                                       of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
         Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 2 of 30



 1                                                        TABLE OF CONTENTS
                                                                                                                                                 Page
 2

 3 INTRODUCTION..............................................................................................................................1

 4 BACKGROUND................................................................................................................................3

 5 I.            WAYMO’S LITIGATION AGAINST UBER ......................................................................3
 6               A.        Waymo Asserts Trade Secret And Patent Claims Against Uber Only.......................3
 7               B.        Uber Moves To Compel Arbitration And Stay Waymo’s Trade Secret And
                           UCL Claims Against It Before Filing An Arbitration Demand Against
 8                         Waymo .......................................................................................................................5
 9 II.           GOOGLE’S PREVIOUSLY FILED ARBITRATIONS AGAINST MR.
                 LEVANDOWSKI INVOLVE DIFFERENT FACTUAL ALLEGATIONS AND
10               DIFFERENT CLAIMS FOR RELIEF ...................................................................................6
11 ARGUMENT .....................................................................................................................................8

12 I.            UBER LACKS STANDING TO COMPEL ARBITRATION OR STAY
                 WAYMO’S TRADE SECRET CLAIMS PURSUANT TO THE FEDERAL
13               ARBITRATION ACT............................................................................................................8
14               A.        A Nonsignatory To An Arbitration Agreement, Like Uber, May Only
                           Invoke Arbitration Under Very Limited Circumstances............................................8
15
                 B.        Equitable Estoppel Does Not Apply To Waymo’s Trade Secret Claims
16                         Against Uber ............................................................................................................10
17 II.           UBER’S ALTERNATIVE ARGUMENT REGARDING THE SUPPOSEDLY
                 BROAD LANGUAGE OF THE LEVANDOWSKI EMPLOYMENT
18               AGREEMENTS IS IRRELEVANT AND MISCASTS THE AGREEMENTS .................15
19 III.          UBER’S REQUEST TO STAY WAYMO’S PRELIMINARY INJUNCTION
                 MOTION SHOULD BE DENIED BECAUSE WAYMO CANNOT BE
20               COMPELLED TO ARBITRATE ITS REQUEST FOR PRELIMINARY
                 INJUNCTIVE RELIEF ........................................................................................................18
21
      IV.        OTHER EQUITABLE CONSIDERATIONS STRONGLY FAVOR DENYING
22               UBER’S REQUESTED RELIEF.........................................................................................20
23 CONCLUSION ................................................................................................................................24

24

25

26

27

28

Case: 20-03050             Doc# 129-2             Filed: 02/24/21 -i-Entered: 02/24/21 04:14:33 Page 3
                                                           of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
         Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 3 of 30



 1                                                   TABLE OF AUTHORITIES
 2                                                                                                                                      Page
 3                                                                    Cases
 4 AT & T Techs., Inc. v. Commc’ns Workers,
      475 U.S. 643 (1986) .....................................................................................................................8
 5
   Amergence Supply Chain Mgmt. Inc. v. Changhong (Hong Kong) Trading Ltd.,
 6    No. CV-15-9976-MWF (AFMx), 2016 WL 8234652 (C.D. Cal. Apr. 21, 2016) .....................11
 7 Arthur Andersen LLP v. Carlisle,
      556 U.S. 624 (2009) .....................................................................................................................9
 8
   Bank of Am., N.A. v. Immel, No. C 10-02483 CRB,
 9    2010 WL 2380877 (N.D. Cal. June 11, 2010) ...........................................................................14
10 Benasra v. Marciano,
      92 Cal. App. 4th 987 (2001).......................................................................................................16
11
   Blackbird Techs., Inc. v. Joshi,
12    No. 5:15-CV-04272-EJD, 2015 WL 5818067 (N.D. Cal. Oct. 6, 2015) ...................................14
13 Britton v. Co-op Banking Grp.,
       4 F.3d 742 (9th Cir. 1993)............................................................................................................9
14
   Burgoon v. Narconon of N. California,
15     125 F. Supp. 3d 974 (N.D. Cal. 2015) .......................................................................................13
16 In re Carrier IQ, Inc. Consumer Privacy Litig.,
       No. C-12-MD-2330 EMC, 2014 WL 1338474 (N.D. Cal. Mar. 28, 2014) ...............................15
17
   Comedy Club, Inc. v. Improv W. Assocs.,
18     553 F.3d 1277 (9th Cir. 2009)......................................................................................................9
19 Comer v. Micor, Inc.,
      436 F.3d 1098 (9th Cir. 2006)..........................................................................................9, 10, 15
20
   Congdon v. Uber Techs., Inc.,
21    No. 16-CV-02499-YGR, 2016 WL 7157854 (N.D. Cal. Dec. 8, 2016) ....................................20
22 Craig v. Brown & Root, Inc.,
      84 Cal. App. 4th 416 (2000).......................................................................................................16
23
   Davenport v. Blue Cross of California,
24    52 Cal. App. 4th 435 (1997).......................................................................................................19
25 Engalla v. Permanente Med. Grp., Inc.,
      15 Cal. 4th 951 (1997)................................................................................................................16
26
   F.D. Imp. & Exp. Corp. v. M/V Reefer Sun,
27    248 F. Supp. 2d 240 (S.D.N.Y. 2002) ........................................................................................18
28

Case: 20-03050             Doc# 129-2           Filed: 02/24/21 -ii-Entered: 02/24/21 04:14:33 Page 4
                                                         of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
         Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 4 of 30



 1 Fitz v. NCR Corp.,
       118 Cal. App. 84th 702 (2004)...................................................................................................19
 2
   Foltz v. State Farm Mut. Auto. Ins. Co.,
 3     331 F.3d 1122 (9th Cir. 2003)....................................................................................................23

 4 Gilmer v. Interstate/Johnson Lane Corp.,
      500 U.S. 20 (1991) .....................................................................................................................22
 5
   Goldman v. KPMG LLP,
 6    173 Cal. App. 4th 209 (2009).........................................................................................10, 13, 15

 7 Gonsalves v. Infosys Techs., Ltd., No. C 3:09-04112,
      2010 WL 3118861 (N.D. Cal. Aug. 5, 2010).............................................................................17
 8
   Hall v. Internet Capital Grp., Inc.,
 9    338 F. Supp. 2d 145 (D. Me. 2004)............................................................................................18

10 Hawkins v. KPMG LLP,
      423 F. Supp. 2d 1038 (N.D. Cal. 2006) .....................................................................................12
11
   Hess v. Ford Motor Co.,
12    27 Cal. 4th 516 (2002)................................................................................................................17

13 Huong Que, Inc. v. Luu,
      150 Cal. App. 4th 400 (2007).....................................................................................................14
14
   Jones v. Jacobson,
15    195 Cal. App. 4th 1 (2011).........................................................................................................16

16 Karo v. San Diego Symphony Orchestra Ass’n,
      762 F.2d 819 (9th Cir. 1985)......................................................................................................15
17
   Kaselitz v. hiSoft Tech. Int’l, Ltd.,
18    No. C-12-5760 MMC, 2013 WL 622382 (N.D. Cal. Feb. 15, 2013).........................................17

19 Klamath Water Users Protective Ass’n v. Patterson,
      204 F.3d 1206 (9th Cir. 2000)....................................................................................................15
20
   Kramer v. Toyota Motor Corp.,
21    705 F.3d 1122 (9th Cir. 2013)..................................................................9, 10, 11, 12, 13, 14, 15

22 Mance v. Mercedes-Benz USA,
      901 F. Supp. 2d 1147 (N.D. Cal. 2012) .....................................................................................11
23
   Miyasaki v. Real Mex Restaurants, Inc.,
24    No. C 05-5331 VRW, 2006 WL 2385229 (N.D. Cal. Aug. 17, 2006).......................................22

25 Mohamed v. Uber Techs., Inc.,
     848 F.3d 1201 (9th Cir. 2016)..............................................................................................14, 15
26
   Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,
27   460 U.S. 1 (1983) .......................................................................................................................20

28

Case: 20-03050             Doc# 129-2            Filed: 02/24/21 -iii-
                                                                    Entered: 02/24/21 04:14:33 Page 5
                                                          of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
         Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 5 of 30



 1 Mundi v. Union Sec. Life Ins. Co.,
     555 F.3d 1042 (9th Cir. 2009)..................................................................................................8, 9
 2
   Murphy v. DirecTV, Inc.,
 3   724 F.3d 1218 (9th Cir. 2013)..........................................................................1, 9, 10, 11, 13, 15

 4 Nelson v. Anderson,
      72 Cal. App. 4th 111 (1999).......................................................................................................15
 5
   Nguyen v. Tran,
 6    157 Cal. App. 4th 1032 (2007).....................................................................................................9

 7 Nitsch v. DreamWorks Animation SKG Inc.,
       100 F. Supp. 3d 851 (N.D. Cal. 2015) .......................................................................................15
 8
   PMS Distributing Co., Inc. v. Huber & Suhner, A.G.,
 9     863 F.2d 639 (9th Cir. 1988)......................................................................................................19

10 Pinnacle Museum Tower Ass'n v. Pinnacle Mkt. Dev. (US), LLC,
      55 Cal. 4th 223 (2012)................................................................................................................16
11
   Pulli v. Pony Int'l, LLC,
12    206 Cal. App. 4th 1507 (2012)...................................................................................................17

13 Rajagopalan v. NoteWorld, LLC,
       718 F.3d 844 (9th Cir. 2013)......................................................................................1, 10, 14, 15
14
   S. Energy Homes, Inc. v. Kennedy,
15     774 So. 2d 540 (Ala. 2000) ........................................................................................................12

16 Skyware, Inc. v. Abramson, No. C 11-00545 PSG,
      2011 WL 2883446 (N.D. Cal. July 18, 2011) ............................................................................17
17
   Spinks v. Equity Residential Briarwood Apartments,
18    171 Cal. App. 4th 1004 (2009)...................................................................................................15

19 Stirlen v. Supercuts, Inc.,
       51 Cal. App. 4th 1519 (1997).....................................................................................................19
20
   Stolt-Nielsen S. A. v. AnimalFeeds Int’l Corp.,
21     130 S. Ct. 1758 (2010) ...........................................................................................................1, 12

22 In re TFT-LCD (Flat Panel) Antitrust Litig., No. M 07-1827 SI,
       2011 WL 1753784 (N.D. Cal. May 9, 2011) ...............................................................................9
23
   Torbit, Inc. v. Datanyze, Inc.,
24     No. 5:12-CV-05889-EJD, 2013 WL 572613(N.D. Cal. Feb. 13, 2013) ..............................11, 12

25 Toyo Tire Holdings of Americas Inc. v. Continental Tire North Amer., Inc.,
      609 F.3d 975 (9th Cir. 2010)......................................................................................................19
26
   U.S. ex rel. McCoy v. California Med. Review, Inc.,
27    133 F.R.D. 143 (N.D. Cal. 1990) ...............................................................................................24

28

Case: 20-03050             Doc# 129-2           Filed: 02/24/21 -iv-
                                                                   Entered: 02/24/21 04:14:33 Page 6
                                                         of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
         Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 6 of 30



 1 U.S. v. Romm,
       455 F.3d 990 (9th Cir. 2006)................................................................................................14, 15
 2
   Victoria v. Superior Court,
 3     40 Cal. 3d 734 (1985).......................................................................................................9, 16, 17

 4 Volt Information Sciences, Inc. v. Board of Trustees of Leland Stanford Junior Univ.,
      489 U.S. 468 (1989) .....................................................................................................................1
 5
   Westlye v. Look Sports, Inc.,
 6    17 Cal. App. 4th 1715 (1993).....................................................................................................16

 7 Wiedenbeck v. United Educ. Inst.,
      No. SACV1500810CJCJEMX, 2015 WL 12743599 (C.D. Cal. Dec. 15, 2015).......................17
 8

 9                                                                  Statutes
10 Cal. Code Civ. Proc. § 1281.8(a)(3).................................................................................................19

11 Cal. Code Civ. Proc. § 1281.8(b) .....................................................................................................19

12 Cal. Code Civ. Proc. § 1636.............................................................................................................17

13 Cal. Code Civ. Proc. § 1648.............................................................................................................17

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 20-03050            Doc# 129-2            Filed: 02/24/21 -v-Entered: 02/24/21 04:14:33 Page 7
                                                         of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
      Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 7 of 30



 1                                            INTRODUCTION
 2          This is a dispute between two technology companies competing in the self-driving car space.

 3 On the one side is Plaintiff Waymo LLC, and on the other are Defendants Uber Technologies, Inc.,

 4 Ottomotto LLC, and Otto Trucking LLC’s (together “Uber”). Waymo has brought trade secret

 5 misappropriation and unfair competition claims against Uber, based on Uber’s unlawful use of

 6 Waymo’s trade secrets, and seeks preliminary and permanent relief enjoining Uber from further

 7 misusing Waymo’s trade secrets in Uber’s in-house, custom built LiDAR system. In order to prevail

 8 on its claims, Waymo will need to prove that Uber misappropriated Waymo’s trade secrets and that

 9 Uber unfairly competed against Waymo. Anthony Levandowski is not a defendant in this case. Nor

10 is this an employment dispute between Waymo and Mr. Levandowski. Uber is the defendant in this

11 case, and Uber is responsible for its own misconduct.

12          It is black letter law that “arbitration is a matter of consent, not coercion.” Stolt-Nielsen S. A.

13 v. AnimalFeeds Int’l Corp., 130 S. Ct. 1758, 1773 (2010) (quoting Volt Information Sciences, Inc. v.

14 Board of Trustees of Leland Stanford Junior Univ., 489 U.S. 468, 479 (1989)). Waymo has not

15 consented to arbitrate this dispute with Uber. And Waymo cannot be coerced into arbitration simply

16 because the trade secrets that Uber stole and that Uber is using in Uber’s self-driving cars happen to

17 come from former Waymo employees. That is not the law.

18          Instead, only parties to an arbitration agreement may invoke arbitration under the Federal

19 Arbitration Act (FAA), with very limited exceptions. The only exception that Uber argues applies is

20 the doctrine of equitable estoppel. But under binding Ninth Circuit precedent, that doctrine applies

21 “only under two very specific conditions” – neither of which is found here. Murphy v. DirecTV, Inc.,

22 724 F.3d 1218, 1229 (9th Cir. 2013). Those conditions are so specific and narrowly confined that, as

23 recently as 2013, the Ninth Circuit had “never previously allowed a non-signatory defendant to invoke

24 equitable estoppel against a signatory plaintiff[.]” Rajagopalan v. NoteWorld, LLC, 718 F.3d 844,

25 847 (9th Cir. 2013). That remains true to this day.

26          Uber is attempting to use equitable estoppel as a vehicle to evade the court's jurisdiction, but

27 the equitable estoppel exception does not apply here either. First, Waymo’s claims against Uber are

28 tort claims founded in statutory and common law, rising and falling based on Uber’s misconduct; they

Case: 20-03050      Doc# 129-2       Filed: 02/24/21 -1-Entered: 02/24/21 04:14:33 Page 8
                                              of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
         Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 8 of 30



 1 are not – as required for equitable estoppel to apply – contract-based claims dependent on specific

 2 terms in Mr. Levandowski’s employment agreements.                 Second, Waymo did not name Mr.

 3 Levandowski as a defendant in this litigation. Thus, Waymo does not – as required for equitable

 4 estoppel to apply – allege interdependent and concerted misconduct between a signatory and a

 5 nonsignatory. Not only is Mr. Levandowski not a party in this litigation, but even Uber’s recently

 6 filed arbitration demand does not name Mr. Levandowski as a party. Moreover, in the previously filed

 7 arbitrations brought by Google (not Waymo) against Mr. Levandowski, as Uber admits, Google does

 8 not assert any claims related to the misappropriation of Waymo’s trade secrets and improper use of

 9 Waymo’s intellectual property. Thus, the arbitration panel assigned to these ongoing proceedings will

10 decide no issues related to allegations of trade secret theft or patent infringement.

11           Uber also argues, against the plain language of the contracts themselves and common sense,

12 that Waymo has promised to arbitrate all disputes “with anyone” related to Mr. Levandowski’s

13 Waymo employment – even third party competitors. Not so. The plain reading of the agreements is

14 that Waymo agreed to arbitrate its disputes with Mr. Levandowski, and Mr. Levandowski agreed to

15 arbitrate his disputes with Waymo and anyone at Google. Even if Uber’s interpretation of these

16 agreements were correct (which it is not), that would change absolutely nothing about the merits of

17 Uber’s motion because Uber still would not be a signatory to the agreements with standing to assert

18 them. Nor has Uber even tried to show (it could not) that it is a third-party beneficiary such that they

19 would be able to enforce the employment agreements as a nonsignatory.

20           Finally, Uber argues that the Court should stay Waymo’s motion for a preliminary injunction.

21 But that motion, and the May 3 hearing, must proceed no matter how the Court rules on Uber’s

22 standing to invoke arbitration. The arbitration clauses in Mr. Levandowski’s employment agreements

23 have specific carve-outs that allow Waymo to pursue provisional injunctive relief in court pursuant to

24 controlling California law and Ninth Circuit authority.1

25           In actuality, Uber’s plea to move this case to arbitration is a desperate and baseless attempt to
26 get out of federal court for two reasons. First, delay – getting the hearing on Waymo’s Preliminary

27
     1
    Moreover, Waymo’s preliminary injunction includes two of its patent claims, which Uber agrees
28 will not be stayed under any scenario.

Case: 20-03050       Doc# 129-2      Filed: 02/24/21 -2-Entered: 02/24/21 04:14:33 Page 9
                                              of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
         Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 9 of 30



  1 Injunction off calendar and the trial on Waymo’s trade secret claims postponed. Second, secrecy –

  2 because in court, unlike in arbitration, the public has a right of access. And Uber does not like what

  3 the public is learning through this litigation about Uber’s illegal and unfair competition. Counsel for

  4 Uber initially suggested at the March 29 hearing that the secrecy of arbitration could resolve the issues

  5 raised by Mr. Levandowski’s invocation of the Fifth Amendment and permit him to testify without

  6 fear of criminal prosecution. (Dkt. 131 at 4:9-16, 15:11-16.) After the Court rejected that argument as

  7 “[r]idiculous,” counsel for Uber responded, “Well, Your Honor, at least it’s not in the public where

  8 it’s going to be on the front page of the New York Times the next day.” (Id.at 15:17-22.)

  9          The Court should deny Uber’s motion to compel arbitration and to stay Waymo’s trade secret

 10 claims, and this action should proceed on the merits in federal District Court.

 11                                            BACKGROUND
 12 I.       WAYMO’S LITIGATION AGAINST UBER
 13          A.      Waymo Asserts Trade Secret And Patent Claims Against Uber Only
 14          Waymo brought its trade secret and patent infringement claims against Uber after it discovered
 15 that Uber, who was a late entry in the self-driving car space, had not only improperly acquired

 16 Waymo’s trade secret information but was actually using Waymo’s intellectual property to build a

 17 competing LiDAR system for self-driving cars. As set forth in detail in the Amended Complaint (Dkt.

 18 23), and further in Waymo’s Preliminary Injunction Motion (Dkt. 24), Uber’s acquisition of Otto in

 19 August 2016 for a reported $680 million raised suspicions at Waymo regarding possible misuse of its

 20 intellectual property. (FAC ¶¶ 49-50, 55-57.) Otto had been founded barely six months earlier by Mr.

 21 Levandowski, a former Waymo employee, prior to his resignation from Waymo. (Id.) Mr.

 22 Levandowski became Uber’s Vice President of Engineering in charge of Uber’s entire self-driving car

 23 project. (Id. ¶ 56.) Media reports at the time suggested that Uber paid over half a billion dollars

 24 largely to acquire Otto’s six-month-old LiDAR technology. (Dkt. 25-4 at 9; Dkt. 27-24.) In contrast,

 25 Waymo’s LiDAR technology had taken seven years to develop. (FAC ¶¶ 9, 21-37.) Adding to

 26 Waymo’s suspicions were the abrupt resignations of several Waymo employees around this same time

 27 period – employees who then joined Uber’s self-driving car team. (Id. ¶¶ 51, 53, 57.) Waymo began

 28 to investigate. (Id. ¶ 57.)

Case: 20-03050      Doc# 129-2       Filed: 02/24/21 -3-
                                                      Entered: 02/24/21 04:14:33 Page 10
                                               of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
      Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 10 of 30



  1          That investigation, which began in late August 2016, led to the discovery in October of Mr.

  2 Levandowski’s download of over 14,000 proprietary files from Waymo’s highly confidential design

  3 server the month before his resignation. (FAC ¶¶ 43-47, 51-54, 57.) But Waymo had no evidence

  4 that Uber had obtained these files or was using the trade secrets they contained in its competing

  5 LiDAR systems. That came in mid-December 2016, when Waymo received an email from one of its

  6 components suppliers, subject “OTTO FILES,” attaching a machine drawing of a purported Uber

  7 printed circuit board. (Id. ¶¶ 58-59.) This drawing was evidence that Uber had access to Waymo’s

  8 trade secret LiDAR designs, at which point Waymo endeavored to confirm whether Uber was using

  9 custom LIDAR in its self-driving cars. (Id. ¶¶ 59-60.) At this time, Uber was still refusing to

 10 publicly identify its LiDAR supplier. (Id. ¶ 60.) On February 9, 2017, Waymo obtained the second –

 11 and conclusive – piece of hard evidence, this time in response to a public records request to the

 12 Nevada Governor’s Office of Economic Development and Department of Motor Vehicles. (Id. ¶¶

 13 60-61.) This evidence confirmed that, as of September 2016, Uber was telling Nevada regulators that

 14 it had already “developed in house and/or currently deployed” an “[i]n-house custom built 64-laser”

 15 LiDAR system. (Id.) Now that Waymo finally had proof that Uber had improperly acquired and was

 16 actually using Waymo’s trade secrets in its self-driving cars, Waymo brought suit in federal district

 17 court two weeks later.

 18          Specifically, Waymo asserted causes of action for trade secret misappropriation (under the

 19 Federal Defend Trade Secrets Act and California Uniform Trade Secrets Act) and unfair competition

 20 (under California Business and Professions Code § 17200). Waymo’s trade secret misappropriation

 21 claims alleged that Uber had acquired Waymo’s trade secret information, that Uber had knowledge of

 22 or reason to know that the trade secrets were acquired by improper means or in an unlawful manner,

 23 and that Uber was using the trade secrets without Waymo’s consent and to Uber’s benefit. (FAC ¶¶

 24 73-76, 82-85.) Waymo’s unfair competition claims alleged that Uber acquired and that Uber had used

 25 Waymo’s confidential and proprietary trade secret information through material misrepresentations

 26 and omissions. (FAC ¶ 146.) Waymo also brought patent infringement claims against Uber on four

 27 Waymo patents directed to LiDAR systems and self-driving car technology. (Id. ¶¶ 89-142.)

 28

Case: 20-03050      Doc# 129-2     Filed: 02/24/21 -4-
                                                    Entered: 02/24/21 04:14:33 Page 11
                                             of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
          Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 11 of 30



  1            Just over two weeks after filing its Complaint against Uber, Waymo moved for a preliminary

  2 injunction to enjoin Uber and any of its employees (or executives) from using or disclosing Waymo’s

  3 trade secrets. (Dkt. 24.) Waymo further sought to enjoin Uber from infringing two of its patents. In

  4 the motion, Waymo also requested that Uber be compelled to return any and all Waymo confidential

  5 information in its possession or control, including the 14,000+ documents unlawfully taken from

  6 Waymo by Uber’s current Vice President of Engineering, Mr. Levandowski. To this day, Uber has

  7 failed to return Waymo’s confidential information.

  8            B.      Uber Moves To Compel Arbitration And Stay Waymo’s Trade Secret And
  9                    UCL Claims Against It Before Filing An Arbitration Demand Against Waymo

 10            On March 15, 2017, one day before the Court’s Case Management Conference on Waymo’s

 11 Motion for Preliminary Injunction, Uber notified Waymo for the first time of its position that

 12 Waymo’s claims against Uber were subject to the arbitration provisions in employment agreements

 13 between Mr. Levandowski and Google (“Levandowski Employment Agreements”). (Declaration of

 14 David A. Perlson (“Perlson Decl.”) ¶ 2.) At the March 16 hearing, counsel for Uber indicated that

 15 Uber would file a motion to compel arbitration “within two weeks” and that the motion would be “set

 16 for hearing on regular notice.” (Dkt. 63 at 12:15-17, 14:23-24.) The Court encouraged Uber’s counsel

 17 to consider filing the motion sooner than two weeks, particularly if Uber wished to have its motion

 18 heard before the preliminary injunction hearing. (Id. at 15:11-14.) On March 27, almost two weeks

 19 later, Uber filed the Motion to Compel Arbitration and to Stay Waymo’s Trade Secret and UCL

 20 Claims. (Dkt. 115.) Uber did not actually file and serve a demand for arbitration (“Uber Arbitration”)
                                               2
 21 until March 31. (Ex. A; see also Exs. B-C.)

 22            The Uber Arbitration includes two claims seeking declaratory relief that the trade secret

 23 misappropriation and UCL claims are subject to mandatory arbitration, and that those same claims

 24 “are without merit.” (Ex. C ¶¶ 20-25.) Uber asserts a theory of equitable estoppel in arguing why it is

 25 entitled to file the Arbitration Demand as a non-signatory to the underlying Levandowski Employment

 26 Agreements. (Ex. C ¶ 7.) Uber does not claim that it is a party or third party beneficiary to the

 27
      2
 28        Exhibits A-F referenced herein correspond to the Exhibits attached to the Perlson Declaration.


Case: 20-03050        Doc# 129-2      Filed: 02/24/21 -5-
                                                       Entered: 02/24/21 04:14:33 Page 12
                                                of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
          Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 12 of 30



  1 Levandowski Employment Agreements, and asserts no other basis for its right to invoke the

  2 Levandowski Employment Agreements’ arbitration provisions against Waymo.

  3            Like in this lawsuit, Mr. Levandowski is not a party to the Uber Arbitration. (Perlson Decl. ¶

  4 9; Exs. B-C.) However, despite Uber’s repeated representations to the Court that it does not have

  5 control over Mr. Levandowski’s personal files and thus cannot produce them in this action, Uber was

  6 able to obtain from Mr. Levandowski an executed version of his 2012 Employment Agreement and

  7 included it in the arbitration demand. (See Ex. D.)

  8 II.       GOOGLE’S PREVIOUSLY FILED ARBITRATIONS AGAINST MR.
              LEVANDOWSKI INVOLVE DIFFERENT FACTUAL ALLEGATIONS AND
  9           DIFFERENT CLAIMS FOR RELIEF
 10           Before obtaining the December 2016 email and February 2017 public-records request, Google

 11 instituted arbitration proceedings against Mr. Levandowski on October 28, 2016 by filing two separate

 12 arbitration demands (the “Levandowski Arbitrations”). (Dkts. 114-7, 114-8.) Neither Waymo nor

 13 Uber are parties to these proceedings.3 The Levandowski Arbitrations are “closely related” to each

 14 other but were brought separately “[o]ut of an abundance of caution” in order to respect

 15 confidentiality clauses between Mr. Levandowski and Google in the second arbitration’s subject

 16 agreements. (Dkt. 114-8 at 9-10.) In the Levandowski Arbitrations, Google is represented by counsel

 17 from Keker, Van Nest & Peters LLP and Mr. Levandowski is personally represented by Uber’s

 18 counsel, Morrison & Foerster (including Arturo Gonzalez and Eric Tate, who have appeared in this

 19 matter).     And aside from Uber’s allegations in its recently filed Uber Arbitration that Mr.

 20 Levandowski was a party to employment agreements with Google (Ex. C ¶¶ 8-9), and that Mr.

 21 Levandowski left Google to found Otto (id. ¶¶ 11-12), there is no factual overlap between Uber’s

 22 recently asserted arbitration demand and the Levandowski Arbitrations. (Compare id. ¶ 16, with id.

 23 ¶18.)

 24           Google’s first arbitration asserts a Breach of Contract claim against Mr. Levandowski and

 25 another co-founder of Otto for breaches of the non-solicitation, non-competition, and confidentiality

 26
      3
 27  Among other reasons, at the time Google instituted the Levandowski Arbitrations, Waymo did not
    exist as a standalone company. Waymo spun off as a separate Alphabet Inc. subsidiary in December
 28 2016. (Dkt. 27-5.)

Case: 20-03050       Doc# 129-2      Filed: 02/24/21 -6-
                                                      Entered: 02/24/21 04:14:33 Page 13
                                               of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
       Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 13 of 30



  1 provisions included in each individual’s respective employment agreements, as well as non-contract

  2 claims for Breach of Fiduciary Duties and Duties of Loyalty, Fraud-Deceit, Tortious Interference with

  3 Contract and with Prospective Economic Advantage, Unlawful Conduct and Unfair Competition, and

  4 Unjust Enrichment. (Dkt. 114-7 at 18-28.) In the second arbitration, Google asserts Breach of

  5 Contract claims against Mr. Levandowski for breaches of non-solicitation and non-competition

  6 provisions in two contracts signed in 2011 in connection with Google’s purchase of two companies

  7 founded by Mr. Levandowski – Anthony’s Robots, LLC and 510 Systems, LLC. (Dkt. 114-8 at 10,

  8 17-19.) Google is not asserting any trade secret misappropriation claims in the Levandowski

  9 Arbitrations.

 10          The same basic allegations are at issue in both Levandowski Arbitrations. In sum, Google

 11 asserts that, while Mr. Levandowski was a Google employee, Mr. Levandowski improperly solicited

 12 Google employees and consultants to join another company, and violated his duties and obligations to

 13 Google by creating, or participating in, other, unauthorized companies during his Google employment.

 14 (See Dkt. 114-7 at 9-17, 114-8 at 9-16.) Specifically, Google alleges that Mr. Levandowski breached

 15 his obligations and duties to Google by building a company (Otto) that would ultimately compete with

 16 Google’s self driving car project, and by secretly developing at least two other competing companies

 17 (Odin Wave, LLC and Tyto Lidar LLC). (See id.) Google also alleges that Mr. Levandowski

 18 embarked on a campaign to target and recruit valuable Google employees by soliciting them and

 19 inducing them to leave Google and join his competing venture, Otto, in part by using Google’s

 20 confidential salary and compensation information to make targeted and individualized job offers. (See

 21 id.)

 22          These allegations concerning Mr. Levandowski’s improper solicitation of employees are the

 23 only claims Google asserts in the Levandowski Arbitrations that are related at all to Google’s

 24 confidential (but not trade secret) information. Because there are no allegations concerning trade

 25 secrets being asserted by Google in the Levandowski Arbitrations, the arbitration panel will not decide

 26 any issues related to the trade secret misappropriation claims that Waymo is asserting against Uber.

 27 (Declaration of Rachel Meny (“Meny Decl.”) ¶¶ 4-5, 7.) Indeed, as Uber admits in its Motion, Google

 28 “makes no claims of trade secret misappropriation” in the Levandowski Arbitrations. (Mot. at 6, 9;

Case: 20-03050      Doc# 129-2      Filed: 02/24/21 -7-
                                                     Entered: 02/24/21 04:14:33 Page 14
                                              of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
          Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 14 of 30



  1 see also Dkt. 131 at 29:11-30:1 (“[T]hey don’t allege trade secrets [in the prior arbitrations]. They

  2 allege other things against them.”).)

  3           After filing, the Levandowski Arbitrations were functionally consolidated before the same

  4 three-arbitrator panel. Despite the October 2016 initiation of arbitration, the first case management

  5 conference was not conducted until March 10, 2017. No formal discovery can start yet, and the merits

  6 hearing is set to begin on April 30, 2018. Counsel from Morrison & Foerster did not disclose the

  7 present motion to compel arbitration to Keker, Van Nest and Peters or the arbitration panel until the

  8 afternoon of April 3, 2017. (Meny Decl. ¶¶ 8-11.) The panel did not take any position regarding

  9 Uber’s motion to compel arbitration during the April 3 case management conference.4 (Id. ¶ 11.)

 10 Although Mr. Levandowski’s arbitration counsel (including Arturo Gonzalez and Eric Tate at

 11 Morrison) had previously agreed to collect and produce Mr. Levandowski’s initial disclosure

 12 documents by April 10, his counsel abruptly announced at the April 3 arbitration conference that Mr.

 13 Levandowski may not testify or produce documents in the Levandowski Arbitrations. (Id. ¶¶ 6, 12.)

 14 Mr. Gonzales informed Google today (April 10) that Mr. Lewandowski would not produce documents

 15 in the arbitration, and the parties will subsequently brief and argue issues related to the Fifth

 16 Amendment privilege against self-incrimination. (Id. ¶ 12.)

 17                                               ARGUMENT
 18 I.        UBER LACKS STANDING TO COMPEL ARBITRATION OR STAY WAYMO’S
              TRADE SECRET CLAIMS PURSUANT TO THE FEDERAL ARBITRATION ACT
 19
              A.     A Nonsignatory To An Arbitration Agreement, Like Uber, May Only Invoke
 20                  Arbitration Under Very Limited Circumstances
 21           “Arbitration is a matter of contract and a party cannot be required to submit to arbitration any
 22 dispute which he has not agreed so to submit.” Mundi v. Union Sec. Life Ins. Co., 555 F.3d 1042,

 23 1045 (9th Cir. 2009) (quoting AT & T Techs., Inc. v. Commc’ns Workers, 475 U.S. 643, 648 (1986)).

 24 “[T]he policy favoring arbitration cannot displace the necessity for a voluntary agreement to

 25
      4
 26   On March 31, Uber emailed Waymo offering to stipulate that the same panel in the Levandowski
    Arbitrations hear the Uber Arbitration, and that the hearing in the Uber Arbitration take place after the
 27 scheduled date of the jury trial in this action. (Perlson Dec., Ex. F.) Waymo responded on April 4
    that it opposed Uber’s attempt to compel arbitration and did not agree to the stipulation, which
 28 Waymo did not believe to be practicable in any event. (Id.)

Case: 20-03050       Doc# 129-2      Filed: 02/24/21 -8-
                                                      Entered: 02/24/21 04:14:33 Page 15
                                               of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
       Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 15 of 30



  1 arbitrate.” Id. (quoting Victoria v. Superior Court, 40 Cal. 3d 734, 739 (1985) (en banc)). “Generally,

  2 the contractual right to compel arbitration may not be invoked by one who is not a party to the

  3 agreement and does not otherwise possess the right to compel arbitration.” Kramer v. Toyota Motor

  4 Corp., 705 F.3d 1122, 1126 (9th Cir. 2013) (internal quotation marks omitted). Contrary to the

  5 suggestion in Uber’s Motion (Mot. at 6), “[t]he strong public policy in favor of arbitration does not

  6 extend to those who are not parties to an arbitration agreement.” Comedy Club, Inc. v. Improv W.

  7 Assocs., 553 F.3d 1277, 1287 (9th Cir. 2009); see also Comer v. Micor, Inc., 436 F.3d 1098, 1104

  8 n.11 (9th Cir. 2006) (when the question is “whether a particular party is bound by the arbitration

  9 agreement” then “the liberal federal policy regarding the scope of arbitrable issues is inapposite.”).

 10          Uber is not a signatory to either of the Levandowski Employment Agreements. Therefore,

 11 Uber may only invoke arbitration under sections 3 and 4 of the Federal Arbitration Act (“FAA”), as it

 12 is trying to do here, when “the relevant state contract law allows the litigant to enforce the agreement.”

 13 Kramer, 705 F.3d at 1128 (citing Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 632 (2009)). Here,

 14 Uber agrees that California law applies to the Levandowski Employment Agreements. (See Mot. at 7;

 15 Ex. D ¶¶ 14(a), 14(f), 15(a); Ex. E ¶¶ 15(b), 16(a).)

 16          Under California law, there are “limited exceptions” to the rule that “only parties to an

 17 arbitration contract may enforce it or be required to arbitrate.” Nguyen v. Tran, 157 Cal. App. 4th

 18 1032, 1036 (2007).        As a nonsignatory seeking to enforce the arbitration provisions of the

 19 Levandowski Employment Agreements, Uber “bears the burden of proving that” one of California

 20 state law’s exceptions applies. Murphy, 724 F.3d at 1233-34. “As courts recognize, there is a black

 21 letter rule that the obligation to arbitrate depends on consent,” and therefore “a nonsignatory defendant

 22 faces a heavy burden to show that the signatory plaintiff intended to submit to arbitration[.]” In re

 23 TFT-LCD (Flat Panel) Antitrust Litig., No. M 07-1827 SI, 2011 WL 1753784, at *5 (N.D. Cal. May

 24 9, 2011). A nonsignatory to an arbitration agreement who fails to meet its heavy burden of proving

 25 one of the state law exceptions applies lacks standing to compel arbitration under the FAA. Britton v.

 26 Co-op Banking Grp., 4 F.3d 742, 748 (9th Cir. 1993) (affirming district court ruling that nonsignatory,

 27 who failed to show that any state law exceptions applied, “lacked standing to enforce the arbitration

 28

Case: 20-03050       Doc# 129-2      Filed: 02/24/21 -9-
                                                      Entered: 02/24/21 04:14:33 Page 16
                                               of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
      Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 16 of 30



  1 clause” and accordingly “affirm[ing] the district court’s order denying [the nonsignatory’s] motion to

  2 compel arbitration”).

  3          The limited exceptions are theories of incorporation by reference, assumption, agency, veil-

  4 piercing or alter-ego, equitable estoppel, and third party beneficiary. Comer, 436 F.3d at 1101; see

  5 also Goldman v. KPMG LLP, 173 Cal. App. 4th 209, 219-20 (2009). Here, Uber has only advanced a

  6 single theory under which it, as a nonsignatory, can enforce the Levandowski Employment

  7 Agreements – equitable estoppel. (Mot. at 2-3.) As explained below, equitable estoppel does not

  8 apply to Waymo’s trade secret claims against Uber.

  9          B.     Equitable Estoppel Does Not Apply To Waymo’s Trade Secret Claims Against
 10                 Uber

 11          “Equitable estoppel precludes a party from claiming the benefits of a contract while

 12 simultaneously attempting to avoid the burdens that contract imposes.” Kramer, 705 F.3d at 1128.

 13 Under California law, equitable estoppel is “narrowly confined” to “two very specific conditions”:

 14 “(1) when a signatory must rely on the terms of the written agreement in asserting its claims against

 15 the nonsignatory or the claims are intimately founded in and intertwined with the underlying contract

 16 and (2) when the signatory alleges substantially interdependent and concerted misconduct by the

 17 nonsignatory and another signatory and the allegations of interdependent misconduct are founded in or

 18 intimately connected with the obligations of the underlying agreement.” Murphy, 724 F.3d at 1229

 19 (citations omitted). As set forth below, these narrowly confined conditions are absent here because

 20 Mr. Levandowski – the signatory – is not a party and because the asserted claims are not based on any

 21 agreement with Mr. Levandowski. Indeed, the equitable estoppel exception is so narrowly confined

 22 that Uber cites no cases, and Waymo is not aware of any, in which the Ninth Circuit has ever affirmed

 23 a finding that a nonsignatory defendant can compel arbitration against a signatory on the theory of

 24 equitable estoppel. See, e.g., Rajagopalan, 718 F.3d at 847 (“We have never previously allowed a

 25 non-signatory defendant to invoke equitable estoppel against a signatory plaintiff, and we decline to

 26 expand the doctrine here.”).

 27          Uber argues that equitable estoppel applies based on the second of the Ninth Circuit’s “two

 28 very specific conditions” – i.e., because “Waymo alleges substantially interdependent and concerted

Case: 20-03050      Doc# 129-2      Filed: 02/24/21 -10-
                                                      Entered: 02/24/21 04:14:33 Page 17
                                              of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
          Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 17 of 30



  1 misconduct between Levandowski and Defendants that is intimately connected with the obligations in

  2 Levandowski’s underlying contracts.” (Mot. at 7.) This second, “concerted misconduct” form of

  3 equitable estoppel narrowly applies “in certain cases where a signatory to an arbitration agreement

  4 attempts to evade arbitration by suing nonsignatory defendants for claims that are based on the same

  5 facts and are inherently inseparable from arbitrable claims against signatory defendants.” Murphy,

  6 724 F.3d at 1231 (emphasis added, internal quotation marks omitted). Here, there are no “signatory

  7 defendants” – Waymo has not brought any trade secret claims against Mr. Levandowski – so this form

  8 of equitable estoppel cannot apply as a matter of law. Amergence Supply Chain Mgmt. Inc. v.

  9 Changhong (Hong Kong) Trading Ltd., No. CV-15-9976-MWF (AFMx), 2016 WL 8234652, at *6

 10 (C.D. Cal. Apr. 21, 2016) (“Because Plaintiff brings no claims against signatories to the NDA, the

 11 second circumstance does not apply.”) (citing Kramer, 705 F.3d at 1128); Mance v. Mercedes-Benz

 12 USA, 901 F. Supp. 2d 1147, 1157 (N.D. Cal. 2012), abrogated on other grounds by Kramer, 705 F.3d

 13 11225 (“Because Mr. Mance does not bring any claims against Dealer – and so there are no claims

 14 against a nonsignatory that are ‘inherently bound up’ with claims against a signatory – only the first

 15 theory of equitable estoppel applies.”)). Indeed, Uber does not cite a single case where the “concerted

 16 misconduct” form of equitable estoppel applies in this Circuit where, as here, the plaintiff has asserted

 17 no claims against a signatory.

 18           The only case cited by Uber from this Circuit in which a court actually granted a
 19 nonsignatory’s motion to compel arbitration, Torbit, Inc. v. Datanyze, Inc., is distinguishable on

 20 multiple levels. No. 5:12-CV-05889-EJD, 2013 WL 572613, at *4 (N.D. Cal. Feb. 13, 2013). First, it

 21 did not even address, let alone apply, the “concerted misconduct” equitable estoppel theory that Uber

 22 asserts here. Id. (applying a now abrogated version of the “reliance” standard).6 Second, in Torbit the

 23

 24   5
      See, e.g., Amergence Supply Chain Mgmt, 2016 WL 8234652, at *9 (“Finally, the district court's
    holding in Mance v. Mercedes-Benz USA is no longer good law in light of the Ninth Circuit's
 25 decisions in Mundi and Kramer.”).
      6
 26    Torbit issued just fourteen days after the Ninth Circuit’s opinion in Kramer, and therefore the
    parties in that case were unable to brief the district court on the now-controlling standards for
 27 equitable estoppel. Kramer and subsequent Ninth Circuit cases applying its standard for the
    “reliance” form of equitable estoppel abrogate Torbit’s holding that a nonsignatory has standing to
 28 compel arbitration so long as the plaintiff’s claims “touch matters” covered by an arbitration

Case: 20-03050      Doc# 129-2       Filed: 02/24/21 -11-
                                                       Entered: 02/24/21 04:14:33 Page 18
                                               of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
       Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 18 of 30



  1 plaintiff asserted claims against a signatory to the arbitration agreement (Ilya Semin) – claims that

  2 were identical to those brought against the nonsignatory (Datanyze). Id. at *2. But here, Mr.

  3 Levandowski is not a defendant in this case. So the public policy concerns traditionally underpinning

  4 the “concerted misconduct” form of equitable estoppel are entirely absent. The “second [i.e.,

  5 concerted misconduct] form of equitable estoppel” is concerned with preventing “arbitration

  6 proceedings between the two signatories” from being “rendered meaningless” by “denying the

  7 signatory the benefit of the arbitration clause, and in order to avoid duplicative litigation which

  8 undermines the efficiency of litigation.” Hawkins v. KPMG LLP, 423 F. Supp. 2d 1038, 1050 (N.D.

  9 Cal. 2006) (emphasis added, internal quotation marks and citation omitted). And even Uber – the

 10 party seeking to compel arbitration – has not named Mr. Levandowski as a party to the Uber

 11 Arbitration. Cf. S. Energy Homes, Inc. v. Kennedy, 774 So. 2d 540, 545 (Ala. 2000) (“The concept of

 12 ‘intertwining’ necessarily presupposes that the signatory to the arbitration agreement is or will be

 13 engaged in an arbitration proceeding with the plaintiff. . . . In other words, ‘intertwining’ requires at

 14 least two threads to weave together – one cannot intertwine a single thread. Under the circumstances

 15 presented by this case, requiring [nonsignatory defendant] to litigate [plaintiffs’] claims against it

 16 cannot render arbitration proceedings meaningless, nor can it thwart federal policy in favor of

 17 arbitration.”).

 18          Although Uber does not cite any relevant authority, it appears to be aware that its equitable

 19 estoppel theory cannot apply without a signatory defendant, and therefore devotes an entire section of

 20 its brief to arguing – this time without any citations to authority at all – that Waymo should not be

 21 allowed to use “artful pleading” to avoid a supposed “arbitration obligation.” (Mot. at 9.) Uber has it

 22 backwards. Arbitration “is a matter of consent, not coercion.” Stolt-Nielsen S. A., 130 S. Ct. at 1773.

 23 As Uber’s own cited authority holds, “no principle of law – and certainly not the doctrine of

 24
    agreement. Compare Torbit, 2013 WL 572613, at *4 (“Thus, to have standing to compel arbitration
 25 on this claim, Datayanze [sic] must show proof that at least one of these elements is ‘intertwined’ with
    or ‘relates to directly to’ Mr. Semin’s employment agreement. . . . As discussed in the previous
 26 section, Mr. Semin’s alleged violations of the CFAA and trespass to chattels ‘touch matters’ covered
    by the arbitration clause in the Agreement, . . . and thus are ‘intertwined with the contract providing
 27 for arbitration.’”) (citations omitted), with Kramer, 705 F.3d at 1131 (“Looking to California contract
    law, the correct analysis is whether Plaintiffs would have a claim independent of the existence of the
 28 Purchase Agreement.”) (emphasis in original).

Case: 20-03050        Doc# 129-2     Filed: 02/24/21 -12-
                                                       Entered: 02/24/21 04:14:33 Page 19
                                               of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
          Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 19 of 30



  1 equitable estoppel – allows us to decide that a plaintiff who did not agree to arbitrate with a

  2 defendant must do so simply because he alleges a conspiracy, and without regard to whether his

  3 conduct renders assertion of his right to a judicial forum contrary to equity. ” Goldman, 173 Cal. App.

  4 4th at 233 (finding further that while “federal policy favors arbitration, that policy simply does not

  5 apply to parties who have not agreed to arbitrate”) (emphasis added, internal quotations and citations

  6 omitted).7

  7           Further, Uber’s “concerted misconduct” theory must fail for a second, independent reason.
  8 This form of equitable estoppel only applies “when the signatory alleges substantially interdependent

  9 and concerted misconduct by the nonsignatory and another signatory and the allegations of

 10 interdependent misconduct are founded in or intimately connected with the obligations of the

 11 underlying agreement.” Murphy, 724 F.3d at 1229 (citing Kramer, 705 F.3d at 1128-29) (emphasis

 12 added). Waymo’s trade secret claims against Uber, however, are not intimately founded in or

 13 intertwined with the obligations of the Levandowski Employment Agreements. “The sine qua non for

 14 allowing a nonsignatory to enforce an arbitration clause based on equitable estoppel is that the claims

 15 the plaintiff asserts against the nonsignatory are dependent on or inextricably bound up with the

 16 contractual obligations of the agreement containing the arbitration clause.” Murphy, 724 F.3d at 1231

 17 (quoting Goldman, 173 Cal. App. 4th at 213-14). But Waymo’s trade secret claims are not

 18 “dependent on” or “inextricably bound up with” the contractual obligations of the Levandowski

 19 Employment Agreements. Rather, Waymo’s claims are based in tort and seek to enforce statutory

 20 rights that exist independently of any obligations in the agreements.

 21           Specifically, Waymo seeks to enforce statutory rights under California’s Uniform Trade Secret
 22 Act, the federal Defend Trade Secrets Act, and California’s Unfair Competition Law. These claims

 23 “ar[i]se independently of the terms of the agreements containing arbitration provisions.” Kramer, 705

 24 F.3d at 1132. Mr. Levandowski owed Waymo a duty of confidentiality as a matter of California law,

 25
      7
      Courts have correctly rejected similar arguments from nonsignatory defendants seeking to compel
 26 arbitration. See, e.g., Burgoon v. Narconon of N. California, 125 F. Supp. 3d 974, 985, 991-93 (N.D.
    Cal. 2015) (permitting plaintiffs to amend their complaint to drop a breach of contract claim and
 27 acknowledging that “[t]o the extent Defendants argue that Plaintiffs are simply amending in order to
    avoid arbitration, that may be true,” but nevertheless denying nonsignatory’s motion to compel
 28 arbitration under an equitable estoppel theory).

Case: 20-03050      Doc# 129-2      Filed: 02/24/21 -13-
                                                      Entered: 02/24/21 04:14:33 Page 20
                                              of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
          Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 20 of 30



  1 independent of the specific terms of his employment agreements. See, e.g., Blackbird Techs., Inc. v.

  2 Joshi, No. 5:15-CV-04272-EJD, 2015 WL 5818067, at *4 (N.D. Cal. Oct. 6, 2015) (under California

  3 law, an employee owes a duty of loyalty to his or her employer, and “may not use the employer’s

  4 property or confidential information for the employee’s ‘own purposes or those of a third party’”)

  5 (quoting Huong Que, Inc. v. Luu, 150 Cal. App. 4th 400, 416 (2007)).8 In bringing statutory trade

  6 secret claims against Uber, therefore, Waymo is not “seek[ing] to enforce or challenge the terms,

  7 duties, or obligations of the [Levandowski Employment Agreements].” Kramer, 705 F.3d at 1132.

  8 “Here, the claims against [Uber] arise under [a statute] and not out of obligations imposed by the

  9 [Levandowski Employment Agreements]. Therefore, the rule that an arbitration agreement can be

 10 enforced by a non-signatory when the allegations against the non-signatory are intimately founded in

 11 and intertwined with underlying contract obligations does not apply.” Mohamed v. Uber Techs., Inc.,

 12 848 F.3d 1201, 1215-16 (9th Cir. 2016); see also Rajagopalan, 718 F.3d at 847-48 (nonsignatory

 13 “may not compel [plaintiff] to arbitrate his claims on the basis of equitable estoppel” where plaintiff’s

 14 RICO and Washington state law claims were “statutory claims that are separate from the contract

 15 itself”). “Again, we are returned to the fundamental point: [Waymo is] not relying in any way on the

 16 [Levandowski Arbitration Agreements] to make their claims against [Uber], while at the same [time]

 17 avoiding the arbitration clauses of those agreements – and, at bottom, that is the only basis upon which

 18 they may be equitably estopped from refusing to arbitrate when they have not agreed to do so.”

 19 Goldman, 173 Cal. App. 4th at 233 (affirming denial of a motion to compel arbitration under an

 20 analysis of the second form of equitable estoppel).9

 21

 22   8
       See also Bank of Am., N.A. v. Immel, No. C 10-02483 CRB, 2010 WL 2380877, at *3 (N.D. Cal.
    June 11, 2010) (“Defendants also likely had a duty under California law not to use or disclose U.S.
 23 Trust’s confidential information.”) (citing Huong Que, 150 Cal. App. 4th at 416). The confidentiality
    duties owed by Waymo employees to Waymo are further reinforced by training and documents
 24 provided to employees, such as Google’s Code of Conduct, available at
    http://abc.xyz/investor/other/google-code-of-conduct.html.
 25
    9
       As noted above, Uber does not even attempt to argue that the first, “reliance” form of equitable
 26 estoppel applies here. (See generally Mot. at 6-9). Because it was not raised in Uber’s Motion, this
    theory has been waived. U.S. v. Romm, 455 F.3d 990, 997 (9th Cir. 2006) (“[A]rguments not raised
 27 by a party in its opening brief are deemed waived.”). In any event, this form of equitable estoppel
    cannot apply. Just as Waymo’s trade secret claims against Uber are not “dependent on or intertwined
 28 with” the Levandowski Employment Agreements, Waymo’s claims do not “rely on,” and are not

Case: 20-03050      Doc# 129-2       Filed: 02/24/21 -14-
                                                       Entered: 02/24/21 04:14:33 Page 21
                                               of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
       Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 21 of 30



  1 II.       UBER’S ALTERNATIVE ARGUMENT REGARDING THE SUPPOSEDLY
              BROAD LANGUAGE OF THE LEVANDOWSKI EMPLOYMENT
  2           AGREEMENTS IS IRRELEVANT AND MISCASTS THE AGREEMENTS
  3           Uber raises an alternative argument – that the arbitration provisions are so broad that even

  4 though Uber is not a signatory to the Levandowski Employment Agreements, Uber can still somehow

  5 enforce these Agreements as if it were. (Mot. at 10-12.) But Uber cites no legal basis for this.

  6 Indeed, as noted above, no matter how broad a contract or its arbitration clause, California law allows

  7 non-signatories to enforce an arbitration provision in only the limited exceptions noted above –

  8 incorporation by reference, assumption, agency, veil-piercing or alter-ego, equitable estoppel, and

  9 third party beneficiary. Comer, 436 F.3d at 1101. But Uber has only asserted that equitable estoppel

 10 applies, which has no merit as discussed above. And Uber has not even tried to argue it is a third-

 11 party beneficiary to the Levandowski Employment Agreements. So no matter how broadly Uber

 12 seeks to interpret the Levandowski Employment Agreements to which it is not a party, it has no basis

 13 to seek their benefit.10 Nelson v. Anderson, 72 Cal. App. 4th 111, 129-30 (1999), as modified on

 14
    “intimately founded in or intertwined with” the Levandowski Employment Agreements. See
 15 Goldman, 173 Cal. App. 4th at 231 (“[T]he central core of the standard” is that “the plaintiff's
    allegations must rely on or depend on the terms of the written agreement[,] . . . not simply on the fact
 16 that an agreement exists. . . . While the document at issue may play a role in the ultimate outcome of
    this suit, it is not a part of Plaintiffs’ causes of action” and therefore “Plaintiffs are not trying to ‘have
 17 it both ways’ by seeking to hold the nonsignatory liable pursuant to duties imposed by the agreement,
    but at the same time denying applicability of the agreement’s arbitration clause[.]”) (internal quotation
 18 marks and citations omitted); see also Kramer, 705 F.3d at 1129-32; Murphy, 724 F.3d at 1230-31;
    Mohamed, 848 F.3d at 1215-16; Rajagopalan, 718 F.3d at 847; Nitsch v. DreamWorks Animation
 19 SKG Inc., 100 F. Supp. 3d 851, 866 (N.D. Cal. 2015); In re Carrier IQ, Inc. Consumer Privacy Litig.,
    No. C-12-MD-2330 EMC, 2014 WL 1338474, at *9 (N.D. Cal. Mar. 28, 2014).
 20
    10
        Uber should not be permitted to argue it is a third party beneficiary in its reply having not raised it
 21 in its Motion. Romm, 455 F.3d at 997. Nor could it. “A third party qualifies as a beneficiary under a
    contract if the parties intended to benefit the third party and the terms of the contract make that intent
 22 evident.” Karo v. San Diego Symphony Orchestra Ass’n, 762 F.2d 819, 821–22 (9th Cir. 1985); see
    also Klamath Water Users Protective Ass’n v. Patterson, 204 F.3d 1206, 1211 (9th Cir. 2000) (“[T]he
 23 third party must show that the contract reflects the express or implied intention of the parties to the
    contract to benefit the third party.”). Although a third party need not be expressly named or identified
 24 in a contract, a party must demonstrate “that [it] is a member of a class of persons for whose benefit it
    was made.” Spinks v. Equity Residential Briarwood Apartments, 171 Cal. App. 4th 1004, 1023 (2009)
 25 (internal quotation marks and citations omitted). Here, the language of the arbitration agreements
    make clear who are the intended beneficiaries of the Levandowski Employment Agreements – Mr.
 26 Levandowski and Google (including any Google employee, officer, director, shareholder or benefit
    plan) – and there is no language in the agreement which provides that future employers, or any
 27 company or individual not expressly identified in the Agreements, are intended to be beneficiaries of
    the Agreements. The idea that Waymo would intend that its employment contracts be for the benefit
 28 of competitors who steal its trade secrets is risible.

Case: 20-03050       Doc# 129-2       Filed: 02/24/21 -15-
                                                        Entered: 02/24/21 04:14:33 Page 22
                                                of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
       Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 22 of 30



  1 denial of reh’g (June 14, 1999); Westlye v. Look Sports, Inc., 17 Cal. App. 4th 1715, 1728 (1993)

  2 (finding contract inapplicable to nonsignatory defendant that “failed to make any legal argument in the

  3 trial court or on appeal that would entitle them to invoke the contract”); Jones v. Jacobson, 195 Cal.

  4 App. 4th 1, 15, (2011), as modified (June 1, 2011) (“[T]he nonsignatory bears the burden to establish

  5 [it] is a party to the arbitration agreement/provision covering the dispute.”). Rather, “[i]n California,

  6 ‘[g]eneral principles of contract law determine whether the parties have entered a binding agreement

  7 to arbitrate.’” Pinnacle Museum Tower Ass’n v. Pinnacle Mkt. Dev. (US), LLC, 55 Cal. 4th 223, 236

  8 (2012) (quoting Craig v. Brown & Root, Inc., 84 Cal. App. 4th 416, 420 (2000)); Engalla v.

  9 Permanente Med. Grp., Inc., 15 Cal. 4th 951, 972–973 (1997). And “the policy favoring arbitration

 10 cannot displace the necessity for a voluntary agreement to arbitrate.” Victoria, 40 Cal. 3d at 739

 11 (emphasis added); see also Benasra v. Marciano, 92 Cal. App. 4th 987, 990 (2001) (“[A] party cannot

 12 be compelled to arbitrate a dispute that [it] has not agreed to resolve by arbitration.”).

 13          Moreover, while irrelevant given that it has established no rights under the Levandowski

 14 Employment Agreements at all, Uber’s interpretation of the arbitration provisions is also incorrect.

 15 The Levandowski Employment Agreements require that Mr. Levandowski agree to arbitrate disputes

 16 “with anyone” at Google (i.e. against Google or individuals or entities within Google).11

 17          I AGREE THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR DISPUTES
             WITH ANYONE (INCLUDING THE COMPANY AND ANY EMPLOYEE,
 18          OFFICER, DIRECTOR, SHAREHOLDER OR BENEFIT PLAN OF THE
             COMPANY IN THEIR CAPACITY AS SUCH OR OTHERWISE), WHETHER
 19          BROUGHT ON AN INDIVIDUAL, GROUP, OR CLASS BASIS, ARISING OUT
             OF OR RELATING TO, OR RESULTING FROM MY EMPLOYMENT WITH THE
 20          COMPANY OR THE TERMINATION OF MY EMPLOYMENT WITH THE
             COMPANY SHALL BE SUBJECT TO BINDING ARBITRATION[.]12
 21

 22          After setting out the metes and bounds of Levandowski’s agreement to arbitrate his claims, the
 23 agreement then sets forth Mr. Levandowski’s understanding that Google also agrees to arbitrate any

 24 claims for disputes with Mr. Levandowski.

 25   11
       The quoted language is from the Arbitration and Equitable Relief sections of the Levandowski
 26 Employment Agreements. (Ex. D ¶ 14, Ex. E ¶ 15 (emphasis added).)
    12
        The arbitration provisions in the Levandowski Employment Agreements also provide a non-
 27 exhaustive list of the disputes in which Mr. Levandowski agrees to arbitrate: “DISPUTES WHICH I
    AGREE TO ARBITRATE, AND THEREBY AGREE TO WAIVE ANY RIGHT TO A TRIAL BY
 28 JURY, INCLUDE . . . .” (Ex. D ¶ 14, Ex. E ¶ 15 (emphasis added).)

Case: 20-03050      Doc# 129-2       Filed: 02/24/21 -16-
                                                       Entered: 02/24/21 04:14:33 Page 23
                                               of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
       Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 23 of 30



  1          I FURTHER UNDERSTAND THAT THIS AGREEMENT TO ARBITRATE ALSO
             APPLIES TO ANY DISPUTES THAT THE COMPANY MAY HAVE WITH
  2          ME.
  3          The plain reading of the agreements shows Google’s agreement to arbitrate its disputes with

  4 Mr. Levandowski, and Mr. Levandowski’s agreements to arbitrate his disputes with Google and

  5 anyone at Google. Kaselitz v. hiSoft Tech. Int'l, Ltd., No. C-12-5760 MMC, 2013 WL 622382, at *4,

  6 6–7 (N.D. Cal. Feb. 15, 2013) (construing a similar arbitration provision in an employment agreement

  7 to include an affiliated parent company of the employer as a party to the agreement, and permitting the

  8 parent company to enforce the arbitration provisions).

  9          Nevertheless, Uber incorrectly argues that Google broadened its agreements to arbitrate its

 10 disputes with an employee, such that Google’s claims against a competitor are subject to arbitration.

 11 (Mot. at 11-12.) Uber’s argument ignores governing California law, which states that “[h]owever

 12 broad may be the terms of a contract, it extends only to those things concerning which it appears that

 13 the parties intended to contract.” Victoria, 40 Cal. 3d at 739 (quoting Cal. Civ. Code § 1648)

 14 (emphasis added); see also Cal. Civ. Code § 1636. No language exists in the arbitration provisions, or

 15 anywhere else in the Levandowski Employment Agreements, that would evince an intent by Google to

 16 arbitrate its disputes against any nonsignatory to the contract, let alone a competitor, as Uber now

 17 asserts. Wiedenbeck v. United Educ. Inst., No. SACV1500810CJCJEMX, 2015 WL 12743599, at *3

 18 (C.D. Cal. Dec. 15, 2015) (finding that an agreement did not mention the nonsignatory or give any

 19 other indication that the nonsignatory was intended to be a party to the agreement); see also Hess v.

 20 Ford Motor Co., 27 Cal. 4th 516, 524 (2002) (“A putative third party’s rights under a contract are

 21 predicated upon the contracting parties’ intent to benefit it.”) (internal quotation and citation omitted).

 22          Indeed, Uber does not provide a single case that construes this “with anyone” language as

 23 broadly as it asserts, despite that similar arbitration provisions have been litigated in multiple cases in

 24 California, and thus appear to be a relatively standard arbitration clause in employment agreements

 25 governed by California law. See, e.g., Skyware, Inc. v. Abramson, No. C 11-00545 PSG, 2011 WL

 26 2883446, at *1 (N.D. Cal. July 18, 2011); Gonsalves v. Infosys Techs., Ltd., No. C 3:09-04112, 2010

 27 WL 3118861, at *2 (N.D. Cal. Aug. 5, 2010); Pulli v. Pony Int'l, LLC, 206 Cal. App. 4th 1507, 1512

 28 (2012). The two out-of-state cases Uber cites, neither of which applies California law, had completely

Case: 20-03050       Doc# 129-2      Filed: 02/24/21 -17-
                                                       Entered: 02/24/21 04:14:33 Page 24
                                               of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
       Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 24 of 30



  1 unrelated fact patterns and do not support Uber’s arguments here. See F.D. Imp. & Exp. Corp. v. M/V

  2 Reefer Sun, 248 F. Supp. 2d 240, 247-50 (S.D.N.Y. 2002) (finding a presumption of applicability to

  3 the nonsignatory plaintiff for Charter Party and Bills of Lading agreements in an admiralty and

  4 maritime action, and further holding that the arbitration provisions were also applicable because the

  5 plaintiff was asserting claims under the contract in the district court action); Hall v. Internet Capital

  6 Grp., Inc., 338 F. Supp. 2d 145, 150, 151 n.12 (D. Me. 2004) (holding that nonsignatory shareholders

  7 of a company involved in a merger could enforce the arbitration terms of an agreement related to the

  8 merger under an estoppel theory and the “circumstances of the case” that demonstrated the agreement

  9 “was executed by corporate officers as a result of authority granted to them by the shareholders”).

 10          Left with no controlling in-state authority and inapposite out-of-state authority, Uber

 11 ultimately resorts to making far reaching and conclusory assertions about the applicability of the

 12 Levandowski Employment Agreements to Waymo’s claims against Uber without citing any authority

 13 at all.13 (See Mot. at 12.) However, Uber has not met its burden to prove that it is a party to the

 14 agreements. Under the plain language of the Levandowski Employment Agreements and governing

 15 California law, Uber cannot enforce the arbitration provisions contained therein.

 16 III.     UBER’S REQUEST TO STAY WAYMO’S PRELIMINARY INJUNCTION
 17          MOTION SHOULD BE DENIED BECAUSE WAYMO CANNOT BE
             COMPELLED TO ARBITRATE ITS REQUEST FOR PRELIMINARY
 18          INJUNCTIVE RELIEF

 19          The preliminary injunction motion should proceed as scheduled even if the Court compels
 20 Waymo to arbitration. A party compelled to arbitration may nevertheless seek injunctive relief in

 21 court pursuant to the arbitration rules set forth in California Code of Civil Procedure 1280 through

 22 1294.2 (the “Rules”). Specifically, the Rules prescribe that a party to an arbitration agreement may

 23 file in court “an application for a provisional remedy in connection with an arbitrable controversy, but

 24 only upon the ground that the award to which the applicant may be entitled may be rendered

 25
      13
 26     Uber’s unsupported assertions are telling for the additional reason that they double as a means to
    conceal a tacit admission by Uber concerning the actual scope of the phrase “with anyone” as used in
 27 the arbitration provisions. (Mot. at 12 (“While the examples in the parenthetical following the
    phrase ‘with anyone’ are associated with Waymo, the provision is not limited to those examples;
 28 the provision extends to ‘anyone.’”) (emphasis added and removed).)

Case: 20-03050      Doc# 129-2       Filed: 02/24/21 -18-
                                                       Entered: 02/24/21 04:14:33 Page 25
                                               of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
       Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 25 of 30



  1 ineffectual without provisional relief.” Cal. Code Civ. Proc. § 1281.8(b); see also Cal. Code Civ.

  2 Proc. § 1281.8(a)(3) (provisional remedies include preliminary injunctions); Fitz v. NCR Corp., 118

  3 Cal. App. 4th 702, 726 (2004) (finding that injunctive relief for trade secret, noncompetition and

  4 intellectual property disputes was available under California law despite arbitration provision); Stirlen

  5 v. Supercuts, Inc., 51 Cal. App. 4th 1519, 1537 (1997), as modified (Feb. 10, 1997) (“The forms of

  6 emergency judicial relief Supercuts asserts it must have are available to a party compelled to arbitrate

  7 a dispute.”). The Ninth Circuit has also held that compelling arbitration does not strip the court of

  8 authority to grant provisional relief pending the outcome of the arbitration, where such relief is

  9 necessary to preserve the meaningfulness of arbitration. Toyo Tire Holdings of Americas Inc. v.

 10 Continental Tire North Amer., Inc., 609 F.3d 975, 981 (9th Cir. 2010) (“[A] district court may issue

 11 interim injunctive relief on arbitrable claims if interim relief is necessary to preserve the status quo

 12 and the meaningfulness of the arbitration process—provided, of course, that the requirements for

 13 granting injunctive relief are otherwise satisfied.”); PMS Distributing Co., Inc. v. Huber & Suhner,

 14 A.G., 863 F.2d 639, 642 (9th Cir. 1988) (finding the same for the provisional relief of a writ of

 15 possession).

 16          The Rules are explicitly incorporated into the Levandowski Employment Agreements

 17 arbitration provisions, which further acknowledge the right to injunctive relief by explicitly stating

 18 that “nothing in this agreement or in this provision is intended to waive the provisional relief remedies

 19 available under the Rules.” (Exs. D ¶ 14, E ¶ 15.) Put another way, the arbitration provisions permit

 20 Waymo to seek provisional remedies, such as the preliminary injunction Waymo seeks here,

 21 regardless of whether or not Waymo’s trade secret claims against Uber are otherwise arbitrable. Thus,

 22 Ninth Circuit jurisprudence and California law governing the Levandowski Employment Agreements

 23 together require that the Court proceed with Waymo’s motion for a preliminary injunction, even if the

 24 Court compels Waymo to arbitration. Davenport v. Blue Cross of California, 52 Cal. App. 4th 435,

 25 451 (1997).

 26          Moreover, Waymo’s motion for a preliminary injunction encompasses not only the trade secret

 27 claims that Uber seeks to have stayed pending arbitration, but also claims related to Uber’s

 28 infringement of Waymo’s patents. (Dkt. 25-4 at 16-20; 22-23; 25.) Uber admits that the trade secret

Case: 20-03050      Doc# 129-2       Filed: 02/24/21 -19-
                                                       Entered: 02/24/21 04:14:33 Page 26
                                               of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
       Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 26 of 30



  1 claims it wishes to arbitrate “do not predominate over the patent claims” and that “there is no

  2 economy or efficiency to be realized from freezing the patent claims pending resolution of the

  3 arbitrable claims.”14 (Mot. at 13, 14.) Therefore, Uber’s request that the Court exercise its discretion

  4 to stay Waymo’s motion for a preliminary injunction should be denied. Congdon v. Uber Techs., Inc.,

  5 No. 16-CV-02499-YGR, 2016 WL 7157854, at *5 (N.D. Cal. Dec. 8, 2016) (“It is, however, within a

  6 district court’s discretion whether to stay, for ‘considerations of economy and efficiency,’ an entire

  7 action, including issues not arbitrable, pending arbitration.”); see also Moses H. Cone Mem’l Hosp. v.

  8 Mercury Constr. Corp., 460 U.S. 1, 20 n.23 (1983) (finding that the decision whether or not to stay

  9 non-arbitrable claims is “one left to the district court (or to the state trial court under applicable state

 10 procedural rules) as a matter of its discretion to control its docket”).

 11          Thus, for the reasons set forth above, the preliminary injunction hearing should proceed even if
 12 the Court determines that Waymo’s trade secret claims against Uber are arbitrable.

 13 IV.      OTHER EQUITABLE CONSIDERATIONS STRONGLY FAVOR DENYING
 14          UBER’S REQUESTED RELIEF

 15          Equity strongly favors denying Uber’s motion. Waymo addresses these issues, as well as

 16 specific questions raised in the Court’s March 30 and April 9 Orders (Dkts. 130 and 194), below.

 17          How far along the arbitrations brought by Google against Mr. Levandowski have progressed;

 18 and when the arbitration will be concluded by comparison to the proceedings in this case: The

 19 Levandowski Arbitrations, despite the fact they were filed in October of 2016, are far less advanced

 20 than this litigation. Due to the need to formally consolidate the two demands and Mr. Levandowski's

 21 prior opposition to early consolidation, the arbitrations were not formally commenced until January

 22 20, 2017 and the first status conference did not occur until March 2017. Discovery in the

 23 Levandowski Arbitrations is not scheduled to begin until today, April 10 – and on April 3, Mr.

 24 Levandowski announced that, despite this previously agreed upon exchange date, he may not be

 25 producing any documents, either today, this month, or ever; and today Mr. Levandowski’s counsel

 26 informed Google that Mr. Levandowski will not be producing any documents in the in the

 27
      14
       Uber also concedes, as it must given these admissions, that “resolution of the remaining claims
 28 should proceed in this forum, on course.” (Mot. at 14.)

Case: 20-03050       Doc# 129-2       Filed: 02/24/21 -20-
                                                        Entered: 02/24/21 04:14:33 Page 27
                                                of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
       Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 27 of 30



  1 Levandowski Arbitrations. Contrary to the impression Uber tries to make in its Motion, the existence

  2 of those unrelated arbitrations in no way presents efficiencies or equities to compelling Waymo’s

  3 trade secret claims against Uber to arbitration. Because Uber did not name Mr. Levandowski as a

  4 party in the Uber Arbitration, there is not even a commonality of parties across the Levandowski

  5 Arbitrations and either this litigation or the Uber Arbitration.

  6           The merits hearing in the Levandowski Arbitrations is not scheduled to begin until April 30,

  7 2018. Any suggestion by Uber that an arbitration hearing may occur in 2017 is flatly contradicted by

  8 Levandowski’s and Morrison & Foerster’s statements and positions in the Levandowski Arbitrations

  9 to date. When Google originally proposed both October and December 2017 arbitration hearing dates

 10 for its demands, Levandowski and Morrison & Foerster firmly rejected these dates, claiming that any

 11 arbitration hearing date in 2017 was not possible. (Meny Decl. ¶ 10.)

 12           In contrast, expedited discovery has already commenced in this case and is ongoing, a

 13 preliminary injunction hearing is scheduled for May 3, and trial is set for this October. The case

 14 schedule reflects the urgency of Waymo’s claims and the threat of irreparable harm from Uber’s

 15 ongoing use of Waymo’s trade secrets and infringement of Waymo’s patent rights. Uber waited to

 16 serve its demand in the Uber Arbitration until March 31 – over two weeks after telling the Court it

 17 believed Waymo’s trade secret claims were arbitrable, and over five weeks after Waymo filed the

 18 Complaint.

 19           Who the arbitrators are; and their relevant expertise: The Levandowski Arbitrations will be

 20 heard by the Hon. Steven A. Brick (Ret.), Hon. Edward A. Panelli (Ret.), and Hon. James Ware

 21 (Ret.).15 (Meny Decl. ¶ 13.) It is extremely unlikely that these three busy individuals would be able to

 22 schedule a hearing on Waymo’s trade secret claims this year, and when Google suggested an October

 23 2017 hearing date at the first arbitration case management conference, the arbitrators noted that

 24 Google’s request was aggressive in an arbitration context (Id.)

 25

 26

 27      15
             The arbitrators’ biographies can be found here: https://www.jamsadr.com/panelli/;
 28 https://www.jamsadr.com/ware/; and https://www.jamsadr.com/brick/.

Case: 20-03050      Doc# 129-2      Filed: 02/24/21 -21-
                                                      Entered: 02/24/21 04:14:33 Page 28
                                              of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
       Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 28 of 30



  1          The extent to which (and when) the arbitrations brought by Google against Mr. Levandowski

  2 will determine which of the 14,000-plus allegedly downloaded files qualify as trade secrets: Google

  3 has not brought any trade secret misappropriation claims against Mr. Levandowski in the

  4 Levandowski Arbitrations. So the arbitrators will not determine whether any of the 14,000-plus files

  5 downloaded by Mr. Levandowski qualify as trade secrets.

  6          Google’s breach of contract claims against Mr. Levandowski allege breaches of the non-
  7 solicitation, non-competition, and confidentiality provisions of his contracts. The allegations for

  8 breach of confidentiality provisions relate to Mr. Levandowski’s use of confidential salary and

  9 compensation information to make targeted and individualized job offers in connection with his

 10 solicitation of Google employees. These allegations do not involve Mr. Levandowski’s downloads

 11 from the Waymo design server, or the subsequent acquisition and use of the trade secrets contained in

 12 those downloads by Uber.

 13          If the arbitration will resolve that issue, whether, after deciding the issue of provisional relief,
 14 this Court should stay this case as to the trade claims until those claims are resolved in the

 15 Levandowski arbitration. If the arbitration will not reach that issue, please explain why: As explained

 16 above, the Levandowski Arbitrations will not reach that issue because Google has not asserted any

 17 trade secret claims, or any allegations relating to the 14,000-plus downloaded files, in the

 18 Levandowski Arbitrations. Therefore, the Court should decide not only the issue of provisional relief,

 19 but also all further issues relating to Waymo’s trade secret claims.

 20          The extent to which depositions and document discovery will be available on an expedited
 21 basis: There are no established JAMS procedures for expedited discovery, nor has Uber offered any.

 22 And because Uber has not made Mr. Levandowski a party to the Uber Arbitration, there is no

 23 possibility of more (let alone faster) discovery in arbitration than in litigation. In fact, as is well

 24 recognized, “the discovery allowed in arbitration is more limited than in the federal courts.” Miyasaki

 25 v. Real Mex Restaurants, Inc., No. C 05-5331 VRW, 2006 WL 2385229, at *7 (N.D. Cal. Aug. 17,

 26 2006) (quoting Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 31 (1991)). Already, in the

 27 litigation, Uber has resisted discovery – even in the face of a Court order. In arbitration, Waymo

 28

Case: 20-03050      Doc# 129-2       Filed: 02/24/21 -22-
                                                       Entered: 02/24/21 04:14:33 Page 29
                                               of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
       Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 29 of 30



  1 would be severely prejudiced in its ability to get the discovery it needs to determine the full scope of

  2 Uber’s acquisition and use of Waymo’s trade secrets.

  3          The Levandowski Arbitrations – although unrelated – are instructive of how Uber will likely

  4 approach expedited discovery in an arbitration of Waymo’s trade secret claims, insofar as the same

  5 counsel represents Mr. Levandowski in the Levandowski Arbitrations as represents Uber in this

  6 action. Google initiated those arbitrations in October 2016, but the first case management conference

  7 did not occur until March 10 – almost four months later. (Meny Decl. ¶¶ 8-9.) Mr. Levandowski has

  8 also refused to produce any documents. (Meny Decl. ¶ 12.) And, although the arbitrators have

  9 allowed slightly more discovery (although less than in court), Respondents “initially opposed allowing

 10 either side to serve any Interrogatories or Requests for Admission, and most recently argued that each

 11 side be limited to just ten Requests for Production, two non-party document subpoenas, five

 12 depositions for non-parties or party affiliates (i.e. employees of Google and Uber), and that the

 13 depositions of Mr. Levandowski and [the other Respondent] be limited to a combined ten hours.”

 14 (Meny Decl. ¶ 14 (emphasis added).)

 15          Secrecy versus transparency: Last, but by no means least, equities in this case strongly favor

 16 litigating Waymo’s trade secret claims in a public forum. This Circuit has “ a strong presumption in

 17 favor of access to court records”, and “a federal common law right to inspect and copy public records

 18 and documents” given the “public policy reasons behind a presumption of access to judicial

 19 documents (judicial accountability, education about the judicial process etc.)[.]” Foltz v. State Farm

 20 Mut. Auto. Ins. Co., 331 F.3d 1122, 1134-35 (9th Cir. 2003) (internal quotation marks and citations

 21 omitted). Uber seeks to move proceedings to arbitration, not out of considerations of equity, but in

 22 order to conceal from the public any further revelations of its own (and its executives’) misconduct.

 23 Counsel for Uber conceded as much at the March 29 hearing (that Uber had initially requested be

 24 sealed). (Dkt. 131 at 15:11-22.)

 25          MR. GONZALEZ: So I will tell you, your Honor. First, this is related, in part, to
             the petition to compel arbitration for this reason: If the Court grants our petition, then
 26          it means that this trade secrets issue goes into arbitration. And if [Mr. Levandowski]
             testifies there, it’s – it’s in confidence. It’s a big difference.
 27
             THE COURT: Ridiculous. It’s not in confidence. The United States Attorney can
 28          go subpoena information all day long.


Case: 20-03050      Doc# 129-2       Filed: 02/24/21 -23-
                                                       Entered: 02/24/21 04:14:33 Page 30
                                               of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
       Case 3:17-cv-00939-WHA Document 204 Filed 04/10/17 Page 30 of 30



  1          MR. GONZALEZ: Well, Your Honor, at least it’s not in the public where it’s
             going to be on the front page of The New York Times the next day.
  2
             But as the intense media coverage in this case has shown, the allegations Waymo has made
  3
      against Uber and its $680 million acquisition of Otto concern matters of considerable importance and
  4
      public interest. Uber’s anxiety that public disclosure of its egregious misconduct in stealing Waymo’s
  5
      trade secrets will harm its reputation is not a factor that the Court should take into account in
  6
      considering the equities of Uber’s Motion; if anything, it strongly favors continued public access. See,
  7
      e.g., U.S. ex rel. McCoy v. California Med. Review, Inc., 133 F.R.D. 143, 148 (N.D. Cal. 1990)
  8
      (“Defendants' argument with regard to reputation is equally misguided, as numerous courts have ruled
  9
      that harm to a party’s reputation is not a sufficient justification for the denial of public access to
 10
      judicial proceedings. . . . Moreover, this action, arising from Congress’ efforts to combat fraudulent
 11
      claims for public funds, clearly is of great public interest. As such, the argument for public access to
 12
      these judicial proceedings is stronger still.”) (internal quotation marks and citations omitted).
 13
                                                  CONCLUSION
 14
             For the foregoing reasons, Waymo respectfully requests that the Court deny Uber’s motion.
 15

 16
      DATED: April 10, 2017                  QUINN EMANUEL URQUHART & SULLIVAN, LLP
 17

 18
                                             By     /s/ Charles K. Verhoeven
 19                                               Charles K. Verhoeven
                                                  Attorneys for Plaintiff Waymo LLC
 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 20-03050       Doc# 129-2      Filed: 02/24/21 -24-
                                                       Entered: 02/24/21 04:14:33 Page 31
                                               of 84 WAYMO’S OPPOSITION TO MOTION TO COMPEL ARBITRATION
      Case 3:17-cv-00939-WHA Document 204-1 Filed 04/10/17 Page 1 of 3



  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Charles K. Verhoeven (Bar No. 170151)
  2  charlesverhoeven@quinnemanuel.com
     David A. Perlson (Bar No. 209502)
  3  davidperlson@quinnemanuel.com
     Melissa Baily (Bar No. 237649)
  4  melissabaily@quinnemanuel.com
     John Neukom (Bar No. 275887)
  5  johnneukom@quinnemanuel.com
     Jordan Jaffe (Bar No. 254886)
  6  jordanjaffe@quinnemanuel.com
    50 California Street, 22nd Floor
  7 San Francisco, California 94111-4788
    Telephone:     (415) 875-6600
  8 Facsimile:     (415) 875-6700
  9 Attorneys for WAYMO LLC

 10
                                UNITED STATES DISTRICT COURT
 11
                NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
 12
      WAYMO LLC,                                   CASE NO. 3:17-cv-00939-WHA
 13
                   Plaintiff,                      DECLARATION OF DAVID A. PERLSON
 14                                                IN SUPPORT OF PLAINTIFF’S
          vs.                                      OPPOSITION TO DEFENDANTS’
 15                                                MOTION TO COMPEL ARBITRATION
    UBER TECHNOLOGIES, INC.;                       OF, AND TO STAY, TRADE SECRET
 16 OTTOMOTTO LLC; OTTO TRUCKING                   AND UCL CLAIMS [9 U.S.C. §§ 3, 4]
    LLC,
 17
              Defendants.
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 20-03050    Doc# 129-2    Filed: 02/24/21                         Case No.3:17-cv-00939-WHA
                                                  Entered: 02/24/21 04:14:33    Page 32
                                          of 84                     DECLARATION OF DAVID A. PERLSON
       Case 3:17-cv-00939-WHA Document 204-1 Filed 04/10/17 Page 2 of 3



  1          I, David A. Perlson, hereby declares as follows.

  2          1.     I am a member of the bar of the State of California and partner with Quinn

  3 Emanuel Urquhart & Sullivan, LLP, counsel for Plaintiff Waymo LLC (“Waymo”). I make this

  4 declaration of personal, firsthand knowledge, and if called and sworn as a witness, I could and

  5 would testify competently to the matters set forth herein. I make this declaration in support of

  6 Waymo’s Opposition to Defendants’ Motion To Compel Arbitration Of, And To Stay, Trade

  7 Secret And UCL Claims [9 U.S.C. §§ 3, 4].

  8          2.     On March 15, 2017, during a meet and confer with counsel from Defendants,

  9 Defendants informed Waymo of their intention to file a motion to compel arbitration for the first

 10 time.

 11          3.     Attached hereto as Exhibit A is a true and correct copy of an email thread accepting

 12 service of Defendants’ March 31, 2017 Arbitration Demand to Waymo.

 13          4.     Attached hereto as Exhibit B is a true and correct copy of the JAMS Demand For

 14 Arbitration Form that was served by Defendants and submitted as part of Defendants’ March 31,

 15 2017 Arbitration Demand To Waymo.

 16          5.     Attached hereto as Exhibit C is a true and correct copy of Defendants’ Arbitration

 17 Demand Complaint against Waymo that was served by Defendants and submitted as part of

 18 Defendants March 31 Arbitration Demand to Waymo.

 19          6.     Attached hereto as Exhibit D is a true and correct copy of Anthony Levandowski’s

 20 2012 At-Will Employment, Confidential Information, Invention Assignment And Arbitration

 21 Agreement which Defendants attached as Exhibit 1 to Defendants’ Arbitration Demand Complaint

 22 that was served by Defendants.

 23          7.     Attached hereto as Exhibit E is a true and correct copy of Anthony Levandowski’s

 24 2009 At-Will Employment, Confidential Information, Invention Assignment And Arbitration

 25 Agreement which Defendants attached as Exhibit 2 to Defendants’ Arbitration Demand Complaint

 26 that was served by Defendants.

 27

 28

Case: 20-03050     Doc# 129-2      Filed: 02/24/21 -2-                    Case No. Page
                                                    Entered: 02/24/21 04:14:33     3:17-cv-00939-WHA
                                                                                          33
                                             of 84                   D ECLARATION OF DAVID A. PERLSON
       Case 3:17-cv-00939-WHA Document 204-1 Filed 04/10/17 Page 3 of 3



  1          8.     Attached hereto as Exhibit F is a true and correct copy of an email exchange related
  2 to the filing of Defendants’ March 31 Arbitration Demand and Defendants’ request to schedule an

  3 arbitration hearing after the conclusion of these proceedings on the merits.

  4          9.     Neither Mr. Levandowski nor Google, Inc., the parties to the 2012 and 2009 At-
  5 Will Employment, Confidential Information, Invention Assignment And Arbitration Agreements,

  6 are named as parties in Defendants’ Arbitration Demand.

  7

  8          I declare under penalty of perjury under the laws of the State of California that the
  9 foregoing is true and correct.

 10
      DATED: April 10, 2017                           /s/ David A. Perlson
 11                                                   David A. Perlson
 12

 13

 14

 15
                                       SIGNATURE ATTESTATION
 16
             Pursuant to Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in the
 17

 18 filing of this document has been obtained from David A. Perlson.

 19
                                                   /s/ Charles K. Verhoeven
 20                                                  Charles K. Verhoeven
 21

 22

 23

 24

 25

 26

 27

 28

Case: 20-03050      Doc# 129-2       Filed: 02/24/21 -3-                    Case No. Page
                                                      Entered: 02/24/21 04:14:33     3:17-cv-00939-WHA
                                                                                            34
                                               of 84                   D ECLARATION OF DAVID A. PERLSON
      Case 3:17-cv-00939-WHA Document 204-2 Filed 04/10/17 Page 1 of 3




                        EXHIBIT A




Case: 20-03050   Doc# 129-2   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 35
                                        of 84
                   Case 3:17-cv-00939-WHA Document 204-2 Filed 04/10/17 Page 2 of 3




From:                              Williams, Ben <BWilliams@mofo.com>
Sent:                              Friday, March 31, 2017 1:15 PM
To:                                David Perlson
Cc:                                Gonzalez, Arturo J.; Charles K Verhoeven
Subject:                           RE: Service of new arbitration demand
Attachments:                       2017.03.31 Arbitration Demand to Waymo LLC_FINAL.PDF


David,

I’ve attached a copy of the arbitration demand referenced in the chain below. A hard copy is being sent by courier today to
Mr. Verhoeven’s office and should be delivered shortly. Thanks

Sincerely,
Ben

Benjamin D. Williams
Morrison & Foerster LLP
707 Wilshire Boulevard | Los Angeles, CA 90017-3543
P: 213.892.5237 | M: 213.292.1378 | F: 213.892.5454
BWilliams@mofo.com | www.mofo.com

From: David Perlson [mailto:davidperlson@quinnemanuel.com]
Sent: Thursday, March 30, 2017 6:52 PM
To: Williams, Ben
Cc: Gonzalez, Arturo J.
Subject: Re: Service of new arbitration demand

- External Email -

Ben, we can accept service.

David

On Mar 30, 2017, at 6:21 PM, Williams, Ben <BWilliams@mofo.com> wrote:

         Dave,

         Good speaking to you. I write to ask whether you are authorized to accept service on behalf of Waymo of the
         arbitration demand we spoke about (the one referenced in the motion to compel arbitration). Can you let me
         know by 11 a.m. tomorrow?

         Thanks,
         Ben

         Benjamin D. Williams
         Morrison & Foerster LLP
         707 Wilshire Boulevard | Los Angeles, CA 90017-3543
         P: 213.892.5237 | M: 213.292.1378 | F: 213.892.5454
         BWilliams@mofo.com | www.mofo.com



                                                               1
         Case: 20-03050        Doc# 129-2        Filed: 02/24/21       Entered: 02/24/21 04:14:33           Page 36
                                                           of 84
              Case 3:17-cv-00939-WHA Document 204-2 Filed 04/10/17 Page 3 of 3

       =====================================================================
       =======

       This message may be confidential and privileged. Use or disclosure by anyone other than an
       intended addressee is prohibited. If you received this message in error, please delete it and advise
       the sender by reply email.

============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee
is prohibited. If you received this message in error, please delete it and advise the sender by reply email.




                                                        2
       Case: 20-03050      Doc# 129-2       Filed: 02/24/21    Entered: 02/24/21 04:14:33        Page 37
                                                      of 84
      Case 3:17-cv-00939-WHA Document 204-3 Filed 04/10/17 Page 1 of 7




                        EXHIBIT B




Case: 20-03050   Doc# 129-2   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 38
                                        of 84
                       Case 3:17-cv-00939-WHA Document 204-3 Filed 04/10/17 Page 2 of 7


                          Demand for Arbitration Form                                                     (continued)
                          Instructions for Submittal of Arbitration to JAMS

TO RESPOND ENT (PARTY ON WHOM DEMAND FOR ARBITRATION IS MADE)                                          Add more respondents on page 6.

      RESPONDENT   W            LLC
      NAME             aymo

     ADDRESS       1600 Amphitheatre Parkway

      CITY         Mountain View                                      STATE   CA                ZIP    94043

      PHONE        (   650) 253-0000      FAX    (   650) 253 -0001   EMAIL


RESPONDENT'S REPRESENTATIVE OR ATTORNEY (IF KNOWN)

     REPRESENTATIVE/ATTORNEY     Char 1 es K. Verhoeven

      FIRM/
      COMPANY      Quinn Emanuel Urquhart & Sullivan, LLP

     ADDRESS       50 California Street, 22nd Floor

      CITY         San Francisco                                      STATE   CA                ZIP    94111

      PHONE        (415) 875-6600 m (415) 875-6700                    EMAIL   charlesverhoeven@quinnemanuel.com


                                                                                                         Add more claimants on page 7.
FROM CLAIMANT
      CLAIMANT
      NAME         Uber Technologies, Inc.

     ADDRESS       1455 Market Street

      CITY         San Francisco                                      STATE   CA                ZIP    94105

     PHONE                                 FU                         EMAIL


CLAIMANT'S REPRESENTATIVE OR ATTORNEY (IF KNOWN)

      REPRESENTATIVE/ATTORNEY    Arturo J. Gonzalez (see Attachment 1 ca tion for additional counsel)

      FIRM/
      COMPANY      Morrison & Foerster LLP

     ADDRESS       425 Market Street

      CITY         San Francisco                                      STATE   CA                 ZIP   94105-2482

      PHONE        (415) 268-7000          FAX   (415) 268-7522       EMAIL   agonzalez®mofo.com



JAMS Demand for Arbitration Form                                                                                          Page 2 of 7
        Case: 20-03050                Doc# 129-2        Filed: 02/24/21       Entered: 02/24/21 04:14:33        Page 39
                                                                 of 84
                  Case 3:17-cv-00939-WHA Document 204-3 Filed 04/10/17 Page 3 of 7


                        Demand for Arbitration Form                                                       (continued)
                       Instructions for Submittal of Arbitration to JAMS

MEDIATION IN ADVANCE OF THE ARBITRATION
            If mediation in advance of the arbitration is desired, please check here and a JAMS Case Manager will assist the
    □       parties in coordinating a mediation session.


NATURE OF DISPUTE / CLAIMS & RELIEF SOUGHT BY CLAIMANT
     CLAIMANT HEREBY DEMANDS THAT YOU SUBMIT THE FOLLOWING DISPUTE TO FINAL AND BINDING ARBITRATION.
     A MORE DETAILED STATEMENT OF CLAIMS MAY BE ATTACHED IF NEEDED.

    See Attachment 1.




                                                          AMOUNT IN CONTROVERSY (US DOLLARS)      N/A


JAMS Demand for Arbitration Form                                                                                     Page 3 of 7
        Case: 20-03050             Doc# 129-2           Filed: 02/24/21           Entered: 02/24/21 04:14:33   Page 40
                                                                 of 84
                 Case 3:17-cv-00939-WHA Document 204-3 Filed 04/10/17 Page 4 of 7



                          Demand for Arbitration Form                                                  (continued)
                          Instructions for Submittal of Arbitration to JAMS

                 •    '                T
 This demand is made pursuant to the arbitration agreement which the parties made as follows. Please cite location of arbitra-
 tion provision and attach two copies of entire agreement.

      ARBITRATION PROVISION LOCATION


    2012 At-Will Employment, Confidential Information, Invention Assignment, and
    Arbitration Agreement, § 14, attached as Ex. 1


    2009 At - Will Employment, Confidential Information, Invention Assignment, and
    Arbitration Agreement§ 15, attached as Ex. 2




    s ~ -~
The respondent may file a response and counter-c1aim to the above-stated claim according to the applicable
arbitration rules. Send the original response and counter-claim to the claimant at the address stated above with
two copies to JAMS.

REO•JCC.-T q.o I-JC J\DIMf'
     REQUESTED LOCATION      Santa Clara County, California


     v        r ~            ~     D PRO CED UR ( )   or coMPREttENs1vE RULES APPLY)
See: Comprehensive Rule 16.1

            By checking the box to the left, Claimant requests that the Expedited Procedures described in JAMS Compre-
    □       hensive Rules 16.1 and 16.2 be applied in this matter. Respondent shall indicate not later than seven (7) days
            from the date this Demand is served whether it agrees to the Expedited Procedures.



     SIGNATURE



     NAM£
     (PRINT/TYPED)
                            ,~;ib1·~_-..,
                     Arturo J. Gonzalez
                                                                                       March 30, 2017




JAMS D mnnd for Arbmat.011 ~om1                                                                                      Page 4 of 7

      Case: 20-03050             Doc# 129-2      Filed: 02/24/21           Entered: 02/24/21 04:14:33        Page 41
                                                          of 84
                 Case 3:17-cv-00939-WHA Document 204-3 Filed 04/10/17 Page 5 of 7


                      Demand for Arbitration Form (continued)
                      Instructions for Submittal of Arbitration to JAMS

                   Completion of this section is required for all consumer or employment claims.

CONSUMER AND EMPLOYMENT ARBITRATION
Please indicate if this is a CONSUMER ARBITRATION. For purposes of this designation, and whether this case will be ad-
ministered in California or elsewhere, JAMS is guided by California Rules of Court Ethics Standards for Neutral Arbitrators,
Standard 2(d) and (e), as defined below, and the JAMS Consumer and Employment Minimum Standards of Procedural Fair-
ness:


         □ -
           YES, this is a CONSUMER ARBITRATION.


         X NO, this is not a CONSUMER ARBITRATION.
         □ -
“Consumer arbitration” means an arbitration conducted under a pre-dispute arbitration provision contained in a contract that
meets the criteria listed in paragraphs (1) through (3) below. “Consumer arbitration” excludes arbitration proceedings conduct-
ed under or arising out of public or private sector labor-relations laws, regulations, charter provisions, ordinances, statutes, or
agreements.

        1.   The contract is with a consumer party, as defined in these standards;
        2.   The contract was drafted by or on behalf of the non-consumer party; and
        3.   The consumer party was required to accept the arbitration provision in the contract.

“Consumer party” is a party to an arbitration agreement who, in the context of that arbitration agreement, is any of the follow-
ing:

        1.   An individual who seeks or acquires, including by lease, any goods or services primarily for personal, family, or
             household purposes including, but not limited to, financial services, insurance, and other goods and services as
             defined in section 1761 of the Civil Code;
        2.   An individual who is an enrollee, a subscriber, or insured in a health-care service plan within the meaning of sec-
             tion 1345 of the Health and Safety Code or health-care insurance plan within the meaning of section 106 of the
             Insurance Code;
        3.   An individual with a medical malpractice claim that is subject to the arbitration agreement; or
        4.   An employee or an applicant for employment in a dispute arising out of or relating to the employee’s employment
             or the applicant’s prospective employment that is subject to the arbitration agreement.

In addition, JAMS is guided by its Consumer Minimum Standards and Employment Minimum Standards when determining
whether a matter is a consumer matter.

If Respondent disagrees with the assertion of Claimant regarding whether this IS or IS NOT a CONSUMER ARBITRATION, Re-
spondent should communicate this objection in writing to the JAMS Case Manager and Claimant within seven (7) calendar
days of service of the Demand for Arbitration.




EMPLOYMENT MATTERS
If this is an EMPLOYMENT matter, Claimant must complete the following information:

Private arbitration companies are required to collect and publish certain information at least quarterly, and make it available
to the public in a computer-searchable format. In employment cases, this includes the amount of the employee’s annual wage.
The employee’s name will not appear in the database, but the employer’s name will be published. Please check the applicable
box below:

         □
             Less than $100,000
                                    □   $100,000 to $250,000
                                                                 □   More than $250,000
                                                                                            □
                                                                                            ✔   Decline to State




WAIVER OF ARBITRATION FEES
In certain states (e.g. California), the law provides that consumers (as defined above) with a gross monthly income of less
than 300% of the federal poverty guidelines are entitled to a waiver of the arbitration fees. In those cases, the respondent
must pay 100% of the fees. Consumers must submit a declaration under oath stating the consumer’s monthly income and the
number of persons living in his or her household. Please contact JAMS at 1-800-352-5267 for further information. Note: this
requirement is not applicable in all states.



JAMS Demand for Arbitration Form                                                                                          Page 5 of 7
        Case: 20-03050            Doc# 129-2      Filed: 02/24/21        Entered: 02/24/21 04:14:33                Page 42
                                                           of 84
                  Case 3:17-cv-00939-WHA Document 204-3 Filed 04/10/17 Page 6 of 7


                       Demand for Arbitration Form                                                       (continued)
                       Instructions for Submittal of Arbitration to JAMS

RES POND ENT #2        (PARTY ON WHOM DEMAND FOR ARBITRATION IS MADE)
     RESPONDENT
     NAME


     ADDRESS


      CITY                                                              STATE                     ZIP


      PHONE                               FAX                           EMAIL


RESPONDENT'S REPRESENTATIVE OR ATTORNEY (IF KNOWN)
     REPRESENTATIVE/ATTORNEY


     FIRM/
     COMPANY


     ADDRESS


      CITY                                                              STATE                     ZIP


      PHONE                               FU                            EMAIL




RESPONDENT #3          (PARTY ON WHOM DEMAND FOR ARBITRATION IS MADE)
     RESPONDENT
     NAME


     ADDRESS


      CITY                                                              STATE                     ZIP


      PHONE                               FU                            EMAIL


RESPONDENT'S REPRESENTATIVE OR ATTORNEY (IF KNOWN)

     REPRESENTATIVE/ATTORNEY


     FIRM/
     COMPANY


     ADDRESS


      CITY                                                              STATE                      ZIP


      PHONE                               FAX                           EMAIL




JAMS Demand for Arbitration Form                                                                                   Page 6 of 7
        Case: 20-03050           Doc# 129-2           Filed: 02/24/21           Entered: 02/24/21 04:14:33   Page 43
                                                               of 84
                  Case 3:17-cv-00939-WHA Document 204-3 Filed 04/10/17 Page 7 of 7


                        Demand for Arbitration Form                                                (continued)
                        Instructions for Submittal of Arbitration to JAMS

CLAIMANT #2


      WDMSS      737 Harrison St

      CITY        San Francisco                                 STATE CA                  ZIP    94107

      PHONE                             FAX                     EMAIL


CLAIMANT'S REPRESENTATIVE OR ATTORNEY (IF KNOWN)

      REPRESENTATIVE/ATTORNEY   Arturo J. Gonzalez (see Attachment 1 caption for additional counsel)

      FIRM/
      COMPANY    Morrison        &   Foerster LLP

      ADDRESS    425 Market Street

      CITY        San Francisco                                 STATE   CA                ZIP    94105-2482

      PHONE      (415) 268-7000         FAX   (415) 268-7522    EMAIL   agonzalez@mofo.com



CLAIMANT #3
[     CLAIMANT
      NAME       Otto Trucking LLC

[     ADDRESS    737 Harrison St


[     CITY        San Francisco                                 STATE   CA                ZIP    94107


r     PHONE                             FAX                     EMAIL


CLAIMANT'S REPRESENTATIVE OR ATTORNEY (IF KNOWN)
      REPRESENTATIVE/ATTORNEY   Arturo J. Gonzalez (see Attachment 1 caption for additional counsel)

      FIRM/
      COMPANY    Morrison & Foerster LLP

      ADDRESS     425 Market Street

      CITY        San Francisco                                 STATE   CA                 ZIP   94105-2482

      PHONE      (415) 268-7000 m (415) 268-7522                EMAIL   agonzalez®mofo.com



JAMS Demand for Arbitration Form                                                                               Page 7 of 7
        Case: 20-03050            Doc# 129-2       Filed: 02/24/21      Entered: 02/24/21 04:14:33       Page 44
                                                            of 84
      Case 3:17-cv-00939-WHA Document 204-4 Filed 04/10/17 Page 1 of 8




                        EXHIBIT C




Case: 20-03050   Doc# 129-2   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 45
                                        of 84
      Case 3:17-cv-00939-WHA Document 204-4 Filed 04/10/17 Page 2 of 8



 1    MICHAEL A. JACOBS (CA SBN 111664)
      MJacobs@mofo.com
 2    ARTURO J. GONZÁLEZ (CA SBN 121490)
      AGonzalez@mofo.com
 3    MORRISON & FOERSTER LLP
      425 Market Street
 4    San Francisco, California 94105-2482
      Tel: 415.268.7000ؒFax: 415.268.7522
 5
      RUDY Y. KIM (CA SBN 199426)
 6    RudyKim@mofo.com
      MORRISON & FOERSTER LLP
 7    755 Page Mill Road
      Palo Alto, California 94304-1018
 8    Tel: 650.813.5600ؒFax: 650.494.0792

 9    WENDY J. RAY (CA SBN 226269)
      WRay@mofo.com
10    MORRISON & FOERSTER LLP
      707 Wilshire Boulevard
11    Los Angeles, California 90017-3543
      Tel: 213.892.5200ؒFax: 213.892.5454
12
      Attorneys for Claimants
13    UBER TECHNOLOGIES, INC.,
      OTTOMOTTO LLC, and OTTO TRUCKING LLC
14
      KAREN L. DUNN
15    kdunn@bsfllp.com
      HAMISH P.M. HUME
16    hhume@bsfllp.com
      BOIES SCHILLER FLEXNER LLP
17    1401 New York Avenue, N.W.
      Washington DC 20005
18    Tel: 202.237.2727ؒFax: 202.237.6131

19    Attorneys for Claimants
      UBER TECHNOLOGIES, INC.
20    and OTTOMOTTO LLC

21             BEFORE JAMS (JUDICIAL ARBITRATION AND MEDIATION SERVICES)
22

23    UBER TECHNOLOGIES, INC.;                         Case No.
      OTTOMOTTO LLC; OTTO TRUCKING LLC
24                                                     ARBITRATION DEMAND
                          Claimants,
25           v.
26    WAYMO LLC,
27                        Respondent.
28


Case: A20-03050
        RBITRATION DEMAND
                    Doc# 129-2   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 46
      la-1345323                           of 84
      Case 3:17-cv-00939-WHA Document 204-4 Filed 04/10/17 Page 3 of 8



 1           1.      Claimants Uber Technologies, Inc. (“Uber”), Ottomotto LLC, and Otto Trucking

 2    LLC hereby submit this arbitration demand against Respondent Waymo LLC, and allege and

 3    pray as follows.

 4                                          Nature of the Dispute
 5           2.      Respondent’s affiliate Google Inc. (“Google”) entered into two employment

 6    agreements with Anthony Levandowski, in which it agreed to arbitrate all controversies “arising

 7    out of, relating to, or resulting from” Levandowski’s employment. Ex. 1 (2012 Employment

 8    Agreement); Ex. 2 (2009 Employment Agreement). Respondent breached those agreements by

 9    filing claims in California federal court in a case styled Waymo, LLC v. Uber Techs., Case No.

10    3:17-cv-00939-WHA (N.D. Cal., filed Feb. 23, 2017) (“California Lawsuit”). See Ex. 3 (First

11    Am. Compl. in the California Lawsuit) (“California FAC”). Respondent should have filed three

12    of those claims with JAMS, not the court, because those claims are subject to mandatory

13    arbitration under the 2009 and 2012 Employment Agreements.

14           3.      Claimants therefore file this arbitration demand here—in the appropriate forum—

15    seeking (i) a declaration that Respondent’s first, second, and seventh causes of action in the

16    California Lawsuit are subject to mandatory arbitration; and (ii) a declaration that those claims

17    are without merit.

18                                               Jurisdiction
19           4.      JAMS has jurisdiction over this dispute by virtue of the arbitration provisions in

20    the 2009 and 2012 Employment Agreements, both of which have broad arbitration clauses. For

21    example, the 2012 Employment Agreement provides:

22                   IN CONSIDERATION OF MY EMPLOYMENT WITH THE
                     COMPANY, ITS PROMISE TO ARBITRATE ALL
23
                     EMPLOYMENT-RELATED       DISPUTES,  AND   MY
24                   RECEIPT OF THE COMPENSATION, PAY RAISES AND
                     OTHER BENEFITS PAID TO ME BY THE COMPANY, AT
25                   PRESENT AND IN THE FUTURE, I AGREE THAT ANY
                     AND ALL CONTROVERSIES, CLAIMS, OR DISPUTES
26                   WITH ANYONE (INCLUDING THE COMPANY AND ANY
27                   EMPLOYEE, OFFICER, DIRECTOR, SHAREHOLDER OR
                     BENEFIT PLAN OF THE COMPANY IN THEIR CAPACITY
28                   AS SUCH OR OTHERWISE), WHETHER BROUGHT ON AN


Case: A20-03050
        RBITRATION DEMAND
                    Doc# 129-2      Filed: 02/24/21    Entered: 02/24/21 04:14:33        Page 47          1
      la-1345323                              of 84
      Case 3:17-cv-00939-WHA Document 204-4 Filed 04/10/17 Page 4 of 8



 1                   INDIVIDUAL, GROUP, OR CLASS BASIS, ARISING OUT
                     OF, RELATING TO, OR RESULTING FROM MY
 2                   EMPLOYMENT WITH THE COMPANY OR THE
                     TERMINATION OF MY EMPLOYMENT WITH THE
 3
                     COMPANY, INCLUDING ANY BREACH OF THIS
 4                   AGREEMENT, SHALL BE SUBJECT TO BINDING
                     ARBITRATION UNDER THE ARBITRATION RULES
 5                   SET FORTH IN CALIFORNIA CODE OF CIVIL
                     PROCEDURE SECTION 1280 THROUGH 1294.2,
 6                   INCLUDING SECTION 1283.05 (THE “RULES”) AND
 7                   PURSUANT TO CALIFORNIA LAW.

 8    Ex. 1 § 14(a) (emphasis added).1 The Employment Agreements define “Company” to include
 9    Google’s affiliates. See Ex. 1, at 1; Ex. 2, at 1. The arbitration clauses in both agreements
10    provide that arbitrations will be administered by JAMS pursuant to JAMS Employment
11    Arbitration Rules & Procedures. Ex. 1 § 14(b); Ex. 2 § 15(b).
12           5.      Respondent, as an affiliate of Google, is bound by these arbitration provisions.
13           6.      The arbitration clauses in the Employment Agreements and the principles of
14    equitable estoppel establish Respondent’s consent to arbitration.
15           7.      Claimants are not signatories to the Employment Agreements, but are entitled to
16    invoke their arbitration provisions under principles of equitable estoppel. Respondent’s trade
17    secret and unfair competition claims in the California Lawsuit are based on alleged concerted
18    misconduct between Claimants and Levandowski, who is a signatory to the employment
19    agreements. Because that alleged misconduct by Claimants and Levandowski is founded in and
20    intertwined with Levandowski’s purported violations of his employment agreements (as
21    described in paragraphs 16.a–f below), equitable estoppel permits Claimants to enforce the
22    arbitration provisions in those agreements.
23                                              Relevant Facts
24           8.      In May 2009, Google entered into an employment agreement with Levandowski.
25    Ex. 2. In that agreement, Google (and its affiliate Waymo) agreed to arbitrate all controversies
26    “arising out of, relating to, or resulting from” Levandowski’s employment. Id.
27
             1
              The 2009 Agreement’s arbitration provision is substantively similar. See Ex. 2 § 15(a).
28    For purposes of this arbitration demand, the differences between the two clauses are immaterial.


Case: A20-03050
        RBITRATION DEMAND
                    Doc# 129-2      Filed: 02/24/21    Entered: 02/24/21 04:14:33        Page 48         2
      la-1345323                              of 84
      Case 3:17-cv-00939-WHA Document 204-4 Filed 04/10/17 Page 5 of 8



 1              9.    In February 2012, Google entered into an employment agreement with

 2    Levandowski. Ex. 1. In that agreement, Google (and its affiliate Waymo) similarly agreed to

 3    arbitrate all controversies “arising out of, relating to, or resulting from” Levandowski’s

 4    employment. Id.

 5              10.   Respondent was part of Google until late 2016, when it became a separate

 6    company operating alongside Google under Alphabet Inc.’s umbrella. Ex. 3 ¶ 25; Ex. 4 (Waymo

 7    LLC’s Certification of Interested Entities or Persons and Corporate Disclosure Statement, ECF

 8    No. 5).

 9              11.   Levandowski left Google in January 2016.

10              12.   In early 2016, Levandowski founded Claimants Ottomotto LLC and Otto

11    Trucking LLC. Levandowski is currently employed by Claimant Uber.

12              13.   On February 23, 2017, Respondent sued Claimants in California federal court,

13    asserting causes of action for (1) violation of the Defense of Trade Secrets Act [sic]; (2) violation

14    of the California Uniform Trade Secrets Act; (3) patent infringement; and (4) violation of Cal.

15    Business & Professions Code §§ 17200, et seq.

16              14.   On March 10, 2017, Respondent filed the operative First Amended Complaint in

17    the California Lawsuit, asserting causes of action against Claimants for (1) violation of the

18    Defend Trade Secrets Act; (2) violation of the California Uniform Trade Secrets Act; (3) patent

19    infringement; and (4) violation of Cal. Business & Professions Code §§ 17200, et seq. Ex. 3.

20              15.   Respondent’s claim for violation of Cal. Business & Professions Code §§ 17200,

21    et seq. in the California Lawsuit is based on the alleged “misappropria[tion] of Waymo’s

22    confidential and proprietary information.” Id. ¶ 144.

23              16.   Respondent’s trade secret and unfair competition claims in the California Lawsuit

24    are all based on Levandowski’s conduct as an employee of Google and/or Respondent. In the

25    California Lawsuit, Respondent alleges, among other things, that:

26                    a.     “Levandowski, a former manager in Waymo’s self-driving car project . . .

27                           downloaded more than 14,000 highly confidential and proprietary files

28                           shortly before his resignation,” id. ¶ 4;


Case: A20-03050
        RBITRATION DEMAND
                    Doc# 129-2      Filed: 02/24/21     Entered: 02/24/21 04:14:33        Page 49             3
      la-1345323                              of 84
      Case 3:17-cv-00939-WHA Document 204-4 Filed 04/10/17 Page 6 of 8



 1                   b.      “Levandowski took extraordinary efforts to raid Waymo’s design server

 2                           and then conceal his activities,” id.;

 3                   c.      “In the months leading to the mass download of files, Mr. Levandowski

 4                           told colleagues that he had plans to set up a new, self-driving vehicle

 5                           company. In fact, Mr. Levandowski appears to have taken multiple steps

 6                           to maximize his profit and set up his own new venture – which eventually

 7                           became Otto – before leaving Waymo in January 2016,” id. ¶ 5;

 8                   d.      “[U]nbeknownst to Waymo at the time, Waymo manager Anthony

 9                           Levandowski was also secretly preparing to launch a competing vehicle

10                           automation venture – a company named ‘280 Systems,’ which would later

11                           become Otto,” id. ¶ 41;

12                   e.      “[W]hile still a Waymo employee . . . Levandowski attended meetings

13                           with high-level executives at Uber’s headquarters on January 14, 2016,”

14                           id. ¶ 48; and

15                   f.      “The next day, January 15, 2016, Mr. Levandowski’s venture 280

16                           Systems – which became [Claimant] OttoMotto LLC – was officially

17                           formed . . . . On January 27, 2016, Mr. Levandowski resigned from

18                           Waymo without notice.” Id. ¶ 49.

19           17.     Respondent’s trade secret and unfair competition claims in the California Lawsuit

20    are without merit. Claimants are not seeking to arbitrate Respondent’s patent infringement

21    claims at this time.

22           18.     Respondent’s affiliate Google has filed two other arbitration demands with JAMS

23    against Levandowski based on conduct Levandowski allegedly engaged in during and after the

24    time he was a Google/Waymo employee. The crux of Google’s claims in the two arbitrations is

25    that Levandowski took and improperly used Google/Waymo confidential information to benefit

26    Ottomotto LLC and ultimately Uber:

27                   a.      On October 28, 2016, Google filed a JAMS arbitration demand against

28                           Levandowski, alleging that he improperly used Google/Waymo


Case: A20-03050
        RBITRATION DEMAND
                    Doc# 129-2      Filed: 02/24/21     Entered: 02/24/21 04:14:33       Page 50         4
      la-1345323                              of 84
      Case 3:17-cv-00939-WHA Document 204-4 Filed 04/10/17 Page 7 of 8



 1                           confidential information to induce Google/Waymo employees to join a

 2                           competing enterprise, 280 Systems, which became Ottomotto LLC.

 3                   b.      The same day, Google also filed a JAMS arbitration demand against

 4                           Levandowski and another former Google employee, alleging that they had

 5                           breached the confidentiality provisions of their employment agreements

 6                           by, among other things, using confidential salary information to make

 7                           offers to Google/Waymo employees to induce them to leave

 8                           Google/Waymo, and further alleging that Levandowski breached his

 9                           employment agreement by using Google/Waymo’s confidential

10                           information about a third-party vendor that manufactured parts related to

11                           laser technology for driverless cars.

12                                             Consent to Arbitration
13           19.     Claimants consent to have this dispute heard by a panel of JAMS arbitrators,

14    pursuant to the arbitration provisions in the 2009 and 2012 Employment Agreements.

15                                   First Claim – For Declaratory Relief
16           20.     Claimants repeat and re-allege each and every allegation in paragraphs 1 through

17    19 above as if fully set forth herein.

18           21.     Respondent’s first, second, and seventh causes of action in the California Lawsuit

19    are subject to mandatory arbitration in accordance with the terms of the 2009 Employment

20    Agreement.

21           22.     Respondent’s first, second, and seventh causes of action in the California Lawsuit

22    are subject to mandatory arbitration in accordance with the terms of the 2012 Employment

23    Agreement.

24           23.     Claimants seek a final and binding declaration that Respondent’s first, second,

25    and seventh causes of action in the California Lawsuit are subject to mandatory arbitration.

26                                  Second Claim – For Declaratory Relief
27           24.     Claimants repeat and re-allege each and every allegation in paragraphs 1 through

28    23 above as if fully set forth herein.


Case: A20-03050
        RBITRATION DEMAND
                    Doc# 129-2       Filed: 02/24/21     Entered: 02/24/21 04:14:33     Page 51           5
      la-1345323                               of 84
      Case 3:17-cv-00939-WHA Document 204-4 Filed 04/10/17 Page 8 of 8



 1           25.     Claimants seek a final and binding declaration that Respondent’s first, second,

 2    and seventh causes of action in the California Lawsuit are without merit.

 3                                            Prayer for Relief
 4           WHEREFORE, Claimants respectfully pray for the following:

 5           A.      A declaration that Respondent’s first, second, and seventh causes of action set

 6    forth in the California Lawsuit are subject to mandatory arbitration in accordance with the terms

 7    of the 2009 and 2012 Employment Agreements;

 8           B.      A declaration that Respondent’s first, second, and seventh causes of action set

 9    forth in the California Lawsuit are without merit; and

10           C.      Any other and further relief that the Arbitrators deem just and proper.

11

12    Dated: March 31, 2017                        MORRISON & FOERSTER LLP
13
                                                   By:
14                                                         ARTURO J. GONZÁLEZ
15                                                 Attorneys for Claimants
                                                   UBER TECHNOLOGIES, INC.,
16                                                 OTTOMOTTO LLC, and OTTO TRUCKING LLC
17

18

19

20

21

22

23

24

25

26

27
28


Case: A20-03050
        RBITRATION DEMAND
                    Doc# 129-2     Filed: 02/24/21     Entered: 02/24/21 04:14:33        Page 52          6
      la-1345323                             of 84
     Case 3:17-cv-00939-WHA Document 204-5 Filed 04/10/17 Page 1 of 12




                        EXHIBIT D




Case: 20-03050   Doc# 129-2   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 53
                                        of 84
        Case 3:17-cv-00939-WHA Document 204-5 Filed 04/10/17 Page 2 of 12




                                                        ExhibltB
                                                      GooCLs INc.

          AT-WIL.L EAIPl.Ol'MEHl', Cola'IO.EHTIAL lNF01Uu.no.'(, lNvENJ10N As.voNMKHT /IND AIUlllMTION Aciwu.1EHT



   As a condition of my employment with Google Inc., Its subsJdiades, aCOllaies, successors or assJgns (together
   the "Company"), and In consldel'ation of my receipt of confidential lnfonnatlon, my employment with the
   Company and my receipt of the compemation now and hereafter paid to me by the Company, I agree to the·
   following:


   1.   At-WIH BmglQ)1DCDI• I UNDERSTAND AND ACKNOWLEDGE THAT MY EMPLOYMENT WITH
   THE COMPANY IS FOR AN UNSPECIFIED DURATION AND CONSTITUTES •AT-WILL" EMPLOYMENT.
   I ALSO UNDERSfAND THAT ANY REPRESENTATION TO THE CONTRARY IS UNAUTHORIZED AND
   NCYr VALID UNLFSS IN WRITING AND SIGNED BY THB CHIEF EXECUTIVE OFFICER OP THB
   COMPANY. ACCORDINGLY, l ACKNOWLEDGE THAT MY EMPLOYMENT RELATIONSHIP MAY BE
   TBRMINATJID AT ANY TJMB, WITH OR WITHOUT GOOD CAUSE OR FOR ANY OR NO CAUSE, AT MY
   OPTION OR ATTHB OPTION OF THE COMPANY, WITH OR WITHOVI' NOTICE.

   2.    Confldcotlol Information.
   (n) Compqny lnformnlion. J understand that, ns a result of my cmploymc:nt with the Compillly, I will obtain
   extensive and Vllluable Confidential Jnrormolion belooging to the Company. I agree 111 nll times during my
   employment with the Company and theieaner, lo hold In the strictest confidence, and noc lo \ISC, except for the
   benefit of the Company, or 10 disclose to any person, nnn or corpora1lon without wriuen au1horlzntlon of the Chief
   Executive Offi<:er or the Board of Direc1ors of the Company, any Company Confidentinl lnform11llon, except under 11
   non-disclosure agreement duly 4Ulhorlzed and executed by the Company. I understand that my unauthorized use or
   disclosure of Company Confidential Infom1ation during my employment may lead. 10 disciplinary action, up to and
   including immediate tennJnotlon and legal nctlon by .the Company. I understand thot "Company Confidential
   Inrormation" means any Company non-public information that relates 10 the actual or anlicipated business or
   research and development of the Compnny, technical data, trade secn:ts or know-how, includlng, but not limited to,
   ~arch, product plans, Of other lnfonnallon regarding Company's products or services and their marketing, the
   identity of tho Company's customm (including, but not limited to, customer lists and the identity of custolllCrS of .
   the C-ompany on whom I called or with whom.I became acquainted during the term of my employment), software,
   dcveJopments, lnvcoUons, processes, formulas, tedlnology, designs, drawings, engineering. hardware conflgunuion
   infonnatlon, marketing, finances or ocher b11sincss in.formation. 1 further undmtand that Comp;iny Confidential
   lnfom1.atlon does not include any of lhe foregoing items which have become publicly known and made genenlly
   avllllablc through no wrongful act of mine or or od'ICl'S who were under confidentiality obligations as to the item or
   items Involved Of improvements or nc:w verslona thereof.

   (b) Former Emplpyg Tn(ormqrlpn I agree that I will noc, during my employment with the Company, Improperly
   use or disclose any propt1etary Information or trade secrets of any Conner or concurrent employer or other person or
   entity, and that I will not bring onto the premises of the Company any unpubllshed document or proprietary
   lnfonnatlon belonging to any such employer, person or entity unless consented 10 In writing by such employer,
   person or entity.

   (c) Third Por(Y In(q,:mation. I recognize that the Company may have received and In the future may receive from
   third parties associated wlth the Company, e.g., the Company's customers, suppliers, llcensol'5, licensees, partners,
   or collaboratol'S, their confidentlal or proprietary Information ("Associated 'Third Party Confidential Information").
   By way of example, Associated Third Party Confidential Information may lncludt the habits or pracllces or
   Associated Third Patties, the technology of Associated Third Partles, requirements of Associated Third Parties, and
    lnfonnatlon related to the business conducted between the Company and such Associated 'l1urd Parties. I ;igree at




Case: 20-03050           Doc# 129-2             Filed: 02/24/21            Entered: 02/24/21 04:14:33                       Page 54
                                                          of 84
        Case 3:17-cv-00939-WHA Document 204-5 Filed 04/10/17 Page 3 of 12




    all times during my employment with the Company and thereafter, to hold In the stdctest confidence, and not lo use
    or to disclose to any person, lion or corporaUon any Associated Tillrd Party Confidential Info1mat1on. except as
    necessary In canylng out my work for the Company consistent with the Company's agreement with such Associated
    Thlrd Panles. I understand that my unauthoriud use or disclosure of Associated nilrd Party Confidential
    Information during my employment will lead to disciplinary action, UP to and Jnduding lmme<late tennlnatlon and
    legal action by the Company.

    ( d) UserDutq. User Dato consists of lnformatJon directly or Indirectly collected by Google from users of Its
   services. User Data Includes Individual log files nlated to any unr session or use or Google servim or log
                                                                                                              files In
   the aggregate, User Data also lndudu personally ldem!flable information, which Is Information that can be directly
   associated with a sptclflc person- or entity, such u a name, address, telephone number, ~mall address, or
   Information about actlvitles lhat can be directly llnktd to a user, such as aa JP address or cookie lnfomulllon. I agree
   to trut User Data as Company Confidential lnfoanlllon under this Agreement and to access, use and dlsdme User
   Data only as authorlud by and In accordance with this Ag~ent and Company polkles.

   3.     Inwnllom

   (a) Inventions Retained and UcensecJ. I have attached hereto as Exhibit A. a list describing all
   inventions, discoveries, original works of authorship, developments, Improvements, and trade secrets,
  which were conceived In whole or In part by me prior to my employment with the Company to wlich I
  have any righl, title or Interest, which are subject to Callfomla Labor Code Section 2870 attached hereto
  as Exhibit B. and which relate to lhe Company's proposed business. products, or research and
  development (collectfvely referred to as "Prior Inventions-); which are not assigned to the Company
  hereunder. or, If no such 11st Is al/ached, I represent and warrant that there are no such Prior Inventions.
  Funhermore, I represent and wanant that none of the Prior Inventions listed a, 0th(blt A of this
  Agreement wBI materially affect my abllity to perform my obligaUons under this Agreement. If, in the
  course of my employment with the company, I Incorporate any Prior Invention into or use any Prior
  Invention In connection wfth any product, process, service, technology or other work by or on bellaU of
  the Company, I hereby grant to the Company a nonexriuslve, royalty-free, fu/ty paid, im:vocable,
  perpetual, worldwide license, with the rfglt to grant and authortze subllcenses, to make, have made,
  modify, use, Import, offer for sale, and seH such Prior Invention as part of or In connection with
                                                                                                     such
  product, process, service, technology or other WOik and to practice any method related thereto.

  (b)      Ass&inrocac qf lnycntjqns I agree that I will promptly make full writttn disclosure ID the Company, wDl hold
  In trust for the sole right and benefit of lhe Company, and hereby assign to the Company, or Its deslgnee, all my
  right, title, and Interest In and to any and all Inventions, original works of authorship, developments, concepts,
  Improvements, designs, discoveries, Ideas, trademarks or trade secrets, whether or not patentable or reg.lsterable
  mder pate.... copyright or slml!M laws, which I may solely or Jointly conceive or develop or reduce to practlc:r, or
  cause to be concetved or develOl)fd or reduced to practice, during the period of time that I 1m In the employ of the
  Company (collecUvely ~ferred to as "Inventions"), except a, provided In Sectlon 3(e) and Section 3(1) below.
                                                                                                                      I
  f11t1her acknowledge that all original works of authorship which are made by me (solely or jointly with others)
  within the scope and of and during the period of my employment with the Company and which are protectable by
  copyright are "Works made for hire•, as that term II defined In the United States Copydght Act. Tunderstand and
  agree that the decision whether or not to commercialize or market any lnventlons developed by me solely or jolntly
  wtth others ls wlthin lhe Company's sole discretion and for the Company's sole benefit and that no royalty or ocher
  consideration wlll be due to me as a result of the Company's efforts to commerclallu ormarl<et any such lnveooons,

  (c)    Mqfntcogncc q/Records. I agree to keep and maintain adequate and current accurate and authentic written
  records of all Inventions made by me (solely or jointly with others) during the tenn of my employment with lhe
  Compony. The records wlll be In the fonn of notes, sketches, drawings, elearonlc flies, repotts, or any other fonnat
  that may bl! specified by the Company. The records 1tt and will be available ID and remain the sole property of lhe
  Company at all times.

  (d) Patent qnd COJ1.Vdaht ~lstrot/on.s. I agree to assist the Company, or Its deslgnee, at the Company's
  expense, In every proper way to secure the Company's rights ln the Inventions and eny copyrights, patents, mask
  work rights or other Intellectual property rights rdating thereto In any and all c:ounuies, Including the dlsdosure
                                                                                                                      to




Case: 20-03050            Doc# 129-2             Filed: 02/24/21             Entered: 02/24/21 04:14:33                       Page 55
                                                          of 84
          Case 3:17-cv-00939-WHA Document 204-5 Filed 04/10/17 Page 4 of 12




    lhe Company of all pertinent lnfonnatlon and data wlth respect thereto, the execution of all applications,
    spectnaittons, oaths or afftnnatlons, assignments and all other Instruments which the Company shall deem proper or
    neetssaiy in order to apply for, register, obcal.n, matntaln, delend, and enforce such rights and In order to assign 111d
    convey to the Company, Its successors, assigns, and nominees the sole and eitclusive lights. title and Interest In and
    to such Inventions, and any rights relating thereto, and testifying In a suit or other proceeding relating to such
    Inventions. I futther agree that my obligation to execute or cause to be executed, when It Is In my power to do so,
    any such lnsuummt or papers shall continue after the termlnatlon of this Agreement. Ir the Company Is unable
    because of my mental or physical Incapacity ar for any other reason to _secure my signature with respect to any
    Inventions, lndudlng, without Jlmltatlon, to apply for or to pul'$Ue any appllcallon for any United States or foreign
    patents or copyright reglstratJons awedng such lnventJons, then I hereby lnevocably designate and appoint the
    Company and Its duly autbotiied officers and agents as my agent and attorney In fact, to act for and In my behalf
    and stead to exeaite and me any papers, oaths and to do all other lawfully permitted acts with respect to sudl
    Inventions with the same legal force and effea as If executed by me.

    (e)   Exception to Ass(gnmenrs. Except as provided In Section 3(f). I understand that the provisions of dtls
    Agreement requiring assignment of Inventions to the Company do not apply to any lnvendon whlch qualifies fully
    under the provisions of Callfomla Labor Code Section 2870 (auached hereto as ExhJblt U). I will advise the
    Company promptly In writing of any Inventions that I believe meet the criteria In California Labor Code Section
    2870 and not ocherwlse disdosed on Exhibit A.
    (f)     Prq,lea Inv,:ntjons. I understand that during my employment with the Company, I will be a member oC the
    Project Chauffeur Development Team (the "Development Team"). I hereby acknowledge and agree that for so long
    as I am a member of the Development Team, any and all Inventions (lncludlng the Technology (as defined In my
    amended offer letter by and between the Company and me (the "Amended Offer Letter"))), arising from my work at,
    on behalf or, or within the scope of the Project (as denned ln the Amended Offer Letter) and any and all copyrights,
    pate~, mask work rights or other Intellectual property rights or technology related thereto In any and all countries
    (collectively, the •Project Inventions") wlll be exclusively owned by Google Auto LLC, a wholly owned subsidiary
    of Google Inc,, or such other entity designated by Google from time to time (the "Project Entity"). I hertby agree to
    as$lgn any and all such right, title and Interest In and to such Project Inventions solely to Project Entity.
    Furthermore, I agree to assist the Project EntUy, or Its deslgnee, at the Project Enllty's expense, ln eveiy proper way
    to secure the Project Entity's dghts in the Project l~ntlons and any mpyrlghls, patents, mask work rights or other
    Intellectual property rights relating thereto fn any and all countries, Including the dlsclosw-e to the Project Entity of
    all pet:tlnent lnfonnalion and data with respect thereto, the execuUon of all applications, spedficatJons, oaths or
    affimlaUons, asslgnmen1s and all other lnstrumenlS which the Project Entity shall deem proper or necessary In order
    to apply for, register, obtain, maintain, defend, and enfon:e such rights and in order to assign and convey to the
    Project Entity, 11.5 sucassors, assigns, and nominees the sole and exclusive rlghlS, title and lnterest In and to such
    Inventions, and any rights relating thereto, and testifying In a suit or other proceeding relating to such Inventions. I
    further agree that my obligation to execute or cause to be eitecutect when It Is in my power to do so, any such
    lnsuument or papers shall continue after the termination of chis Agreement. If the Project Entity ls unable because
    of my mental or physical Incapacity or for any odler reason to secure my signature with respect to any Project
    Inventions, Including, without limitation, to apply for or to pursue any application for any United States or foreign
    patents or copyrlght reglsualions covering such Project lnventlons, then J hereby Irrevocably designate and appoint
    the Project Entity and Its duly authorized officers and agents as my agent and anomey In fact, to act for and In my
    behalf and stead to e1tecute and file any papers, oaths and to do all other lawfully permitted acts with respect to such
    Inventions with the same legal force and effect as if executed by me. I agree to keep and maintain adequate and
    current accurate and autltentlc written records of all Project Inventions made by me (solely or jol~y with others) for
    so long as I am a member of the Development Team. The records will be In the form of notes, sketches, drawings,
    electronic flies, reports, or any other format that may be specified by the Project Entity. The records are and wlll be
    available to and remain the sole property of the Project Entity at all tJmes.

    4.      confllclln1 Employm,nt
    (a)    Q1m:m Ob¼zgtlgns I agree that, during the tenn of my employment with the Company, I wlll not engage In
    any other employment. occupation, or aii!Wtliij dlieuty mated to dte'15uslness in which the Company Is now
    Involved or becomes Involved during the tenn of my employment, nor will I engage In any other activities,
    Including, but not limited to, employment outside of the Company, membership on Boards of Directors or Advisory




Case: 20-03050            Doc# 129-2             Filed: 02/24/21             Entered: 02/24/21 04:14:33                         Page 56
                                                           of 84
       Case 3:17-cv-00939-WHA Document 204-5 Filed 04/10/17 Page 5 of 12




    BoaJds other than the Company's, personal Investments or establishing. maintaining or servicing business
    relation,hlps with family or fritilds that conflict with my obllgatlom to the Qmpany.

    (b)    Pdac BelqtlQMhlps Without limiting Section 4(a), I repl'Hfflt that I have no other agreements, ttlatiomhlps
    or commitments to any other person or entity that conma with my obligations to the Company under this
    Agreemfflt or my ability to become employed and perform the servlcu for which I am being hired by the Company.
    I funhrr agru that If I have signed a confidentlallty agreement or similar type of aareement with any form«
    employer or other entity, I will comply with the terms of any such agreement to the exlfflt lhat Its terms m lawful
    under applicable law. I represent and warrant that after underuklng a care£ul search (Including searches of my
   computers, cell pholll!s, electronic devices and documerts), I have returned all property and confidential Information
   belonging to all prior employeis, and that failure to do so may result In my tennlnatlon. Moreover, In the event that
   the Complny or any of Its directors, officers, agents, employees, lnvestOIS, shareholders, admlnlsuators, affiliates,
   divisions, subsldlarks, predeassor or 6\ICCCSSor axporatlons, or assigns ls sued based on any obligation or
   agreement to which I am a party or am bound (other chat my agreements with the Company), I agree to fully
   lndemnl(y the Company, Us directors, officers, agents. employees, investors, shareholders, administrators, affiliates,
   divisions, subsidiaries, predecessor and successor corporatloos, and assigns for all verdicts, judgments, settlements,
   and Olher losses Incurred by the Company (the lndemnltee), as ~II as any reasonable attorneys' fees and costs If the
   plalntlfC Is the prnalllng party In such an action, In the event that the Company Is the subjed of any legal action
   hued on factual alleP,tlons that, If true, would conflict with my obligations under this Agreement.

   S.     Bcturolo1 CompDD)'. Documcnla Upon separation from employment with Che Company or on demand by
   the Company during my employment, I will lmmeclauly deliver to the Company, and will not keep In my
   possession, reaeate or deliver to anyone else, any and all Company property, Including. . but not limited to,
   Confidemial lnfonnatlon, User Dala, ~soclattd ThlnJ Party Confidemlal lnfonnatlon, as well as all devices and
   equipment belonging to the Company (Including coroputers, handheld electronic devices, telephone equipment, and
   other elcctro11lc devices), Company credit cards, records, data, noces, notebooks, reports, files, proposals, lists,
   correspondence, spedftcatlons, drawings blueprints, sketches, materials, photographs, chaiu, all documents and
   property, and reproductions of any of the aforementioned Items that were developed by rue pursuant to my
   employment with the Company, obtained by me In connection with my employment with the Company, or
   otherwise belonging to the Company, Its successors or assigns, Including, without limitation, those records
   maintained pursuant to Section 3(c) and Section 3(f). I also consent to an exit Interview to conflrm my compliance
   with this Section S.

   6.     Tcm,lnatlpp CgrtJQcathm, Upon separation from employmem with the Company, I agree to Immediately
   sign and deliver to the Company the "Termination Certification• attached hereto as Exhlblt C. J also agree to keep
   the Company advised of my home and business address for a period of one (1) year a£ter termination of my
   employment with the Company, so that the Company cai coruct me regarding my continuing obligations provided
   by this Aareernent

   7.     NoUUs:1tfpn of New Rmplaycr. In the event that J leave the employ of the Company, I hereby grant consent
   to notification by the Company to my new employer about my obligations under this Agreement.

  8.     SaHcltatlpn of Employee,. I agm lhat for I period or twelve (12) months lmmtdiately followiag the
  tenJ1lnatlon of my relationship with lhe Company for any reason, whether with or without cause, J shall not either
  directly or Indirectly solldt, Induce, rmult or ent"OURge any or the Company's employees to leave their
  employmtnt, or take away such employees, or attempt to solldt, Induce, recrult, encourage or take away employees
  of the CoDlpany, ellher for myself or for any other person or entity.

  9.     Export Statement of Ae1rao«:, I recognize that, In the course of my employment, the Company may
  release to me Items (including. but nOl limited to, softwne, teehnology, or systffl\$, equipment and componrnts)
  subjed to the Export AdmlnJstraUon Regulations ("BAR") or the International Traffic In Anns Regulad011$
  ("ITAR"). I herby ~rtlfy that I wfil mt export. re•export or release these Items In vlolatlon of the EAR or !TAR, In
  order to comply with this certlflcatlon, l will not dlsdose/export/re-uport these hems to any person other than lhe
  pea,ons In my wodtlng group as ~red In the performance of the job responsibilities assigned to me by the
  Company. I understand that If I have any cpiestlon regarding whether a given dlsdosure/expoJt/re-export Is or
  would be conkary to this certification, I should Immediately contact the Legal Services Department before taking
  any actions.




Case: 20-03050           Doc# 129-2            Filed: 02/24/21            Entered: 02/24/21 04:14:33                        Page 57
                                                         of 84
      Case 3:17-cv-00939-WHA Document 204-5 Filed 04/10/17 Page 6 of 12




    10, Code of Conduct Arknowlcd1cmcnt. I acknowledge that I have read the Company's Code of Conduct,
    which Is available oo the Company's public website and can be found by clicking "About Google" and looking on
    the NJnvestor Relations" page of the site, specifically at b111rWovestor.eooele rom(cOll)Ocatetrodc•of-conduct.htmt
    J agree to adhere to the tenns of the Code of Conduct and to report any violations of the Code.

    11. Bcpr:cscotatlona, I agree to execute any proper oath or affirmation or verify any proper document required
    to carry out the tenns of this Agreement. I represent that my perfonnance of all terms of the Agreement will not
    breach any agreement to keep In confidence proprietary Information acquired by me in confidence or In trust prior to
    my employment by the Company. I hereby represent and warrant that I have not entered Into, and I agree I will not
    enter Into, any oral or written agreement In conflict herewith.

    lZ. Au.dU, I acknowledge that I have no reasonable expectation of privacy In any computer, technology system,
    email, handheld device, teJephone, or documents that are used to conduct the business of the Company. As such, the
    Company has the right to audit and sean:h all such Items and systems. without funher noUce to me, to ensure that the
    Company ts licensed to use the software on the Company's devices In compliance with the Company's software
    licensing po.lldes, to·ensure compliance with the Company's policies, and for any other business-related purposes In
    tlie Company's sole discretion. I understand that I am not pennlued to add any unlicensed, unauthorized or non-
    compliant appllcadons to the Company's technology systems and that I shall refrain from copying unlicensed
    software onto the Company's technology systems or using non-licensed software or web sites, I understand that It Is
    my responsibility to comply with the Company's policies governing use of the Company's documents and the
    Internet, email, telephone and technology systems to which I will have access In connection with my employmenL



   13. permission for use of Images. I understand that during my employment With Google, agents of
   the company may take film, digital or other Images of me, for subsequent use In non-commercial
   materials or collateral, Including, but not limlted to, the Company website (external and Internal), annual
   repons, press day materials, Internal presentations, analyst presenrations, company, lobby or roception
   Blea stagings or produCllons, etc., without my prior consent, approval or review. My name may or may
   not be included along with my Image. I hereby grant advance permission for such use of my lmage(s) by
   the Company, both during and after my employment, and I understand that I will not receive any royalties
   or other compensation for this use and I further agree to release and hold harmless any agent, empluyee,
   officer, director or other Individual affiliated or worklng on behalf of the Company with respect to such use
   of my image(s).

   14.    Arbhratlon aud EqullabJc Relief
   (a)    Arbltrat{Qn. IN CONSIDERATION OP MY EMPLOYMENT WITH THE COMPANY, ITS PROMISE TO
   ARBITRATE ALL EMPLOYMENT-RELATED DISPUTES, AND MY RECEIPT OP THE COMPENSATION,
   PAY RAISES AND OTHBR BENEFITS PAID TO ME BY THE COMPANY, AT PRESENT AND IN TI-IE
   FlnlJRE, J ACREE THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR DISP1JTES WITH ANYONE
   (INCLUDING 1llE COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR, SHAREHOLDER OR
   BENEFIT PLAN OP THE COMPANY IN THEIR CAPACITY AS SUCH OR OTHERWISE), WHETHER
   BROUGHT ON AN INDIVIDUAL, GROUP, OR CLASS BASIS, ARISING OUT OF, RELATING TO, OR
   RESULTING FROM MY EMPLOYMENT WITH TIIE COMPANY OR THE TERMINATION OF MY
   EMPLOYMENI' WlTii THB COMPANY, INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE
   SUBJECT TO BINDING ARBITRATION UNDER TIIE ARBITRATION RULES SET FORTH IN
   CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1280 THROUGH 1294.2, INCLUDING SECTION
    1263.0S (THE "RULES") AND PURSUANI' 10 CALIPORMA LAw. DISPUTES WHICH I AGREE 10
    ARBITRATE, AND THEREBY AGREE TO WAIVE AN'l RIGHT TO A TRIAL BY JURY, INCLUDE ANY
    STATUTORY CLAlMS UNDER STATE OR PBDERAL LAW, INCLUDING, BUT NOT LIMITED TO,
     CLAlMS UNDER 'IITLR VU OP TiiE CIVIL RIGHTS ACT OP 1964, THE AMERICANS Wrnt DISABILITIES
     Af::r 0111990, nm AGE DISCRlMINATION IN EMPLOYMENT ACT OP 1967, TiiE OLDER WORKERS
     BBNUff PRO'l'ECl'ION ACT, TIIE SARBANBS-OXLEY ACT, THE WORKER ADJUSTMENT AND
      RBTRAlNING NOTIFlCAnON Ac:r, TIii!. CALlPORNJA PAIR EMPLOYMENT AND HOUSING ACT, THE
      PAMILY AND MBDlCAL LEA.VB ACT, THI PAIR LAB~R STANDARS ACT, THE CALIFORNIA FAMILY




Case: 20-03050           Doc# 129-2            Filed: 02/24/21            Entered: 02/24/21 04:14:33                       Page 58
                                                         of 84
          Case 3:17-cv-00939-WHA Document 204-5 Filed 04/10/17 Page 7 of 12




    RIGHTS ACT, THE CALIFORNIA LABOR CODE, CLAIMS OP HARASSMBNT, DISCRIMINATION,
    WRONGFUL TERMINATION AND ANY OTIIER CONI'RAcnJAL, TORT OR STA1Ul'ORY
    CLAIMS UNDER FEDERAL, CALIFORNIA AND LOCAL LAWS, TO THE EXTENT ALLOWED BYLAW. I
    FURTifBR UNDERSTAND THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO ANY
    DISPUTES TifAT THE COMPANY MAY HAYB WITH ME.

    (b)  Prqccduu l AGREE THAT ANY ARBITRATION WILL BE ADMINISTERED BY JUDICIAL
    ARBITRATION & MEDIATION ~ERVICES, INC. ("JAMS"), PURSUANT TO ITS EMPLOYMBNT
    ARBITRATION RULBS & PROCEDURES (THE "JAMS RULES"). I AGREE iHAT nfE ARBITRATOR
    SHALL HA VE THE POWER TO DECIDE ANY M<YrIONS BROUGHT BY ANY PARTY TO THE
  . ARBITRATION; INCLUDING MOTIONS FOR SUMMARY JUDGMBm' AND/OR ADJUDICATION,
    MOTIONS TO DISMISS OR TO S1RIKE. DEMURRERS, AND MOTIONS FOR CLASS CERTIFICATION,
    PRIOR TO ANY ARBITRATION HEARING. I ALSO AGREB THAT nm ARBITRATOR SHALL HAVE THE
    POWER TO AWARD ANY REMEDIES AVAILABLE UNDER APPLICABLE LAW, INJUNCTIVE RELIEF,
    AND THAT THE ARBITRA10R SHALL AWARD ATIORNEYS' PEES AND COSTS TO THE PREVAILING
    PARTY, EXCEPT AS PROHIBITED BY LAW. I UNDERSTAND THAT THE COMPANY WILL PAY FOR
   ANY ADMINISTRATIVE OR HEARING PEBS CHARGED BY THE ARBITRATOR OR JAMS EXCBPT
   fflAT 1 SHALL PAY ANY FILING PEES ASSOCIATED WITH ANY ARBITRATION niAT I INITIATE.
    BUT ONLY SO MUCH OF nm FILING FEES AS I WOULD HAVB INSTBAD PAID HAD I PILED A
    COMPLAINT IN A COURT OF LAW. I AGREE THAT THE ARBITRATOR SHALL ADMINISTER AND
   CONDlJCr ANY ARBITRATION IN ACCORDANCE Wini CALIFORNIA LAW, INCLUDING THE
   CALIFORNIA CODE OF CIVIL PROCEDURE, AND THAT 'nlE ARBITRATOR SHALL APPLY
   SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WlfflOUT
   REFERENCE TO RULBS OF CONFLICT OF LAw. ro nra EXTENT TiiAT 'mE JAMS RULBS CONFLICT
   WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECBOENCE. I AGREE rnAT nrE
   DECISION OP THE ARBITRATOR SHALL BB IN WRmNG. I AGREE THAT ANY ARBITRATION UNDER
   THJS AGREEMENT SHALL BB CONDUCTED IN SANTA CLARA COUNTY, CALIFORNIA.

   (c)  BltDt4.,i, EXCEPT AS PROVIDED BY 1ltE RULES AND TiilS AGREEMENT, ARBITRATION SHALL
   BB THE SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN ME AND TifB
   COMPANY. ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE RULES AND THIS AGREEMENT,
   NEITHER I NOR THE COMPANY WILL BE PERMITIED TO PURSUE COURT ACTION REGARDING
   CLAIMS THAT ARB SUBJBcr TO ARBITRATION. NO'IWITHSTANOING, THE ARBITRATOR WILL NOT
   HAVE THE AtrrHORlTY TO DISREGARD OR REFUSE TO ENFORCE ANY LAWPUL COMPANY
   POLICY, AND TIIB ARBITRATOR SHALL N<Yr ORDER OR REQUIRE THE COMPANY TO ADOPT A
   POLICY N<Yr OTHERWISE REQUIRED BY LAW. NOTiilNG IN nus AGREEMENT OR IN THIS
   PROVISION IS INTENDED TO WAIVE THE PROVISIONAL RELIEF REMEDIES AVAILABLE UNDER
   THERULBS,

   (d)A,dmlnlstnzl(YC Rcltcf. I UNDERSTAND THAT'IlUS AGREEMENT DOES Nor PROHIBIT ME FROM
  PURSUING AN ADMINISTRATIVB CLAIM Wini A LOCAL, STATE OR PBDERAL ADMINISTRATIVE
  BODY SUCH AS 11-IB DEPARTMENT OP PAIR EMPLOYMENT AND HOUSING, TiiE EQUAL
  EMPLOYMENT OPPORTUNITY COMMJSSJON, TIIE NATIONAL LABOR RELATIONS BOARD, OR TIIE
  WORKERS' COMPENSATION BOARD. THIS AGREEMENT DOES, HOWEVER, PRECLUDE MB FROM
  PURSUING COURT ACTION REGARDING ANY SUCH CLAIM.

  (e)  Vqluntq[)' Nature of Agrggmcnt. I ACKNOWLEDGE AND AGREE THAT I AM EXECUTING THIS
  AGREEMENT VOLUNTARILY AND WITiiOUT ANY DURESS OR UNDUE INFLUENCE BY THE
  COMPANY OR ANYONE ELSE. I FURTHER ACKNOWLEDGE AND AGREE THAT I HA VB CAREFULLY
  READ THIS AGREEMENT AND THAT I HAVE ASKED ANY QUESTIONS NEEDED FOR ME TO
  UNDERSTAND THE TERMS, CONSEQUENCES AND BINDING BPPECT OP THIS AGREEMENT AND
  FULLY UNDERSTAND IT, INCLUDING THAT I AM 1fAIVlNG MY RIGHT TO A JURY TRIAL. FINALLY,
  I AGREE THAT I HAVB BEEN PROVIDED AN OPPORnJNITY TO SEEK THE ADVICE OP AN
  ATI'ORNEY OF MY CHOICE BEFORE SIGN1NG TiiIS AGREEMENT.

  (I) Arbltradon Cfause, Governln9 Law. TlflS ARBITRATION CLAUSE IS ENTERED PURSUANT TO.
  AND SHALL BE GOVERNED BY, TiiE FEDERAL .ARBITRATION ACT (9 U.S.C. SECTION 1, ET SEQ.),




Case: 20-03050      Doc# 129-2      Filed: 02/24/21     Entered: 02/24/21 04:14:33           Page 59
                                              of 84
      Case 3:17-cv-00939-WHA Document 204-5 Filed 04/10/17 Page 8 of 12




   Bur IN ALL OTHBR RESPECTS THIS AGREEMENT IS GOVERNED BY TifB LAWS OP 'lliE STATS OF
   CALIFORNIA.

    is.   Qeuctol Provfa!ons
   (a)    Gowrning law; Consenc ro Personal J1afsd/cllon. Except as Rt forth elsewhere In this Agreement, this
   Agreement 'Will be governed by the laws of the State of Calllomla without giving eCCect to any choke of Jaw rules or
   principles that may result In the application of the laws of any JunsdlClion other than Califomla. To the extent that
   any lawsuit Is ptrmlued under this Agreement, I hereby expressly consent to the personal Jurisdiction of the state
   and federal courts located In Callfomla for any lawsuit filed there against me by the Company arising from or
   relating to this Agreement.


   (b) Entire Agreement. This Agreement, together with the EKhiblts herein, and my offer letter from the
   Company set forth the entire agreement and understanding between the Company and me re~ (2
   the su~ct matt&r hece[Q Bnd supersedes all prior discussions or representations between us         ding,
   but not-;;;/ted to, any representations made during my lntervlew(s) or relocation negotiations, whelher
   wrlllen or oral No modilicat/on of or amendment to this Agreement, nor any waiver of any rights under
   this Agreement, wfH be effective unless in writing signed by the'Chiel Executive Officer olthe Company
   and me. Any subsequent change or changes In my duties, salary or compertSallon w,71 not affect the
   validity or scope of this Agreement.




   (the remainder of this page Is lnttntlonally blank)




Case: 20-03050           Doc# 129-2            Filed: 02/24/21           Entered: 02/24/21 04:14:33                        Page 60
                                                         of 84
      Case 3:17-cv-00939-WHA Document 204-5 Filed 04/10/17 Page 9 of 12




                                                   Rxhlbl&A
                                                GOOGLBJNC .

                                     LIST OP PRJOR INVENTIONS
                                AND ORIGINAL WORKS OF AU'IHORSHI P


    Do you have lnvtntlons or Improvements? Check a box and sign below.

    D      No Inventions or Improvements

    D      Yes -Ibey are lbted below

             D Addltlonal   sheets attached




                 Title                           Date               ldentJfy!ng Number or Brier Dtscrlptlon




Case: 20-03050           Doc# 129-2           Filed: 02/24/21        Entered: 02/24/21 04:14:33               Page 61
                                                        of 84
         Case 3:17-cv-00939-WHA Document 204-5 Filed 04/10/17 Page 10 of 12




   (c)    Scm:ablllty. If one or more oft~ provisions in th1s Agreement are deemed void by law, then the remalnlng
   provisions wlll continue In full force and effect.

   (d)   Sucassors and Assigns. This Agreement will be binding upon my ~lrs, executors, assigns, administrators
   and other legal representatives and will be for the benefit of the Company, lts successors, and lts assigns.

   (e) .wa.&ec. Waiver by the Company of a breach of any provision of this Agreement wilf not operale as a
   waiver of any other or subsequent breach.


   (I)     SulVivorsh/p. The rights and obligations of the parties to this Agreement will survive termination of
   my employment with the c              y.

   Date:_




                             Name of Employee (typed or printed)




   Date:_

                             Signature



                                                               Name of Company Representative (typed or printed)




Case: 20-03050           Doc# 129-2           Filed: 02/24/21          Entered: 02/24/21 04:14:33                    Page 62
                                                        of 84
    Case 3:17-cv-00939-WHA Document 204-5 Filed 04/10/17
                                                  ,....... Page 11 of 12




                                                            ExmnrrB
                                                           GOOCt.&IKC.

                                             C11J.tl'O'RN1A LAuoa Coo~ SECllO~ 2870
                                     lHVENn<IM OH OWN T!Ma-EXDIPI10H IJt())f AOIU!DR!HTS



     "(a)   Any provision in an employment agreement which provides that an employee shall assign, or offer to assign,
     any of his or her rights In an lnventlon to his or her employer shall not apply to an invention that the employee
     developed entirely on his or her own time without using the employer's equipment, supplies, facilities, or trade
     secret Information except for those Inventions lhat either:

              (1)      Relate at the Ume of conception or reduction to practice of the invention to the employer's
                       business, or actual or demonstrably anticipated research or development of the employer.

              (2)      Result from any wock pedormed by the employee for the employer.


     (b) To the extent a provision In an employment agreement purport$ to require an employee to assign an Invention
     otherwise excluded from being required to be assigned under subdlvlsloo (a), the provision Is against the public
     policy of this Stille and Is unenforceable."




Case: 20-03050          Doc# 129-2            Filed: 02/24/21            Entered: 02/24/21 04:14:33                Page 63
                                                        of 84
    Case 3:17-cv-00939-WHA Document 204-5 Filed 04/10/17 Page 12 of 12
                                r


                                                            BunocrC
                                                          Goooull«:.

                                                   'I'&UIINATTOH CE!llll'ICATION




     This is to O!rtlfy that I do not have In my possession, nor have I failed to relllm, any devices, reoords, dat., notes,
     reports, proposals, lists, correspondence, speclflcatlons, drawings, bluepdnts, sketches, materials, equlprnen(, other
     documents or property, or reproductlom of aiy aforementioned Items belonging to Google Inc., Its subsldladt!$»
     affiliates, succtssors or assigns (together, the "Company;.

     I further certify that I have complied with all the terms of the Company's At Will Employment, Confidential
     Infonnallon, Inventlon Assignment, and Arbitration Agreement signed by me, Including the reponlng of any
     Inventions and original works of authozship (as defined therein), conceived or made by me (solely or joindy wilh
     others) covered by that agreement.

     I have lnfonned the Company In the event I am subject to any llllgatlon holds or similar request for record retention.

     I further agree that, In compliance with the At wm Employment, Confidential Information, Invention Assignment
     and Arbitration Agreement, J will adhere to my obligations to the Company contained In Section 2 (Confldential
     Information), s«tlon 3 (Inventions), Section S (Rtlllm of Company Documents) and SedJon 8 (Solldtatlon of
     Employees).

     After leaving tl1e Company's employment, I wlU be employed by _ _ _ _ __ _ _ In the position of:

                                                            I am Lam not (circle one) subject to a litigation holMequest
     foe rte0rd retentlon.




                                                           Signature of Employtt




                                                           Print Nome




                                                           Dote




                                                          Address for Notifications




Case: 20-03050          Doc# 129-2            Filed: 02/24/21             Entered: 02/24/21 04:14:33                     Page 64
                                                        of 84
     Case 3:17-cv-00939-WHA Document 204-6 Filed 04/10/17 Page 1 of 12




                        EXHIBIT E




Case: 20-03050   Doc# 129-2   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 65
                                        of 84
            Case 3:17-cv-00939-WHA Document 204-6 Filed 04/10/17 Page 2 of 12
                                                                                                                         t.




                                                              GOOGLE INC,

              AT-WIU, EMPl..OYMENT, CONf/lDV.NTlAL ]NFORMATION, INVENTION ASSIGNMENT ANO AR8l1'RATION
                                                     AGllli:t:MENT




   This Agreemimt replaces and supersedes any and All prior versions of this document. As a condition of my
   continuing employment with Google Inc., its subsidiaries, affiliates, successors or assigns {togethct· "the
   Company"), and in consideration of receipt of confidential information as well as my participation in lhe Google
   Chauffeur project, my employment with the Company and my receipt of the compensation now and hereafter paid to
   me by the Company, I agree to the following:


   l.     At-WilJ Employment I UNDERSTAND AND ACKNOWLEDGE THAT MY EMPLOYMENT Wll1{
   THE COMPANY IS FOR AN UNSPECIFIED DURATION AND CONSTITUTES "AT-WILL" EMPLOYMENT.
   I ALSO UNDERSTAND THAT ANY REPRESENTATlON TO THE C.ONTRARY IS UNAUTHORIZED AND
   NOT VALID UNLESS TN WRITING AND SIGNED BY THE CHIEF EXEClITIYE OFFICER OF THE
   COMPANY. ACCORDINGLY, I ACKNOWLEDGE THAT MY EMPLOYMENT RELATIONSHIP MAY BE
   TER.\.ffNATED AT ANY TIME, WITH OR WITHOUT GOOD CAUSE OR FOR ANY OR NO CAUSE, AT MY
   OPTION OR AT THE OPTION OF THE COMPANY, WITH OR WITHOUT NOTICE.

   2.         Confidential Infot·mation.

  (a)    Cornqg11v lnformqtiqn. I understand that, as a result of 1ny employment with the Company, i will obtain
  extensive and valuable Confidential Information belonging to the Company. I agree at all times during my
  employment with the Company and thereafter, to hold in the strictest confidence, and not to use, except for the
  benefit of the Company, or to disclose to any person, firm or corporation wiihout wriuen authorization of the Chief
  Executive Officer or the Board of Directors of the Company, any Company Confidential Information, except under
  a non-disclosure agreement duly authorized and executed by the Company. I understand that my unauthol'ized use
 or disclosure of Company Confidential Information during my employment may lead to disciplinary action, up to
 and including immediate termination and legal action by the Company. I understand that "Company Confidential
 lriformation'' means any Company non-public information that relates lo the actual or anticipated business or
 research and development of the Company, technical data, ttade secrets or know•how, including, but not limited to,
 research, product plans, or other information regarding Company's products or services and their marketing, the
 identity of the Company's customers (iuch1ding, but not limited to, customer lists and the identity of customers of
 the Company on whom I called or with whom I became acquainted during the term ofmy employment), software,
 developments, inventions, prooesses, fonnulas, technology, designs. drawings, engiueeting, hardware configuration
 information, marketing, finances or other business infonnation. l further understand that Company Confidential
 Infom1ati.on does not include any of the foregoing items which have become publicly known and made generally
 available through no wrongful act of mine or of others who were under confidentiality obligations as to the item or
 items involved or improvements or new versions thet·eof.

 (b)    Former Emplover Information. I. agree that I will not, during my employment with the Company, improperly
 use or disclose any proprietary information or trade secrets of any former or concurrent employer or other person or
 entity and that l will not bring onto the premises of the Company any unpublished d-Ocument or proprietat-y
 illformation belonging to any such employer, person or entity unless consented to in writing by b'Uch employer,
 person or entity.

 (c)    Third Pai-tv !11fornwtio11. I re~ognize that the Company may have received and in the future may receive
 from third parties a~sociated with the Company, e.g., the Company's customers, suppliers, licensors, licensees,
 partners, or collaborators, their confidential or proprietary infonnation ("Associated Third Party Confidential
 Jnfonnation"). By way of example, Associated Third Patty Confidential Information may include the habits or
 practices of Associated TI1ird Parties, the technology of Associated TI1ird Parties, requiremenl8 of Associated Third
 Parties, and information related to the business conducted between the Company and such Associated Third Parties.
 };Jj.' Dale 4.lll.lJl//(''1'000011/Ski
 CA   l't!rSiOII


                                                         Page 1 of II


Case: 20-03050                            Doc# 129-2   Filed: 02/24/21      Entered: 02/24/21 04:14:33        Page 66
                                                                 of 84
           Case 3:17-cv-00939-WHA Document 204-6 Filed 04/10/17 Page 3 of 12




  I agree at alt times during my employment with the Company and thereafter, to hold in the strictest confidence, and
  not to use or to disclose to any person, firm or corporation any Associated Third Party Confidential Information,
  except as necessary in carrying out my worl< for the Company consistent with the Company's agreement with such
  Associated Third Parti~. I understand that my unauthorized use or disclosure of Associated Third Party
  Confidential Information during my employment will lead to disciplinary action. up to and including immediate
  tennination and legal action by the Company.

  (d)    User Data. User Data consists of information directly or indirectly collected by Google from users of its
 services. Ust.>r Data includes individual log files related to any usa- session or use of Google services or fog files in
 the aggregate. User Data also includes personalty identifiable information, which is information that can be directly
 associated with a specific person or entity, such as a name, address, telephone number, e-mail address, or
 information about activities that can be directly linked to a user, sueh as an IP address or cookk information. I agree
 to treat User Data as Company Confidential Information under this Agreement and to access, use and disclose User
 Data only as authorized by and in accordance with this Agreement and Company policies.

 3.        Inventions

 (a)     b1vgnlio11s Retained and Lice1tsed. I have attached hef-eto as Exhibit A, a list describing all inventions,
 discoveries, original works of authorship, developments, improvements, and trade secrets, which were conceived in
 whole or in part by me prior to my employment with the Company to which l have any ri~t, title or interest, which
 are subject to California Labor Code Section 2870 attached hereto as Exhibit B, and which relate to the Company's
 proposed busines..~, producis, or research and development (collectively referred to as "Prior Inventions"); whicl1 arc
 not assigned to the Company hereunder, or, if no such list is attached, I represent and warrant that there are no such
 Prior Inventions.       To the extent the inventions, discoveries, original works of authorship, developments,
 improvements, and trade secrets set forth in Exhibit A were conceived in whole or in part by me during my
 employment with the Company, the Company has agreed that I am the sole owner of the inventions, discoveries,
 orisinal works of authorship, developments, improvements, and trade secrets set forth in Exhibit A. Fuithennore, I
 represent and warrant that none of the Prior Inventions listed on ~xhibit A of this Agreement will materially affect
 tny ability to perfo1m my obligations under this Agreement. The terms of my grant to the Company ()fa license to
 the inventions, discoveries, original works of authorship, developments, improvements, and trade secrets set forth in
 Exhibit A are provided iu a side agreement between Google Inc., Anthony's Robots, LLC and myself dated May I9,
 2009 (the "Side Agreement"). Other than the inventions, discoveries, original works of authorship, developmenrs,
 improvements and trade secrets set forth in Exhibit A, if in the course of my employment with the Company, I
 incorporate any Prior Invention into or use any Prior Invention in connection with any product, process, service,
 technology or other work by or OJ1 behalf of tl1e Company, I hereby grant to the Company a nonexclusive, 1·oyalty
 free, fully paid, irrevocable, perpetual, worldwide license, with the right to grant and authorize sublicenses, to make,
 have made, modify, use, impmt, ofter for sale and sell such Prior Invention as part of or in connection with such
 product, process, service, technology or other work and to practice any medtod related thereto.

 (b)     Assignment of l!!J!.entimr:1- £ agree that other than those such inventions, discoveries, original works of
 authorship, developments, improvements, and trade secrets set forth itl Exhibit A, and except as provided in Section
 2 of the Side Agreement, l will promptly make full written disclosure to the Company, will hold in trust for the sole
 right and benefit of the Company, and hereby assign to the Company, or its designee, all my right, title, and interest
 in and to any and all inventions, original works of authorship, developments, concepts, improvements, designs,
 discoveries, ideas, trademarks or trade secrets, whether or not patentable or registerable under patent, copyright or
 similar laws, which I may solely or jointly conceive or develop or reduce to practice, or: cause to be conceived or
 developed or reduced to practice, during the period of time that I am in the employ of the Company (collectively
 referred to as "Inventions"), except as provided in Section 3(e) below. I further acknowledge thai: all original works
 of authorship which are made by me (solely or jointly with others) within the scope and of and during the period of
 my ernp.loymc..'111 with the Company and which are protectable by copyright are "works made for hire", as that term
 is defined in the United States Copyright Act. I understand and agree that the decision whether or not tc
 commercialize or market any Inventions developed by me solely or jointly with others is within the Company's sole
 discretion and for the Company's sole benefit and that no royalty or other consideration will be due lo me as a resalt
 of the Company's efforts to commereialize or market any such Inventions.


 F,ff, Dare tf. 28. fllllewmd1Ywski
 CA , ~nri011
       1




                                                     Page 2 ofl I


Case: 20-03050                        Doc# 129-2   Filed: 02/24/21     Entered: 02/24/21 04:14:33                 Page 67
                                                            of 84
         Case 3:17-cv-00939-WHA Document 204-6 Filed 04/10/17 Page 4 of 12




    (c) Mai11teng11ce o/Records. I &flree lo keep and maintain adequate and cun-enl accurate and authentic written
    records of all Inventions made l,y me (solely or jointly with others) during the tern1 of my employment with the
    Company. The records will be in the fonn of notes, sketc1ies, drawings, electronic files, reports. or any other format
    that may be specified by the Company. The records are and will be available to Qnd remain lhe sole property of the
    Company al all times.

    (d)   Patent and Cqpyright Reglslration-1, I agree to assist the Company, or its designee, at the Co1npany's
    expense, in every proper way to secure the Company's righ~ in the Inventions and any copyrights, patents, mask
    work rights or other- intellectual property rights relating thereto in any and all counn·ies, including the disclosure to
    the Company of all pertinent information and data with respect thereto, the execution of all applications,
    specifications, oaths or affirmations, assignments and all other instruments which the Company shall deem proper o:r
    necessary in «der to apply for, register, obtain, maintain, defend, and enforce such rights and in ordet to assign and
    convey to the Company, its successors, assigns, and nominees the sole and exclusive rights, title and intereSt in and
    to such Inventions, and any rigbts relating thereto, and testifying in a suit or other proceeding relating to such
    fnventions. I further agree that my obligation to execute or cause to be executed, \Vhen it is in my !)()Wer to do so,
   any such instrument or papers shall continue after the termination of this Agreement. lf the CompQny is unable
    because of my mental or physical incapacity or for any other reason to secure my signature with respect to any
   Inventions, including, without limitation, to apply for or lo pursue any application for any United States or foreign
   patents or copyright registrations covering such Inventions, then I hereby irrevocably designate and appoint the
   Company and its duly authorized officers and agents as my agent and attorney in fact. to ace for and in my behalf
   and stead to ~ecute and file any papers, oaths and to do all other lawfully permiUed acts with respect to such
   Inventions with ltle same legal force and effect as if executed by me.

   (e)    Exc~ptlg11 to A.ssigninents. I understand that the provisions of this Agreement requirit1g assignment of
   Inventions lo the Company do not apply to any invention which qualities fblly under the provisions of California
   Labor Code Section 2870 (attachod hereto as Exhibit B). I will advise the Company promptly in writing of any
   inventions that I believe meet !he criteria in Califomia Labor Code Section 2870 and not otherwise disclosed on
   ~~A                                                                                          ,

  4.       Conflicting Employment

  (tl) Cu,z~rrt Obligations. l agree that other than as set forth in Sections 2 and 3 of the Side Agreement,, I will not
  engage in any other employment, occupation, or consulting directly related to the business in which the Company is
  now involved or becomes involved during lhe tenn of my employment, nor will I engage in any other activities,
  including, but not limited to, employment out:Side of the Company, membership on Boards of Directors or Advisory
  Boards other than the Company's, personal investments or establishing, maintaining or servicing business
  relationships _with family or friends that conflict with my obligations to the Company.

  (b}     Prior Re(ationshiqs. Other than as described in the Side Agreement, I represent that I have had no other
  agreements, relationships or commiunents to any other person or entity that conflict with my obligations to_the
  Company under this Ag:reement or my ability to perform the se.-viccs for which I am being hired by the Compa1iy
  and, other than as allowed in the Side Agreement, will have no other agreements, relationships or commilmcnt.s to
  any other person or entity that conflict with my obligations (l) the Company under this Agreement I further agree
  that if I have signed a confidentiality ugreement or similar type of agreement with any former employer or other
  entity, I will comply with the tenns of any sucJ1 agreement to the extent that its temis are lawfisl under applicable
  law. I represent and warrant that after undertaking a careful search (including searches of my computers, cell
 phones, electronic devices and documents), 1 have returned all pl'opc:rty and confidential information bt:longing to all
 prior employers, and lhat failure to do so may result in my termination. Moreover, in lhe event that the Company or
 any of its directors, officers, agents, employees, investors, shareholdet's, administrators, atliliates, divisions,
 subsidiaries, predecessor or successor corporations, or assigns is sued based on any obligation or agreement to
 which I am a party or am bound (othct that my agreements with the Company}, l agree to fully indemnify l11e
 Company, its directors, officers, agents, employees, investors, shareholders, administrators, affiliates, divisions,
 subsidiaries, predecessor and successor corporations, and assigns for all verdicts, judgments, settlements, and other
 losses incurred by the Company (the indemnitee), as well as any reasonable attorneys' fees and costs if Lhe plaintiff


 F,O: Dllte 4.28.0,~J~roidow;ki
 CA ¥ersion

                                                  Page3 of ll


Case: 20-03050                    Doc# 129-2   Filed: 02/24/21          Entered: 02/24/21 04:14:33                   Page 68
                                                        of 84
        Case 3:17-cv-00939-WHA Document 204-6 Filed 04/10/17 Page 5 of 12




 is the prevailing party in such an action, in the event that the Company is the subject of any legal aclion based on
 factual allegations lhat, if true, would conflict with my obligations under this Agreement.

 5.     Returning Company Documents Upon separation from employment with the Company or on demand by
 the Company duting my employment, I will immediately deliver to the Company, and will not keep in my
 possession, recreate or deliver to anyone else, any and all Compauy property, including, but not limited to,
 Confidential Information, User Data, Associated Third Party Confidential Information, as well as alt devices and
 equipment belonging to the Company (including computers, handheld electronic devices, telephone equipment, and
 other electronic devices), Company credit. cards, records, data, notes, notebooks, reports, files; proposals, lists,
 correspondence, specifications, drawings blueprints, sketches, materials, photographs, charts, all documents and
 property, and reproductions of any of the afore:nemioned it~ms that were developed by me pursuant to my
 employment with the Company, obtained by me in connection with my employment with the Company, or
 otherwise belonging to the Company, its succe,l\sors or assigns, including, without limitation, those records
 maintained pursuant to Section 3(c). I also consent to an exit interview to confirm my compliance with this
 Section 5.

 6.      Termination Certification. Upon separation from employment with the Company, I agree to immediately
 sign and deliver to the Company the "Termination Certification" attached hereto as Exhibit C. I also agree to keep
 the Company advised of my home and business address for a period of one (l) year after termination of my
 employment with the Company, so that the Company can contact me regarding my continuing obligations provided
 by thill Agreement.

 7.     Notification of New Employer. In the event that I leave the employ of the Company, 1 hereby grant consent
 to notification by the Company to my new employer about my obligations under this Agreement.

 8.      Solicitation of Employees. I agree tl1at for a period of twelve (12) months immediately following the
 tem1ination of my relationship with the Company for any reason, whether with or without cause, I.shall not either
 directly or indirectly solicit, induce, recruit or encourage any of the Company's employees to leave their
 employment, or take away such employees, or attempt to solicit, induce, recruit, encourage or take away employees
 of tl,e Company, either for myself or for any other person or entity.

 9.     Export Statement of Assurance. I recognize that, in the course of my employment, the Company may
 release to me items (including, but not limited to, software, lecbnology, or systems, equipment and components)
 subject to the Export Administration Regulations ("EAR") or the International Traffic in Arms Regulations
 ("ITAR"). I herby certify that I will not export, re-e.'<port or release these items in violation of the EAR or ITAR. In
 order lo comply with this certification, I will not disclose/export/re-export. these items to any person other dtan the
 persons in my working group as required in the performance of the job responsibilities assigned to me by the
 Company. I understand that if I have any question regarding whel11er a given disclosure/export/re-export is or
 would be contrary to this certificalion, I should immediately contact the Legal Services Department before taking
 any actions.

 10. Code of Conduct Acknowledgement. I acknowledge that I have read the Company's Code of Conduct,
 which is available on the Company's public website and can be found by clicking "About Google'' and looking on
 the "Investor Relations" page of the site. ! agree to adhere to the tenns of the Code of Conduct a:td to report any
 violations of th.e Code.

 11, Acknowledgment of Employee Handbook. I acknowledge that I have read the C-Ompany's Employee
 Handbook which is available on the Company's internal website. I agree to abide by the policies and guidelines set
 forth in the Employee Handbook, as they may be revised from time to time.

 12, Representations. I agree to execute any proper oath or affirmation or verify any proper document required
 to carry out the terms of this Agreement I represent that my peiformance of all te1ms of the Agreement will not
 breach any agreement to keep ir. confidence proprietary information acquired by me in confidence or in U'llst plior to
 my employment by the Company. I hereby represent and warrant that I have not entered into, and I agree I will not
 enter iato, any oral or written agreement in conOict herewith.
 f'Jf Date 428.08/evandowski
 CA ,,e,,icm

                                                 Page4 of 11


Case: 20-03050             Doc# 129-2        Filed: 02/24/21          Entered: 02/24/21 04:14:33                Page 69
                                                       of 84
        Case 3:17-cv-00939-WHA Document 204-6 Filed 04/10/17 Page 6 of 12




    13. Audit I acknowledge thal I have no reasonable expeclation of privacy in any computer, tech11ology system,
    email, ltandheld device, telephone, or docwnents lhat are used to conduct the business of the Company. As such, ihe
   Company has the right to audit and search all such items and systems, without fi111her notice to me, to emu re that the
   Company is licensed to use !he software on the Company's devices in compliance with the Company's software
   licensing policies, to ensure compliance with the Company's policies, and for any other business-related purposes in
   the Company's sole discretion. I understand that I am riot pet'milted to add any unlicensed, unauthofo:ed or non-
   compliant applications to the Company's technology systems and that I shall refrain from copying unlicensed
   software c:into the Company's technology systems or using non-licensed software or web sites. I understand that it is
   my responsibility to comply with the Company's policies governing use of the Company's documents and the
   internet, email, telephone and technology systems to which I will have access in connection with my employment.

  14. Permission for Use of Images. l understrutd that during my employment with Google, agents of the
  company may take film, digital or other images ofme. for su~equent use in non-commercial materials or collateral,
  including, but not limited to, the Company website (external and internal), annual reports, press day materials,
  internal presentations, analyst. presentations, company, lobby or reception area stagings or productions, etc., without
  my prior consent, approval or review. My name may or may not be included along with my image. J hereby grant
  advance permission for such use of my image(s) by the Company, both during and after my employment, and I
  understand that I will not receive any royalties or other compensation for th is. use and I funher airee 10 release and
  hold hannlcss any agent, employee, offi~r, director or other individual affiliated or working on behalf of the
  Company with re~-pect to such use of my image(s).

  15.      Arbitration and Equitable Relief

  (a) Arbitration. EXCEPT FOR CLAIMS ARISING UNDER THE SIDE AGREEMENT, WHICH WILL BE
  GOVERNED BY SECTION 8.3 OF THAT AGREEMENT, IN CONSIDERATION OF MY EMPLOYMENT
  WffHTHE COMPANY, ITS PROMISE TO ARBITRATE ALL EMPLOYMENT-RELATED DISPUTES, AND
  MY RECEIPT OF THE COMPENSATION, PAY RAISES AND OTHER BENEFITS PAID TO ME BY THE
 COMPANY, AT PRESENT AND IN THE FUTURE, I AGREE THAT ANY AND ALL CONTROVERSJES,
 CLAIMS, OR DlSPUfES WITH ANYONE (INCLUDING THE COMPANY AND ANY EMPLOYEE, OFFICER,
 DIRECTOR, SHAREHOLDER OR BENETT PLAN OF THE COMPANY IN THEIR CAPAClTY AS SUCH OR
 OTHERWISE), WHETHER BROUGHT ON AN JNDIVIDUAL, GROUP, OR CLASS BASIS, ARISING our
 OF, RELATING TO, OR RESULTING FROM MY EMPLOYMENT Willi THE COMPANY OR THE
 TERMINATION OF MY EMPLOYMENT WITH THE COMPANY, INCLUDING ANY BREACH OF THlS
 AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION UNDER THE ARBITRATION RUW
 SET FORTH IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1280 THROUGH 1294.2,
 INCLUDING SECTION 128.3.05 (THE "RULES'') AND PURSUANT TO CALIFORNIA LAW. DISPUTES
 WHICH I AGREE TO ARBITRATE, AND THEREBY AGREE TO WA.IVE ANY RIGHT TO A TRIAL BY
 JURY, INCLUDE ANY STATUTORY CLAIMS UNDER STATE OR FEDERAL LAW, INCLUDING, BUT
 NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AMERICANS
 WITH DrSABILITIES ACT OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
 OLDER WORKERS BENEFIT PROTECTION AG"I'. THE SARBANES-OXLEY ACT, THE WORKER
 ADJUSTMENT Al\1D RETRAINING NOTIFICATION ACT, THE CALIFORNIA FAIR EMPLOYMENT AND
 HOUSING ACT, THE FAMILY AND MEDICAL LEAVE ACT, THE CALIFORNIA FAMILY RIGHTS ACT,
 THE CALIFORNIA LABOR CODE, CLAIMS OF HARASSMENT, DJSCRIMINATION ANO WRONGFUL
 TERMfNATION AND ANY STATUTORY CLAIMS. I FURTHER UNDERSTAND THAT THIS AGREEMENT
 TO ARBITRATE ALSO APPLIES TO A,\IY DISPUTES THAT THE COMPANY MAY HAVE WITH ME.

 (b)  Procedure. I AGREE THAT ANY ARBITRATION WILL BE ADMINISTERED BY JUDICIAL
 ARBITRATION & MEDIATION SERVICES, INC. ("JAMS"), PURSUANT TO ITS EMPLOYMENT
 ARBITRATION RULES & PROCEDURES (THE "JAMS RULES"). I AGREE THAT THE ARBITRATOR
 SHALL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO TliE
 ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION,
 MOTIONS TO DISMISS OR TO STlUK.E, DEMURRERS, AND MOTiONS FOR CLASS CERTIFICATION,
 PRIOR TO ANY ARBITRATION HEARING. I ALSO AGREE THAT THE ARBITRATOR SHALL HA VE THE

 BJ[ Dale 4.21/, 0//levantfqwski
 CA 1'f!1~ion

                                                 Page 5 of 11

Case: 20-03050                 Doc# 129-2    Filed: 02/24/21          Entered: 02/24/21 04:14:33                 Page 70
                                                      of 84
        Case 3:17-cv-00939-WHA Document 204-6 Filed 04/10/17 Page 7 of 12




 POWER· TO A\VARD A.."'IY REMEDIES AVAILABLE UNDER APPLICABLE LAW, AND THAT THE
 ARBITRATOR SHALL AWARD ATTORNEYS' FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT
 AS PROHIBITED BY LAW. I UNDERSTAND THAT THE COMPANY WILL PAY FOR ANY
 ADMINISTRATIVE OR HF.ARING FEES CHARGED BY THE ARBITRATOR OR JAMS EXCEPT THAT I
 SHALL PAY ANY FILING FEES ASSOCIATED WITH ANY ARBITRATION TBAT I INITIATE, BUT ONLY
 SO MUCH OF THE FILING FEES AS I WOULD HAVE INSTEAD PAID HAD I FILED A COMPLAINT IN A
 COURT OF LAW. I AGREE THAT THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY
 ARBJTRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE CALIFORl\'lA CODE OF
 CIVIL PROCEDURE, AND THAT THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL
 CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO RULES OF CONFLICT OF
 LAW. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW. CALIFORNIA
 LAW SHALL TAKE PRECEDENCE. I AGREE THAT TIIE DECISION OF THE ARBITRATOR SHALL BE IN
 WRITING. I AGREE THAT ANY ARBITRATION UNDER THIS AGREEMENT SHALL BE CONDUCTED IN
 SANT A CLARA COUNTY, CALIFORNIA.

 (c)  ~ - EXCEPT AS PROVIDED BY THE RULES AND THIS AGREEMENT, AND EXCEPT FOR
 CLAIMS ARISING UNDER THE SIDE AGREEMENT, WHICH WILL BE GOVERt'\TED BY SECTION 8.3 OF
 THAT AGREEMENT, ARBITRATION SHALL BE THE SOLE, EXCLUSIVE AND FINAL REMEDY FOR
 ANY DISPUTE BETWEEN ME A.'l\,'D THE COMPANY. ACCORDINGLY, EXCEPT AS PROVIDED FOR BY
 THE RULES AND lHIS AGREEMENT, NEITHER I NOR THE COMPANY WILL BE PERMITTED TO
 PURSUE COURT ACTION REGARDJNG CLA.IMS THAT ARE SUBJECT TO ARBITRATION.
 NOTWITHSTANDING, THE ARBITRATOR WILL NOT HAVE THE AlJfHOR1TY TO DISREGARD OR
 REF1JSE TO ENFORCE ANY LAWFUL COMPANY POLICY, AND THE ARBITRATOR SHALL NOT
 ORDER OR REQUIRE THE COMPAl"IY TO ADOPT A POLICY NOT OTHERWISE REQUIRED BY LAW.
 NOTHING IN THIS AGREEMENT OR IN THIS PROVISION IS INTENDED TO WAIVE THE PROVISIONAL
 RELIEF REMEDIES AVAJU\BLE UNDER THE ROLES.

 (d) Administrative Relief. l UNDERSTAND THAT THIS AGREEMENT DOES NOT PROHIBIT ME FROM
 PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE OR FEDERAL ADMINISTRATIVE
 BODY SUCH AS THE DEPARTMENT OF FAIR EMPLOTh1ENT AND HOUSTNG, THE EQUAL
 EMPLOYMENT OPPORTUNITY COMfvfiSSION OR THE WORKERS' COMPENSATION BOARD. THIS
 AGREEMENT DOES, HOWEVER, PRECLUDE ME FROM PURSUING COURT ACTION REGARDING ANY
 SUCH CLAIM.

 (e)  Volu11t,1ry Nature o[Agmm1ent. I ACKNOWLEDGE AND AGREE THAT I AM EXECUTJNG THIS
 AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE INFLUENCE BY THE
 COMPANY OR ANYONE ELSE. I FURTHER ACKNOWLEDGE AND AGREE THAT l HAVE CAREFULLY
 READ THIS AGREEMENT AND THAT I HA VE ASKED ANY QUESTIONS NEEDED FOR ME TO
 UNDERS1'AND THE TERMS, CONSEQUENCES AND BINDING EFFECT OF THIS AGREEMENl' Al\11)
 FULLY UNDERSTAND IT, INCLUDING THAT I AM WA/VlNG MY RIGHT TO A JURY TRTAl. FINALLY,
 I AGREE THAT I HA VE BEEN PROVIDED AN OPPORTUNlTY TO SEEK THE ADVICE OF AN
 ATTORNEY OF MY CHOICE BEFORE SIGNING THIS AGREEMENT.

 16.    General Provisions

 ((I)   Governing law: Cm,se11t to P£J-sOnlll JurisdicJion. This Agreement will be govemed by the laws of the State
 of California without giving effect Lo any choice of law rules or principles that may result in Ute application of the
 laws of any jurisdiction other than California. To U1e extent that any lawsuit is permitted under this Agreement, I
 hereby ex.pressly consent to the personal jurisdiction of the state and federal courts located in California for any
 lawsuit filed there against me by the Company arising from or relating to this Agreement.

 (b)    Entir§Agref!mtmt. This Agreement, together wid1 the Exhibits herein, my offer letter from the Company, and
 the Side Agreement set forth the entire agreement and understanding between the Company and me relating to the
 subject mauer herein and supersede all prior discussions or representations between us including, but not limited to,
 arty representations made <luring my inierview(s) or relocation negotiations, whether written or oral. In the event of

 Ejf. Date 4.2!W8/evandowski
 C.4 w1rsio1:

                                                 Page 6 of I I


Case: 20-03050             Doc# 129-2       Filed: 02/24/21          Entered: 02/24/21 04:14:33                Page 71
                                                     of 84
          Case 3:17-cv-00939-WHA Document 204-6 Filed 04/10/17 Page 8 of 12




    a conflicl between ,the tenns of this Agreement and the tenns of the Side Agreement, the Side Agreement shall
   prevail. No modification of or amendment to this Agreement, nor any waiver of any rights under this Agreement,
   other than amendments to paragraphs 3 and 4 relating to personal open source projects in a format prepared by the
   Company, will be effective unless in writing signed by the Chief Executive Officer of the Company 11nd me. Any
   s1,1bsequent change or changes in my duties, salary or compensation will not affect the validity or scope of this
   Agreement.

   (c) Severabilitv. Ifone or more of the provisions in this Agreement are deemed void by law, then the remaining
   provisions will continue in full force and effect.

   (d)   Successors and Assigns. This Agreement will be binding upon my heirs, executors, as.5igns, administrators
   and other legal representatives and will be for the benefit of the Company, its successors, and its assigns.

   (e)    Waiver. Waiver by the Company ofa breach ofany provision of this Agreement will not operate as a waiver
   of any other or subsequent breach.

  (/)  Survivors/zip. The rights and. obligations of the pa1iies to this Agreement will survive termination of my
  employment with the Company,



  Date: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                               Signature

                                                                  Al-11~1)"' r Lw,tr., oo"'s t~
                                                               Name of Employee (typed or printed)




 EJ.f. Date 4.28.08lel'lm1/owski
 CA versfo,i

                                                  Page7 ofll


Case: 20-03050                     Doc# 129-2   Filed: 02/24/21    Entered: 02/24/21 04:14:33              Page 72
                                                          of 84
          Case 3:17-cv-00939-WHA Document 204-6 Filed 04/10/17 Page 9 of 12




                                                       Exhibit A

                                                    GOOGLE INC.

                                             LIST OF PRIOR INVENTIONS
                                        AND ORIGINAL WORKS OF ACTHORSHIP


                                                                               Identifying Number or Brief
                       Title                                Date                       Description
 l. A method and apparatus                                                     #61168449
 for automated vehicle
 interaction with pedestrians
 for collaborative tasks

 2. A method and apparatus                                                   . #61168310
 for acquiring a road
 reference and real-time
 positioning infonnation of a
 vehicle_based on th~ retro-
 reflective·paint of
 lane markings

 3. A method and apparatus                                                   #6 1168322
 for sending off and
 retrieving an autonomous
 vehicle.

 4. A method and apparatus                                                   #6 l 168305
 for certifying the safety and
 drivability of a
 lane.

 5. A method and apparatus                                                   #6 1168460
 for a vehicle sensing for
 increased autonomous
 lane change safety.

 6. A method and apparatus                                                   #61168471
 for automated vehicle
 available parking space
 detection and guidance




 EJJ. Dllte -t.]Jl.fl!Jle,•,.mdowslti
 Cd versiori

                                                    Page 8 of 11


Case: 20-03050                      Doc# 129-2   Filed: 02/24/21   Entered: 02/24/21 04:14:33        Page 73
                                                           of 84
        Case 3:17-cv-00939-WHA Document 204-6 Filed 04/10/17 Page 10 of 12




    _    No inventions or improvements
         Additional Sheets Attached



   s;gn,tu,eofEmplo,-

   Print Name ofEmployee:
                                   d
                                   A
                                     ~
                                     ""'N
                                      11,fl, (Jtl '/    {,           06 ...,S J.i.. ~
   Date: - - ----- ----- ----- ---




 £ff. Dnu, 4.28.08/l!Wlndou,s*I
 CA ,•ersion

                                                       Page9 of ll


Case: 20-03050                    Doc# 129-2       Filed: 02/24/21             Entered: 02/24/21 04:14:33   Page 74
                                                            of 84
        Case 3:17-cv-00939-WHA Document 204-6 Filed 04/10/17 Page 11 of 12




                                                          EXHl811'B

                                                        GoOGU:lNC.

                                          CAUFORNJA LABOR CODE SECTION 2870
                                   INVENTION ON OWN T!ME·EXEMPTION FROM AGRE-1-:MEN'l"S




 "(a) Any provision in an employment agreement which provides that an employee shall assign, or offer to assign,
 any of his or her rights in an invention to his or her employer shall not apply to an invention that the employee
 developed entirely on his or her owr. time without using the employer's equipment, supplies, facilities, or trade
 secret information except for those inventions I.hat either:

                (I)    Relate at the time of conception or reduction to practice of the invention to the employer's
                       business, or actual or demonstrably anticipated research or development of the employer.

                (2)    Re..c:ult from any work performed by the employee for the employer.


 (b) To the extent a provision in an emplo}'lnent agreement purports to require an employee to assign an invention
 otherwise excluded fl-om being required to be assigned under subdivision (a), the provision is against the public
 policy of this state and is unenforceable."




 Eff. Date 4.28.ll8lcwmdow.ski
 (.JI version

                                                   Page 10 of 11


Case: 20-03050                   Doc# 129-2    Filed: 02/24/21         Entered: 02/24/21 04:14:33          Page 75
                                                         of 84
         Case 3:17-cv-00939-WHA Document 204-6 Filed 04/10/17 Page 12 of 12




                                                             ExmnnC
                                                  TERMINATION CERTfflCATION

            This lettel' confirm.f that you,· employment -.vitJr Google, Inc. (the "Company") has ten11i11ated. We exumd
   our sincere thanks.for all ofyour cont,•ibutions and our best wishes to you in your future endeavors.

   This is to certify that l do not have in my possession, nor have l railed to return, any devices, records, data, notes,
   reports, proposals, lists, correspondence, specifications, drawings, blueprints, sketches, materials, equipm~ll, other
   documents or property, 01· reproductions of any aforementioned items belonging to Google Inc., its subsidiaries,
   affiliates, successors or a~-signs (together, the "Company").

   I further certify that I have complied wi1h all the terms of the Company's Ar Will Employment, Confidential
   Information, Invention Assignment, and Arbitration Agreement signed by me, including the reporting of any
   inventions and original works of ai1thorship (as defined therein), conceived or made by me (solely or jointly with
   others) covered by tJ1at agreement.

   I have informed the Company in the event 1 am subject to any litigation holds or similar request for record retention.

   I further agree that, in compliance with the At Will Employment, Confidential Information, Invention Assignment
   and Arbitration Agreement, I will adhere to my obligations to the Company contained in Section 2 (Confidential
   Information), Secdon 3 (Inventions), and Section 8 (S-Olicitation of Employees).

  After leaving the Company's employment, I will be employed by _ _ __ _ _ __                     in the position of:
  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _. I am/ am not (circle one) subject to a liti~ation hold/request
  for rc.--cord retention.


  I have also retumed the following Google-issued equipment:
           • Laptop                           • Badge                                   •   WAN card
           • Cell phone                       • Blackberry                              •   Other: _ __
           • Purchasing card                  • VPN card



                                                            Signature ofEmployee



                                                            P11'nt Name




                                                            Date



                                                            Address for Notlficatfons




 ~ff. Date 4.1f/,(),9/eva,,do1vski
 CA version

                                                     Page I l of 11


Case: 20-03050                       Doc# 129-2    Filed: 02/24/21        Entered: 02/24/21 04:14:33                Page 76
                                                            of 84
      Case 3:17-cv-00939-WHA Document 204-7 Filed 04/10/17 Page 1 of 3




                        EXHIBIT F




Case: 20-03050   Doc# 129-2   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 77
                                        of 84
                Case 3:17-cv-00939-WHA Document 204-7 Filed 04/10/17 Page 2 of 3




)URP                             'DYLG3HUOVRQ
6HQW                             7XHVGD\$SULO$0
7R                               *RQ]DOH]$UWXUR-4(:D\PR
6XEMHFW                          5(1HZ$UELWUDWLRQ'HPDQG


ƌƚƵƌŽ͕ǁĞŽƉƉŽƐĞĞĨĞŶĚĂŶƚƐ͛ĂƚƚĞŵƉƚƚŽĐŽŵƉĞůĂƌďŝƚƌĂƚŝŽŶŝŶƚŚŝƐĂĐƚŝŽŶĂŶĚĚŽŶŽƚĂŐƌĞĞƚŽƚŚĞƉƌŽƉŽƐĞĚ
ƐƚŝƉƵůĂƚŝŽŶ͕ǁŚŝĐŚǁĞĚŽŶŽƚďĞůŝĞǀĞǁŽƵůĚďĞƉƌĂĐƚŝĐĂďůĞŝŶĂŶǇĞǀĞŶƚ͘tĂǇŵŽ͛ƐĐůĂŝŵƐďƌŽƵŐŚƚŝŶƚŚŝƐĐĂƐĞĂƌĞ
ĂƉƉƌŽƉƌŝĂƚĞŝŶĚŝƐƚƌŝĐƚĐŽƵƌƚĂƐǁĞǁŝůůĞǆƉůĂŝŶŝŶŽƵƌŽƉƉŽƐŝƚŝŽŶ͘>ĞƚŵĞŬŶŽǁŝĨǇŽƵǁŝƐŚƚŽĚŝƐĐƵƐƐĨƵƌƚŚĞƌ͘

ĂǀŝĚ



David Perlson
Quinn Emanuel Urquhart & Sullivan, LLP
50 California Street, 22nd Floor
San Francisco, CA 94111
Direct: (415) 875-6344
Main Phone: (415) 875-6600
Main Fax: (415) 875-6700
E-mail: davidperlson@quinnemanuel.com
Web: www.quinnemanuel.com

The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s)
named above. This message may be an attorney-client communication and/or work product and as such is privileged and
confidential. If the reader of this message is not the intended recipient or agent responsible for delivering it to the
intended recipient, you are hereby notified that you have received this document in error and that any review,
dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in
error, please notify us immediately by e-mail, and delete the original message.




&ƌŽŵ͗'ŽŶǌĂůĞǌ͕ƌƚƵƌŽ:͘΀ŵĂŝůƚŽ͗'ŽŶǌĂůĞǌΛŵŽĨŽ͘ĐŽŵ΁
^ĞŶƚ͗&ƌŝĚĂǇ͕DĂƌĐŚϯϭ͕ϮϬϭϳϭ͗ϬϱWD
dŽ͗YͲtĂǇŵŽфƋĞǁĂǇŵŽΛƋƵŝŶŶĞŵĂŶƵĞů͘ĐŽŵх
^ƵďũĞĐƚ͗EĞǁƌďŝƚƌĂƚŝŽŶĞŵĂŶĚ

Quinn Team,
  
Today, we are filing a new arbitration demand that seeks to move the trade secrets claims into the proper
forum. Judge Alsup is obviously concerned that your clients be provided with a timely opportunity to resolve
those claims. We agree. Thus, we suggest that we stipulate to the following: (1) the same panel that is
considering the two pending arbitrations would hear the new one; and (2) we will agree to start the trade
secrets arbitration trial two weeks after the jury returns its verdict in the pending proceeding before Judge
Alsup. If the proceeding before Judge Alsup is resolved without a trial, then we would start the trade secrets
arbitration on October 9, or as soon thereafter as the arbitrators are available. Please let us know if your client
agrees. 
  
Arturo J. González

                                                             
       Case: 20-03050         Doc# 129-2       Filed: 02/24/21       Entered: 02/24/21 04:14:33          Page 78
                                                         of 84
                Case 3:17-cv-00939-WHA Document 204-7 Filed 04/10/17 Page 3 of 3
Chair, Commercial Litigation and Trial Practice Group
Morrison & Foerster LLP
425 Market St. | San Francisco, CA 94105
P: 415.268.7020 | F: 415.276.7020 | C: 415.425.9548
AGonzalez@mofo.com | www.mofo.com


============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee
is prohibited. If you received this message in error, please delete it and advise the sender by reply email.




                                                          
       Case: 20-03050         Doc# 129-2       Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 79
                                                         of 84
      Case 3:17-cv-00939-WHA Document 204-8 Filed 04/10/17 Page 1 of 5



  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Charles K. Verhoeven (Bar No. 170151)
  2  charlesverhoeven@quinnemanuel.com
     David A. Perlson (Bar No. 209502)
  3  davidperlson@quinnemanuel.com
     Melissa Baily (Bar No. 237649)
  4  melissabaily@quinnemanuel.com
     John Neukom (Bar No. 275887)
  5  johnneukom@quinnemanuel.com
     Jordan Jaffe (Bar No. 254886)
  6  jordanjaffe@quinnemanuel.com
    50 California Street, 22nd Floor
  7 San Francisco, California 94111-4788
    Telephone:     (415) 875-6600
  8 Facsimile:     (415) 875-6700
  9 Attorneys for WAYMO LLC

 10
                                UNITED STATES DISTRICT COURT
 11
                NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
 12
      WAYMO LLC,                                   CASE NO. 3:17-cv-00939-WHA
 13
                   Plaintiff,                      DECLARATION OF RACHAEL MENY
 14                                                IN SUPPORT OF PLAINTIFF’S
          vs.                                      OPPOSITION TO DEFENDANTS’
 15                                                MOTION TO COMPEL ARBITRATION
    UBER TECHNOLOGIES, INC.;                       OF, AND TO STAY, TRADE SECRET
 16 OTTOMOTTO LLC; OTTO TRUCKING                   AND UCL CLAIMS [9 U.S.C. §§ 3, 4]
    LLC,
 17
              Defendants.
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 20-03050    Doc# 129-2    Filed: 02/24/21                         Case No. Page
                                                  Entered: 02/24/21 04:14:33     3:17-cv-00939-WHA
                                                                                        80
                                          of 84                       DECLARATION OF RACHAEL MENY
       Case 3:17-cv-00939-WHA Document 204-8 Filed 04/10/17 Page 2 of 5



  1          I, Rachael Meny, hereby declares as follows.

  2          1.      I am an attorney licensed to practice in the State of California and am admitted to

  3 practice before this Court. I am a partner at the law firm Keker, Van Nest & Peters LLP (“KVP”).

  4 I have personal knowledge of the matters set forth in this Declaration, and if called as a witness I

  5 would testify competently to those matters.

  6          2.      I am counsel, along with others at KVP, for Claimant Google Inc. (“Google”) in the

  7 pending JAMS arbitrations that Google filed against Anthony Levandowski in October 2016.

  8          3.      Google filed one of the pending arbitrations against Levandowski only (the

  9 “Levandowski-only Arbitration”), pursuant to two “Non-competition and Non-solicitation

 10 Agreement[s]” that Levandowski signed when he sold two companies to Google in 2011.

 11 Google’s demand in the Levandowski-only Arbitration alleges one claim against Levandowski for

 12 breach of his Non-competition and Non-Solicitation Agreements with Google. See First Cause of

 13 Action, page 9.

 14          4.      Google filed the other pending arbitration against Levandowski and one of his Otto

 15 co-founders, pursuant to their employment agreements with Google (the “Joint Arbitration”).

 16 Google’s demand in the Joint Arbitration alleges seven claims against Levandowski and his co-

 17 founder: (1) breach of the employment agreements with Google; (2) breach of fiduciary

 18 duties/duty of loyalty; (3) fraud; (4) tortious interference with contract; (5) tortious interference

 19 with prospective economic advantage; (6) violations of Business & Professions Code section

 20 17200; and (7) unjust enrichment. See Joint Demand, pages 10-19.

 21          5.      Neither Uber nor Waymo are parties to these two pending arbitration demands.

 22 During meet and confer discussions, counsel for Levandowski and his co-founder have stated that

 23 Uber (and the related Otto/280 Systems entities) are third parties to these arbitrations who will

 24 only produce documents and information pursuant to third party subpoena(s).

 25          6.      Levandowski and his co-founder are personally represented in the pending

 26 arbitrations by numerous lawyers from Morrison & Foerster LLP, including Arturo Gonzalez (lead

 27 counsel) and Eric Tate. As of April 3, 2017, we understand from Mr. Tate that Morrison &

 28 Foerster continues to represent Mr. Levandowski personally in these arbitrations.

Case: 20-03050      Doc# 129-2       Filed: 02/24/21 -2-                    Case No. Page
                                                      Entered: 02/24/21 04:14:33     3:17-cv-00939-WHA
                                                                                            81
                                               of 84                     D ECLARATION  OF RACHAEL MENY
       Case 3:17-cv-00939-WHA Document 204-8 Filed 04/10/17 Page 3 of 5



  1          7.      Google’s arbitration demands do not include allegations concerning trade secrets.

  2 Google’s arbitration demands also do not include allegations against Uber or any Otto entity.

  3 Thus the arbitration panel will not decide any issues related to the trade secret misappropriation

  4 claims that Waymo is asserting against Uber.

  5          8.      These arbitration demands were filed on October 28, 2016. However, the

  6 arbitrations were not formally commenced by JAMS until January 20, 2017. This delay occurred

  7 primarily because the parties disputed whether, and how, the two arbitration demands could be

  8 consolidated. After filing, Google spent almost one month of time negotiating with

  9 Levandowski’s and his co-founder’s counsel at Morrison & Foerster over whether the parties

 10 would voluntarily agree to consolidate the two arbitration demands. After extended negotiations,

 11 Levandowski’s and his co-founder’s counsel refused to voluntarily agree to consolidation. Google

 12 then filed a motion asking JAMS to administratively consolidate the two demands, which

 13 Levandowski and his co-founder opposed. JAMS did not commence the arbitrations until it ruled

 14 on Google’s motion in January 2017, denying Google’s motion in light of Respondents’

 15 opposition and leaving that issue to be decided by the panel after appointment.

 16          9.      The first case management conference in the arbitration occurred on March 10,

 17 2017. The parties in arbitration told the arbitration panel that the arbitration pleadings were

 18 complete and no new parties would be added to the arbitration. Mr. Gonzalez, Mr. Tate and one

 19 other Morrison & Foerster lawyer attended this hearing for Levandowski and his co-founder. I am

 20 informed and believe that this March 10, 2017 conference occurred before Mr. Gonzalez filed a

 21 motion to compel arbitration on behalf of Uber and Otto in Federal District court.

 22          10.     By the time of the first case management conference on March 10, 2017, the parties

 23 had not yet agreed upon consolidation or a case schedule. Thus, the arbitrators set a second case

 24 management conference to occur on April 3, 2017 and required the parties to engage in further

 25 meet and confer efforts on these issues. Google had proposed an October or December 2017

 26 arbitration hearing date, but Morrison & Foerster rejected these dates. The parties have now

 27 agreed upon an April 30, 2018 start date for hearing on the consolidated arbitration. This April

 28

Case: 20-03050      Doc# 129-2      Filed: 02/24/21 -3-                    Case No. Page
                                                     Entered: 02/24/21 04:14:33     3:17-cv-00939-WHA
                                                                                           82
                                              of 84                     D ECLARATION  OF RACHAEL MENY
       Case 3:17-cv-00939-WHA Document 204-8 Filed 04/10/17 Page 4 of 5



  1 2018 hearing was agreed upon, in part, after Morrison & Foerster repeatedly contended that it was

  2 not possible to do an arbitration hearing in this matter during 2017.

  3          11.    On the afternoon of April 3, 2017, Morrison & Foerster first informed KVP that

  4 Uber had filed a motion to compel arbitration in this action. At the April 3, 2017 case

  5 management conference later that day, Morrison & Foerster first informed the arbitration panel

  6 about their pending motion to compel arbitration, but the panel did not take any position regarding

  7 their pending motion. At the April 3, 2017 case management conference, the parties and the panel

  8 confirmed their agreement to an April 30, 2018 hearing date in this matter, and agreed to submit a

  9 signed stipulation to the arbitration panel implementing a schedule for the April 30, 2018 hearing

 10 date. No formal discovery can yet begin in the arbitrations.

 11          12.    In the arbitration, the parties previously agreed to provide initial disclosures,

 12 including documents, on April 10, 2017, and in March 2017 the panel set this as the date for the

 13 parties’ Rule 17 production. At the April 3, 2017 conference, Mr. Levandowski’s counsel told the

 14 arbitration panel that it was currently unclear whether Mr. Levandowski would produce relevant

 15 information as required on April 10, 2017. Today, Mr. Gonzalez informed Google that Mr.

 16 Levandowski will not be producing documents in the arbitration, and the parties will brief and

 17 argue the Fifth Amendment issues pursuant to the schedule set by the panel.

 18          13.    The arbitrations will be heard by the following three arbitrators: Hon. Steven A.

 19 Brick (Ret.), Hon. Edward A. Panelli (Ret.), and Hon. James Ware (Ret.). These three arbitrators

 20 noted that Google’s initial request at the first case management conference for an October 2017

 21 hearing date was aggressive in the arbitration context.

 22          14.    Mr. Lewandowski and his co-founder initially opposed allowing either side to serve

 23 any Interrogatories or Requests for Admission, and most recently argued that each side be limited

 24 to just ten Requests for Production, two non-party document subpoenas (with a limit of 10 RFPs

 25 each), five depositions for non-parties or party affiliates (including employees of Google and

 26 Uber), and that the depositions of Mr. Levandowski and his co-founders be limited to a combined

 27 ten hours.

 28

Case: 20-03050     Doc# 129-2      Filed: 02/24/21 -4-                    Case No. Page
                                                    Entered: 02/24/21 04:14:33     3:17-cv-00939-WHA
                                                                                          83
                                             of 84                     D ECLARATION  OF RACHAEL MENY
       Case 3:17-cv-00939-WHA Document 204-8 Filed 04/10/17 Page 5 of 5



  1          I declare under penalty of perjury under the laws of the State of California that the
  2 foregoing is true and correct, and that this declaration was executed in Truckee, California, on

  3 April 10, 2017.

  4
      DATED: April 10, 2017                           /s/ Rachael Meny
  5                                                   Rachael Meny
  6

  7

  8
                                       SIGNATURE ATTESTATION
  9
             Pursuant to Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in the
 10

 11 filing of this document has been obtained from Rachael Meny.

 12
                                                   /s/ Charles K. Verhoeven
 13                                                  Charles K. Verhoeven
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 20-03050      Doc# 129-2      Filed: 02/24/21 -5-                    Case No. Page
                                                     Entered: 02/24/21 04:14:33     3:17-cv-00939-WHA
                                                                                           84
                                              of 84                     D ECLARATION  OF RACHAEL MENY
